Exhibit 10.1

 

EXECUTION VERSION

 

 

CREDIT AGREEMENT

 

dated as of October 26, 2011

 

among

 

LIN TELEVISION CORPORATION,
as the Borrower,

 

The Lenders Party Hereto,

 

JPMORGAN CHASE BANK, N.A.,
as Administrative Agent,
as an Issuing Lender
and as Swingline Lender

 

--------------------------------------------------------------------------------

 

DEUTSCHE BANK SECURITIES INC.

and
WELLS FARGO BANK, N.A.

as Co-Syndication Agents

 

and

 

SUNTRUST BANK,

BANK OF AMERICA, N.A.

and

U.S. BANK, N.A.,

as Co-Documentation Agents

 

and

 

J.P. MORGAN SECURITIES LLC,
DEUTSCHE BANK SECURITIES INC.,

WELLS FARGO SECURITIES, LLC,

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

SUNTRUST ROBINSON HUMPHREY, INC.

and

U.S. BANK, N.A.,

 

as Co-Lead Arrangers

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

Page

 

 

SECTION 1.   DEFINITIONS

1

 

 

1.1

Defined Terms

1

1.2

Other Definitional Provisions

29

 

 

 

SECTION 2.   AMOUNT AND TERMS OF COMMITMENTS

30

 

 

2.1

Term Commitments; Incremental Term Loans

30

2.2

Procedure for Term Loan Borrowings

31

2.3

Repayment of Term Loans

31

2.4

Revolving Credit Commitments; Incremental Revolving Loans

32

2.5

Procedure for Revolving Credit Borrowings

35

2.6

Commitment Fees, etc.

35

2.7

Termination or Reduction of Commitments

36

2.8

Optional Prepayments

36

2.9

Mandatory Prepayments

37

2.10

Conversion and Continuation Options

38

2.11

Minimum Amounts and Maximum Number of Eurodollar Tranches

39

2.12

Interest Rates and Payment Dates

39

2.13

Computation of Interest and Fees

39

2.14

Inability to Determine Interest Rate

40

2.15

Pro Rata Treatment and Payments

40

2.16

Requirements of Law

42

2.17

Taxes

43

2.18

Indemnity

45

2.19

Change of Lending Office

45

2.20

Replacement of Lenders under Certain Circumstances

46

2.21

Notice of Certain Costs

46

2.22

Defaulting Lenders

46

 

 

 

SECTION 3.   LETTERS OF CREDIT

48

 

 

3.1

L/C Commitment

48

3.2

Procedure for Issuance of Letter of Credit

48

3.3

Commissions, Fees and Other Charges

49

3.4

L/C Participations

49

3.5

Reimbursement Obligation of the Borrower

50

3.6

Obligations Absolute

50

3.7

Letter of Credit Payments

51

3.8

Applications

51

3.9

Existing Letters of Credit

51

 

 

 

SECTION 4.   REPRESENTATIONS AND WARRANTIES

51

 

 

4.1

Financial Condition

51

4.2

No Change

51

4.3

Corporate Existence; Compliance with Law

51

 

i

--------------------------------------------------------------------------------


 

4.4

Corporate Power; Authorization; Enforceable Obligations

52

4.5

No Legal Bar

52

4.6

No Material Litigation

52

4.7

Ownership of Property; Liens

52

4.8

Intellectual Property

52

4.9

Taxes

53

4.10

Federal Regulations

53

4.11

ERISA

53

4.12

Investment Company Act

53

4.13

Subsidiaries

53

4.14

Use of Proceeds

53

4.15

Environmental Matters

54

4.16

Accuracy of Information, etc.

54

4.17

Security Documents

54

 

 

 

SECTION 5.   CONDITIONS PRECEDENT

55

 

 

5.1

Conditions to Effectiveness

55

5.2

Conditions to Each Extension of Credit

56

 

 

 

SECTION 6.   AFFIRMATIVE COVENANTS

57

 

 

6.1

Financial Statements

57

6.2

Certificates; Other Information

58

6.3

Payment of Obligations

59

6.4

Conduct of Business and Maintenance of Existence, etc.

59

6.5

Maintenance of Property; Insurance

59

6.6

Inspection of Property; Books and Records; Discussions

59

6.7

Notices

60

6.8

Environmental Laws

60

6.9

Additional Collateral, etc.

60

6.10

After-Acquired Stations

62

6.11

Sale or Unwinding of LLC; Release of LIN TV

62

 

 

 

SECTION 7.   NEGATIVE COVENANTS

62

 

 

7.1

Financial Condition Covenants

62

7.2

Limitation on Indebtedness

64

7.3

Limitation on Liens

65

7.4

Limitation on Fundamental Changes

67

7.5

Limitation on Sale of Assets

68

7.6

Limitation on Dividends

69

7.7

[RESERVED]

70

7.8

Limitation on Investments, Loans and Advances

70

7.9

Limitation on Optional Payments

71

7.10

Limitation on Transactions with Affiliates

71

7.11

Limitation on Sales and Leasebacks

71

7.12

Limitations on Change in Holding Company Status

72

 

 

 

SECTION 8.   EVENTS OF DEFAULT

72

 

ii

--------------------------------------------------------------------------------


 

SECTION 9.   THE ADMINISTRATIVE AGENT

75

 

 

9.1

Appointment

75

9.2

Delegation of Duties

75

9.3

Exculpatory Provisions

75

9.4

Reliance by Administrative Agent

76

9.5

Notice of Default

76

9.6

Non-Reliance on the Administrative Agent and Other Lenders

76

9.7

Indemnification

77

9.8

Agent in Its Individual Capacity

77

9.9

Successor Administrative Agent

77

9.10

Co-Documentation Agents, Co-Syndication Agents and Co-Lead Arrangers

78

 

 

 

SECTION 10.   MISCELLANEOUS

78

 

 

10.1

Amendments and Waivers

78

10.2

Notices

79

10.3

No Waiver; Cumulative Remedies

80

10.4

Survival of Representations and Warranties

80

10.5

Payment of Expenses and Taxes

80

10.6

Successors and Assigns; Participations and Assignments

81

10.7

Adjustments; Set-off

84

10.8

Counterparts

85

10.9

Severability

85

10.10

Integration

85

10.11

GOVERNING LAW

85

10.12

Submission To Jurisdiction; Waivers

85

10.13

Acknowledgments

86

10.14

WAIVERS OF JURY TRIAL

86

10.15

Confidentiality

86

10.16

FCC Compliance

87

10.17

USA Patriot Act

87

 

iii

--------------------------------------------------------------------------------


 

SCHEDULES:

 

 

1.1A

Loans and Commitments

1.1B

Mortgaged Properties

1.1D

Stations and License Subsidiaries

4.6

Litigation

4.13

Subsidiaries

4.15

Environmental Matters

7.2(e)

Existing Indebtedness

7.3(f)

Existing Liens

7.8(f)

Existing Investments

 

 

EXHIBITS:

 

 

A

Form of Guarantee and Collateral Agreement

B

Form of Compliance Certificate

C

Form of Closing Certificate

D

[RESERVED]

E

Form of Assignment and Assumption

F

Form of Legal Opinion of Covington & Burling LLP

G-1

Form of Incremental Revolving Loan Activation Notice

G-2

Form of Incremental Term Loan Activation Notice

H

Form of Swingline Loan Participation Certificate

I-1

Form of Revolving Note

I-2

Form of Term Note

I-3

Form of Swingline Note

J

Form of Borrowing Notice

K

Form of Joinder Agreement

L

Form of Stock Pledge Agreement

M

Form of Permitted Acquisition Closing Certificate

 

iv

--------------------------------------------------------------------------------


 

CREDIT AGREEMENT, dated as of October 26, 2011, among LIN TELEVISION
CORPORATION, a Delaware corporation (the “Borrower”), the several banks and
other financial institutions or entities from time to time parties to this
Agreement (the “Lenders”), JPMORGAN CHASE BANK, N.A., as administrative agent
(in such capacity, the “Administrative Agent”), as an Issuing Lender (as defined
below) and as swingline lender (in such capacity, the “Swingline Lender”),
DEUTSCHE BANK SECURITIES INC. and WELLS FARGO BANK, N.A., as co-syndication
agents (in such capacities, the “Co-Syndication Agents”), SUNTRUST BANK, BANK OF
AMERICA, N.A. and U.S. BANK, N.A., as co-documentation agents (in such
capacities, the “Co-Documentation Agents”), and J.P. MORGAN SECURITIES LLC,
DEUTSCHE BANK SECURITIES INC., WELLS FARGO SECURITIES, LLC, MERRILL LYNCH,
PIERCE, FENNER & SMITH INCORPORATED, SUNTRUST ROBINSON HUMPHREY, INC. and U.S.
BANK, N.A., as co-lead arrangers and joint bookrunners (in such capacities, the
“Co-Lead Arrangers”).

 

The parties hereto agree as follows:

 

SECTION 1.   DEFINITIONS

 

1.1                                 Defined Terms.  As used in this Agreement,
the following terms shall have the following meanings:

 

“ABR”:  for any day, a rate per annum (rounded upwards, if necessary, to the
next 1/100 of 1%) equal to the greatest of (a) the Prime Rate in effect on such
day, (b) the Federal Funds Effective Rate in effect on such day plus 1/2 of 1%
and (c) the Eurodollar Rate for a Eurodollar Loan with a one month interest
period commencing on such day plus 1%. For purposes hereof, “Prime Rate” shall
mean the rate of interest per annum publicly announced from time to time by
JPMorgan Chase as its prime rate in effect at its principal office in New York
City (the Prime Rate not being intended to be the lowest rate of interest
charged by JPMorgan Chase in connection with extensions of credit to debtors);
and “Federal Funds Effective Rate” shall mean, for any day, the weighted average
of the rates on overnight federal funds transactions with members of the Federal
Reserve System arranged by federal funds brokers, as published on the next
succeeding Business Day by the Federal Reserve Bank of New York, or, if such
rate is not so published for any day which is a Business Day, the average of the
quotations for the day of such transactions received by the Administrative Agent
from three federal funds brokers of recognized standing selected by it. Any
change in the ABR due to a change in the Prime Rate, the Federal Funds Effective
Rate or such Eurodollar Rate shall be effective as of the opening of business on
the effective day of such change in the Prime Rate, the Federal Funds Effective
Rate or such Eurodollar Rate, respectively.

 

“ABR Loans”:  Loans the rate of interest applicable to which is based upon the
ABR.

 

“Adjustment Date”:  as defined in the definition of the term “Applicable Pricing
Grid”.

 

“Administrative Agent”:  JPMorgan Chase, together with its affiliates, as the
arranger of the Commitments and as the administrative agent for the Lenders
under this Agreement and the other Loan Documents, together with any of its
successors.

 

“Affected Eurodollar Loans”:  as defined in subsection 2.9(h).

 

“Affiliate”:  as to any Person, any other Person (other than a Subsidiary)
which, directly or indirectly, is in control of, is controlled by, or is under
common control with, such Person. For purposes of this definition, “control” of
a Person means the power, directly or indirectly, either to

 

--------------------------------------------------------------------------------


 

(a) vote 51% or more of the securities having ordinary voting power for the
election of directors (or persons performing similar functions) of such Person
or (b) direct or cause the direction of the management and policies of such
Person, whether by contract or otherwise.

 

“Agreement”:  this Credit Agreement, as further amended, supplemented or
otherwise modified from time to time.

 

“Applicable Margin”:  (a) for all Loans, other than Incremental Term Loans and
Incremental Revolving Loans, the rate per annum set forth under the relevant
column heading below (such rate, the “Initial Rate”):

 

 

 

ABR Loans

 

Eurodollar Loans

 

Revolving Loans and Swingline Loans

 

2.00

%

3.00

%

Tranche A Term Loans

 

2.00

%

3.00

%

 

provided, that on and after the first Adjustment Date occurring after the
completion of one full fiscal quarter of the Borrower after the Closing Date,
the Applicable Margin with respect to Revolving Loans, Swingline Loans and
Tranche A Term Loans will be determined pursuant to the Applicable Pricing Grid;
and (b) with respect to Incremental Term Loans or Incremental Revolving Loans,
the rate per annum agreed to by the Borrower and the applicable Incremental
Lenders in the applicable Incremental Term Loan Activation Notice or the
Incremental Revolving Loan Activation Notice, as the case may be.

 

“Applicable Pricing Grid”:  the table set forth below:

 

Consolidated Senior
Secured Leverage
Ratio

 

Applicable Margin for
Eurodollar Loans

 

Applicable Margin for
ABR Loans

 

Commitment Fee Rate

 

<2.00x

 

2.75

%

1.75

%

0.375

%

³ 2.00x and £ 3.50x

 

3.00

%

2.00

%

0.50

%

>3.50x

 

3.25

%

2.25

%

0.625

%

 

For the purposes of the Applicable Pricing Grid, changes in the Applicable
Margin resulting from changes in the Consolidated Senior Secured Leverage Ratio
shall become effective on the date (the “Adjustment Date”) that is one Business
Day after the date on which financial statements are delivered to the Lenders
pursuant to subsection 6.1 and shall remain in effect until the next change to
be effected pursuant to this paragraph; provided that no decrease in the
Applicable Margin to a rate per annum less than the Initial Rate shall be
effective until the date on which the Borrower has refinanced, repurchased,
redeemed, discharged or defeased (in each case, in full) the 2013 Notes.  If any
financial statements referred to above are not delivered within the time periods
specified in subsection 6.1, then, at the option of the Administrative Agent or
the Required Lenders, until the date that is one Business Day after the date on
which such financial statements are delivered, the highest rate set forth in
each column of the Applicable Pricing Grid shall apply.  In addition, at the
option of the Administrative Agent or the Required Lenders, at all times while
an Event of Default shall have occurred and be continuing, the highest rate set
forth in each column of the Applicable Pricing Grid shall apply.  Each
determination of the

 

2

--------------------------------------------------------------------------------


 

Consolidated Senior Secured Leverage Ratio pursuant to the Applicable Pricing
Grid shall be made in a manner consistent with the determination thereof
pursuant to subsection 7.1.

 

“Application”:  an application, in such form reasonably acceptable to the
Borrower and the Issuing Lender, requesting the Issuing Lender to open a Letter
of Credit.

 

“Approved Fund”:  as defined in subsection 10.6(b).

 

“Asset Sale”:  any Sale (excluding any sale and leaseback of assets permitted
under subsection 7.11(a) (but for the avoidance of doubt, including any
transactions permitted by subsection 7.11(b)), but including a Sale in
connection with an Asset Swap Transaction (other than Asset Swap Transactions
described in clause (iii) below)) by LIN TV, the Borrower or any of its
Subsidiaries of any of its property (including property subject to any Lien
under any Security Document), other than (i) a Sale pursuant to subsection
7.5(a), 7.5(b), 7.5(d) through (h) or 7.5(k) (as it relates to a Sale referred
to in subsection 7.11(a); (ii) [RESERVED]; and (iii) a Sale in respect of which
the Net Cash Proceeds received by LIN TV, the Borrower and its Subsidiaries are
$5,000,000 or less.

 

“Asset Swap Transaction”:  a substantially concurrent sale and purchase, or
exchange, of a Broadcasting Asset of the Borrower or any Subsidiary or all the
Capital Stock of, or other equity interests in, a Subsidiary owning a
Broadcasting Asset, for a Broadcast Station or Broadcast Enterprise of another
Person or group of affiliated Persons, or at least a majority of the Capital
Stock of, or other equity interests in, a Person or group of affiliated Persons
owning a Broadcast Station or Broadcast Enterprise which is a broadcasting
business or a business reasonably related thereto, provided that (a) the
Borrower and its Subsidiaries shall receive, in exchange for such Broadcasting
Asset, or Capital Stock of, or other equity interests in, such Subsidiary owning
a Broadcasting Asset, a Broadcast Station or Broadcast Enterprise or Capital
Stock of, or other equity interests in, a Person or group of affiliated Persons
owning a Broadcast Station or Broadcast Enterprise, (b) no Default or Event of
Default will have occurred and be continuing or will result therefrom
(including, without limitation, pursuant to subsection 7.1), (c) (i) the
Consolidated EBITDA of the Broadcasting Assets disposed of in such sale or
exchange plus the Consolidated EBITDA of all Broadcasting Assets that were sold
or exchanged pursuant to subsection 7.5(j) in such fiscal quarter and in the
immediately preceding four-fiscal-quarter period (in each case calculated for
the four fiscal quarters immediately preceding the sale or exchange) shall not
exceed 25% of the Consolidated EBITDA of the Borrower for such immediately
preceding four-fiscal-quarter period and (ii) the Consolidated EBITDA of such
Broadcasting Assets disposed of in such sale or exchange plus the Consolidated
EBITDA of all Broadcasting Assets disposed of in other sales and exchanges
pursuant to subsection 7.5(j) since the Closing Date (in each case calculated
for the four fiscal quarters immediately preceding the sale or exchange) shall
not exceed 50% of the Consolidated EBITDA of the Borrower in the aggregate, and
(d) the Borrower shall take such actions as may be required or reasonably
requested to ensure that the Administrative Agent, for the ratable benefit of
the Lenders, has a perfected first priority security interest, to the extent
contemplated by the Guarantee and Collateral Agreement, in any acquired assets
required to become collateral pursuant to subsection 6.9 or any other Loan
Document, subject to Liens permitted by subsection 7.3, and provided further
that in the case of any exchange involving the acquisition of a Broadcasting
Asset with a value in excess of $50,000,000 (i) the Borrower provides the
Administrative Agent with appropriate supporting documentation if reasonably
requested by the Administrative Agent, including, without limitation, a
certificate of a Senior Responsible Officer substantially in the form of
Exhibit M, copies of any exchange agreement in connection with such transaction,
copies of opinions of counsel, including FCC counsel, delivered in connection
therewith and copies of

 

3

--------------------------------------------------------------------------------


 

an FCC consent on Form 732 (or any comparable form issued by the FCC) relating
to the transfer of control or assignment of the Station Licenses of the acquired
Broadcast Station and (ii) on a pro forma basis (including any recurring
improvements related to the acquired asset or the assets of the Person acquired)
for the most recently completed four-fiscal quarter period for which financial
statements are available on the date of such acquisition, no Default or Event of
Default pursuant to subsection 7.1 will have occurred and be continuing,
provided that for purposes of calculating Consolidated EBITDA pursuant to this
clause (ii), the Consolidated EBITDA of such Broadcast Stations or Broadcast
Enterprises being acquired for such four-fiscal quarter period shall be equal to
the Consolidated EBITDA of such Broadcast Stations or Broadcast Enterprises for
the 12-month period immediately preceding such acquisition, and the Borrower
shall provide the Administrative Agent with appropriate supporting documentation
if reasonably requested by the Administrative Agent.

 

“Assignee”:  as defined in subsection 10.6(b).

 

“Available Amount”: at any time (the “Reference Time”), an amount equal to
(a) the sum of (i) $50,000,000 plus (ii) the Excess Cash Flow for each fiscal
year of the Borrower completed at the Reference Time, commencing with the fiscal
year ending December 31, 2012, not required to be applied to a prepayment
pursuant to subsection 2.9(c)  minus (b) the sum of (i) all Restricted Payments
made pursuant to subsections 7.6(b), (d) and (f), (ii) all Investments made
pursuant to subsections 7.8(n) and (iii) all prepayments made pursuant to
subsection 7.9(ii), in each case since the Closing Date and prior to the
Reference Time; provided that if at the end of the fiscal quarter of the
Borrower on or immediately preceding the Reference Time, the Consolidated
Leverage Ratio shall not be less than 0.25: 1.00 below the Consolidated Leverage
Ratio required under subsection 7.1(a) at the end of such fiscal quarter, the
Available Amount at the Reference Time, for purposes of subsections 7.6(b),
7.6(f) and 7.9(ii) only, shall be deemed to be zero (without prejudice to any
subsequent calculation thereof).

 

“Available Revolving Credit Commitment”:  as to any Lender at any time, an
amount equal to (a) such Lender’s Revolving Credit Commitment minus (b) such
Lender’s Revolving Extensions of Credit.

 

“Bankruptcy Event”:  with respect to any Person, such Person becomes the subject
of a bankruptcy or insolvency proceeding, or has had a receiver, conservator,
trustee, administrator, custodian, assignee for the benefit of creditors or
similar Person charged with the reorganization or liquidation of its business
appointed for it, or, in the good faith determination of the Administrative
Agent or the Borrower, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof, provided, further, that
such ownership interest does not result in or provide such Person with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.

 

“Benefited Lender”:  as defined in subsection 10.7(a).

 

“Board”:  the Board of Governors of the Federal Reserve System of the United
States (or any successor).

 

4

--------------------------------------------------------------------------------


 

“Borrower”:  as defined in the introductory paragraph of this Agreement.

 

“Borrowing Date”:  any Business Day specified by the Borrower as a date on which
the Borrower requests the Lenders or Swingline Lender to make Loans or Swingline
Loans hereunder.

 

“Broadcast Enterprise”:  any business or line of business which is a
broadcasting, media (including digital media) or entertainment business or a
business reasonably related thereto.

 

“Broadcast Station”:  all or substantially all the assets used and useful for
operating a full service commercial television broadcast station pursuant to a
Station License, including without limitation the rights to use such Station
License.

 

“Broadcasting Assets”:  collectively, any Stations and any Non-Station Assets of
the Borrower and its Subsidiaries.

 

“Business Day”:  a day other than a Saturday, Sunday or other day on which
commercial banks in New York City are authorized or required by law to close,
provided that when used in connection with a Eurodollar Loan, the term “Business
Day” shall also exclude any day on which commercial banks are not open for
dealing in Dollar deposits in the London interbank market.

 

“Capital Expenditures”:  for any period, with respect to any Person, the
aggregate of all expenditures (whether paid in cash or accrued as a liability)
by such Person and its Subsidiaries for the acquisition or leasing (pursuant to
a capital lease) of fixed or capital assets or additions to equipment (including
replacements, capitalized repairs and improvements during such period). 
Acquisitions of the Capital Stock of any other Person or any line of business
(including Permitted Acquisitions and Asset Swap Transactions) will be excluded
from the definition of “Capital Expenditures”.

 

“Capital Lease Obligations”:  as to any Person, the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP and, for the purposes of this
Agreement, the amount of such obligations at any time shall be the capitalized
amount thereof at such time determined in accordance with GAAP; provided that
changes to GAAP which become effective after the Closing Date and may have the
effect of converting certain operating leases into capital leases shall not be
applicable for purposes of this definition.

 

“Capital Stock”:  any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants, rights or options to purchase any of the foregoing.

 

“Cash Equivalents”:  (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States or issued by any agency thereof
and backed by the full faith and credit of the United States, in each case
maturing on or within one year from the date of acquisition; (b) certificates of
deposit, time deposits, Eurodollar time deposits, bankers’ acceptances and
repurchase agreements, or overnight bank deposits having maturities of one year
or less from the date of acquisition issued by any Lender or by any commercial
bank organized under the laws of the United States or any state thereof having
combined capital and surplus (or whose obligations are guaranteed by an
affiliated commercial bank which has capital and surplus)

 

5

--------------------------------------------------------------------------------


 

of not less than $500,000,000; (c) commercial paper of an issuer rated at least
A-2 by Standard & Poor’s Ratings Services or P-2 by Moody’s Investors Service,
Inc., or carrying an equivalent rating by a nationally recognized rating agency,
if both of the two named rating agencies cease publishing ratings of commercial
paper issuers generally; (d) money market accounts or funds with or issued by
Qualified Issuers; and (e) repurchase agreements with a term of not more than
one year for underlying securities of the types described in clause (a) above
entered into with any bank meeting the qualifications specified in clause (b)
above.

 

“Change of Control”:  the earliest to occur of (a) a majority of directors of
LIN TV consisting of directors who are not, as of the date of determination,
Continuing Directors, (b) any “Person” or “group” (as such terms are used in
Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, as amended)
excluding the holders of record and “beneficial owners” (as defined in Rules
13(d) 3 and 13(d) 5 under such Act) of outstanding shares of Class B and Class C
common stock of LIN TV on the Closing Date (including Hicks Muse and their
Affiliates and Subsidiaries and their respective general or limited partners),
becoming beneficial owner, directly or indirectly, of more than 50% of the then
outstanding voting stock of LIN TV and (c) a Change of Control as defined in any
document pertaining to any Subordinated Indebtedness in an aggregate outstanding
principal amount in excess of $100,000,000 or any Senior Unsecured Indebtedness
in an aggregate outstanding principal amount in excess of $100,000,000; provided
that the conversion by Hicks Muse (or any of its Affiliates or Subsidiaries or
any of their respective general or limited partners) of Class B Common Stock of
LIN TV into Class A Common Stock, Class C Common Stock or any other voting
common stock of LIN TV pursuant to the terms of the Class B Common Stock and any
conversion of the Class C Common Stock in connection therewith shall not
constitute a Change of Control.

 

“Closing Date”:  the date on which the conditions precedent set forth in
subsection 5.1 shall have been satisfied or waived, which date is October 26,
2011.

 

“Code”:  the Internal Revenue Code of 1986, as amended from time to time.

 

“Co-Documentation Agents”:  as defined in the introductory paragraph of this
Agreement.

 

“Co-Syndication Agents”:  as defined in the introductory paragraph of this
Agreement.

 

“Commitment”:  as to any Lender at any time, the sum of the Term Loan
Commitments, the Revolving Credit Commitment and the commitments to any
Incremental Revolving Loan Facility of such Lender then in effect.

 

“Commitment Fee Rate”:  (a) for the Revolving Credit Facility, 0.50%  per annum;
provided, that on and after the first Adjustment Date occurring after the
completion of one full fiscal quarter of the Borrower after the Closing Date,
the Commitment Fee Rate will be determined pursuant to the Applicable Pricing
Grid and (b) with respect to any Incremental Revolving Loan Amount, the rate per
annum agreed to, or the rate per annum determined pursuant to a pricing grid
agreed to, by the Borrower and the applicable Incremental Lenders in the
applicable Incremental Revolving Loan Activation Notice.

 

“Commonly Controlled Entity”:  an entity, whether or not incorporated, which is
under common control with the Borrower within the meaning of Section 4001 of
ERISA or is part of a group which includes the Borrower and which is treated as
a single employer under Section 414(b), (c), (m) or (o) of the Code.

 

6

--------------------------------------------------------------------------------


 

“Compliance Certificate”:  a certificate duly executed by a Responsible Officer
substantially in the form of Exhibit B.

 

“Consolidated Cash Interest Expense”:  for any period, Consolidated Interest
Expense (including, without limitation, that attributable to Capital Lease
Obligations but excluding capitalized financing fees), net of cash interest
income of the Borrower and its Subsidiaries, for such period minus (a) in each
case to the extent included in determining such Consolidated Interest Expense
for such period, the sum of (i) non-cash expenses for interest payable in kind
and (ii) amortization of debt discount and fees plus (b) the sum of cash
payments made by the Borrower or any of its Subsidiaries during such period in
respect of the items referred to in clause (a)(i) of this definition to the
extent previously subtracted pursuant to clause (a) of this definition
(including, without limitation, all commissions, discounts and other fees and
charges owed with respect to letters of credit and bankers’ acceptance financing
and net costs under Interest Rate Protection Agreements to the extent such net
costs are allocable to such period in accordance with GAAP).

 

“Consolidated Current Assets”:  at any date, all amounts (other than cash and
Cash Equivalents) that would, in conformity with GAAP, be set forth opposite the
caption “total current assets” (or any like caption) on a consolidated balance
sheet of the Borrower and its Subsidiaries at such date.

 

“Consolidated Current Liabilities”:  at any date, all amounts that would, in
conformity with GAAP, be set forth opposite the caption “total current
liabilities” (or any like caption) on a consolidated balance sheet of the
Borrower and its Subsidiaries at such date, but excluding (a) the current
portion of any Funded Debt of the Borrower and its Subsidiaries and (b) without
duplication of clause (a) above, all Indebtedness consisting of Loans to the
extent otherwise included therein.

 

“Consolidated EBITDA”:  for any period:

 

(a)          Consolidated Net Income for such period; plus

 

(b)         without duplication, the sum of the following items (to the extent
deducted in the computation of such Consolidated Net Income for such period):

 

(i)                                     depreciation expense;

 

(ii)                                  amortization expense (including
amortization in respect of Film Obligations and other amortized film expense)
and amortization of intangibles (including goodwill, organizational costs and
impairments);

 

(iii)                               Consolidated Interest Expense;

 

(iv)                              income and franchise tax expense;

 

(v)                                 any extraordinary and unusual losses (net of
income taxes);

 

(vi)                              to the extent identified and reasonably
satisfactory to the Administrative Agent, any cost savings to be realized on a
run-rate basis in connection with any acquired Broadcasting Assets;

 

7

--------------------------------------------------------------------------------


 

(vii)                           for any pro forma period for an acquisition, any
recurring improvements to Consolidated EBITDA as a result of any Broadcasting
Assets acquired in such acquisition;

 

(viii)                        other non-cash charges (excluding barter expenses
and trade expenses);

 

(ix)                                (A) non-recurring charges for severance
payments and similar activities and (B) acquisition-related charges and expenses
in accordance with SFAS No. 141(R) (or any successor standard adopted by the
Financial Accounting Standards Board, the International Accounting Standards
Board or any other standard setter applicable to the Borrower) not exceeding, in
the aggregate for both clauses (A) and (B) above, $20,000,000; and

 

less (c) without duplication, the sum of the following items for such period:

 

(i)                                     all cash payments originally scheduled
to be made during such period in respect of Film Obligations;

 

(ii)                                  any extraordinary and unusual gains (net
of income taxes), to the extent included in the computation of Consolidated Net
Income for such period;

 

(iii)                               non-cash gains included in Consolidated Net
Income for such period (excluding barter and trade revenues); and

 

(iv)                              cash dividends or other distributions made by
the Borrower to LIN TV for its reasonable corporate overhead expenses.

 

Consolidated EBITDA for any period will be adjusted to (A) exclude the
Consolidated EBITDA attributable to any material asset or business that was
disposed of (either directly or as part of an exchange) by the Borrower or any
of its Subsidiaries prior to the date of determination (as if such asset or
business had not been owned by the Borrower or any of its Subsidiaries prior to
the date of determination) and (B) include the Consolidated EBITDA attributable
to any material asset or business that was acquired (either directly or as part
of an exchange) by the Borrower or any of its Subsidiaries (including, to the
extent identified and reasonably satisfactory to the Administrative Agent, pro
forma cost savings in connection therewith) prior to the date of determination
(as if such asset or business had been owned by the Borrower or any of its
Subsidiaries prior to the date of determination).

 

“Consolidated Interest Coverage Ratio”:  for any period, the ratio of (a)
Consolidated EBITDA for such period to (b) Consolidated Cash Interest Expense
for such period.

 

“Consolidated Interest Expense”:  for any period, the amount of interest
expense, both expensed and capitalized, of the Borrower and its Subsidiaries for
such period on the aggregate principal amount of their Indebtedness determined
on a consolidated basis in accordance with GAAP, after giving effect to any
interest rate protection agreements with respect to such Indebtedness but
excluding non-cash deferred financing costs (other than for purposes of the
definition of the term “Consolidated EBITDA”).  Consolidated Interest Expense
for any period will be adjusted on a pro forma basis to (A) exclude the
Consolidated Interest Expense attributable to any Indebtedness repaid or assumed
by a third party in connection with the Sale of any material asset or business
that was disposed of (either directly or as part of an exchange) by the Borrower
or any of its Subsidiaries prior to the date of determination (as if such
Indebtedness

 

8

--------------------------------------------------------------------------------


 

had not been outstanding prior to the date of determination) and (B) include the
Consolidated Interest Expense attributable to any Indebtedness incurred or
assumed in connection with the acquisition of any material asset or business
that was acquired (either directly or as part of an exchange) by the Borrower or
any of its Subsidiaries prior to the date of determination (as if such
Indebtedness had been outstanding prior to the date of determination).

 

“Consolidated Leverage Ratio”:  as of the last day of any period of four fiscal
quarters of the Borrower, the ratio of (a) Consolidated Total Debt on such day
to (b) Consolidated EBITDA for such period.

 

“Consolidated Net Income”:  for any period, the consolidated net income (or
loss) of the Borrower and its Subsidiaries, determined on a consolidated basis
in accordance with GAAP, which would be set forth opposite the caption “Net
Income” (or any like caption) on a consolidated statement of operations of the
Borrower and its Subsidiaries; provided that there shall be excluded (to the
extent otherwise included therein), without duplication, (a) the income (or
deficit) of any Person accrued prior to the date it becomes a Subsidiary of the
Borrower or is merged into or consolidated with the Borrower or any of its
Subsidiaries, (b) the income (or deficit) of any Person (other than a Subsidiary
of the Borrower and other than the LLC) in which the Borrower or any of its
Subsidiaries has an ownership interest, except to the extent that any such
income is actually received by the Borrower or such Subsidiary in the form of
dividends or similar distributions, (c) the undistributed earnings of any
Subsidiary of the Borrower (other than the LLC) to the extent that the
declaration or payment of dividends or similar distributions by such Subsidiary
is not at the time permitted by the terms of any Contractual Obligation (other
than under any Loan Document) or Requirement of Law applicable to such
Subsidiary and (d) any earnings or losses attributable to the interest of the
Borrower or any of its Subsidiaries in the LLC, except for any such earnings to
the extent of (i) actual distributions of Distributable Cash (as defined in the
LLC Agreement) in respect of such interest made to the Borrower or any of its
Subsidiaries and (ii) amounts that would have constituted Distributable Cash and
would have been required to be distributed to the Borrower and its Subsidiaries
in respect of such interest but for the reserve requirement of Section 8.06 of
the LLC Agreement.

 

“Consolidated Senior Secured Debt”: at any date, Consolidated Total Debt secured
by a Lien on any of the assets of the Borrower or any of its Subsidiaries at
such date, less the aggregate principal amount at such date of all Indebtedness
of the Borrower and its Subsidiaries that is subordinated in right of payment to
the Obligations, including all Subordinated Indebtedness, including, without
limitation, any subordinated Indebtedness assumed in connection with a Permitted
Acquisition or an Asset Swap Transaction.

 

“Consolidated Senior Secured Leverage Ratio”: as of the last day of any period
of four fiscal quarters of the Borrower, the ratio of (a) Consolidated Senior
Secured Debt on such day to (b) Consolidated EBITDA for such period.

 

“Consolidated Total Debt”:  at any date, the aggregate principal amount of all
Indebtedness for borrowed money of the Borrower and its Subsidiaries at such
date, determined on a consolidated basis in accordance with GAAP, net of
unrestricted cash and Cash Equivalents reflected on a consolidated balance sheet
of the Borrower as of such date not to exceed $35,000,000.

 

“Consolidated Working Capital”:  at any date, the excess of Consolidated Current
Assets on such date over Consolidated Current Liabilities on such date.

 

9

--------------------------------------------------------------------------------


 

“Continuing Directors”: (i) any member of the board of directors of LIN TV who
was a member of such board of directors on the Closing Date, (ii) any member of
the board of directors of LIN TV who was nominated for election or elected to
such board of directors with the approval of a majority of the members of such
board of directors referred to in clause (i), and (iii) any member of the board
of directors nominated for election or elected to such board of directors with
the approval of a majority of the then members of such board of directors
referred to in clause (i) and (ii).

 

“Contractual Obligation”:  as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking
(including, without limitation, any undertaking made to the FCC) to which such
Person is a party or by which it or any of its property is bound.

 

“Credit Party”:  the Administrative Agent, the Issuing Lender, the Swingline
Lender or any other Lender.

 

“Default”:  any of the events specified in Section 8, whether or not any
requirement for the giving of notice, the lapse of time, or both, unless cured
or waived, has been satisfied.

 

“Defaulting Lender”:  any Lender that (a) has failed, within two Business Days
of the date required to be funded or paid, to (i) fund any portion of its Loans,
(ii) fund any portion of its participations in Letters of Credit or Swingline
Loans or (iii) pay over to any Credit Party any other amount required to be paid
by it hereunder, unless, in the case of clause (i) above, such Lender notifies
the Administrative Agent in writing that such failure is the result of such
Lender’s good faith determination that a condition precedent to funding
(specifically identified and including the particular default, if any) has not
been satisfied, (b) has notified the Borrower, the Administrative Agent or the
Issuing Lender or Swingline Lender in writing, or has made a public statement to
the effect, that it does not intend or expect to comply with any of its funding
obligations under this Agreement (unless such writing or public statement
indicates that such position is based on such Lender’s good faith determination
that a condition precedent (specifically identified and including the particular
default, if any) to funding a loan under this Agreement cannot be satisfied) or
generally under other agreements in which it commits to extend credit, (c) has
failed, within three Business Days after request by the Administrative Agent,
acting in good faith, to provide a certification in writing from an authorized
officer of such Lender that it will comply with its obligations to fund
prospective Loans and participations in then outstanding Letters of Credit and
Swingline Loans under this Agreement, provided that such Lender shall cease to
be a Defaulting Lender pursuant to this clause (c) upon the Administrative
Agent’s receipt of such certification or (d) has (or is controlled by an entity
that has) become the subject of a Bankruptcy Event.

 

“Dollars” and “$”:  lawful currency of the United States of America.

 

“Domestic Subsidiary”:  any Subsidiary of the Borrower organized under the laws
of any jurisdiction within the United States.

 

“ECF Percentage”:  50%; provided, that, with respect to each fiscal year of the
Borrower ending on or after December 31, 2012, the ECF Percentage shall be
reduced to (a) 25% if the Consolidated Senior Secured Leverage Ratio as of the
last day of such fiscal year is greater than or equal to 1.50: 1.00 but less
than 2.00: 1.00 and (b) 0% if such Consolidated Senior Secured Leverage Ratio is
less than 1.50:  1.00.

 

10

--------------------------------------------------------------------------------


 

“Environmental Laws”:  any and all applicable foreign, Federal, state, local or
municipal laws, rules, orders, regulations, statutes, ordinances, codes,
decrees, legally binding requirements of any Governmental Authority or other
Requirements of Law (including common law) regulating, relating to or imposing
liability or standards of conduct concerning protection of the environment, as
now or may at any time hereafter be in effect.

 

“Environmental Liability”:  any liability, contingent or otherwise (including
any liability for damages, costs of environmental remediation, fines, penalties
or indemnities), of the Borrower or any Subsidiary directly or indirectly
resulting from or based upon (a) violation of any Environmental Law, (b) the
generation, use, handling, transportation, storage, treatment or disposal of any
Materials of Environmental Concern, (c) exposure to any Materials of
Environmental Concern, (d) the release or threatened release of any Materials of
Environmental Concern into the environment or (e) any contract, agreement or
other consensual arrangement pursuant to which liability is assumed or imposed
with respect to any of the foregoing.

 

“ERISA”:  the Employee Retirement Income Security Act of 1974, as amended from
time to time.

 

“Eurocurrency Reserve Requirements”:  for any day as applied to a Eurodollar
Loan, the aggregate (without duplication) of the rates (expressed as a decimal
fraction) of reserve requirements in effect on such day (including, without
limitation, basic, supplemental, marginal and emergency reserves under any
regulations of the Board or other Governmental Authority having jurisdiction
with respect thereto) dealing with reserve requirements prescribed for
eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D of the Board) maintained by a member bank of the Federal Reserve
System.

 

“Eurodollar Base Rate”:  with respect to each day during each Interest Period
pertaining to a Eurodollar Loan, the rate per annum determined on the basis of
the rate for deposits in Dollars for a period equal to such Interest Period
commencing on the first day of such Interest Period appearing on the Reuters
Screen LIBOR01 Page as of 11:00 A.M., London time, two Business Days prior to
the beginning of such Interest Period.  In the event that such rate does not
appear on such page (or otherwise on such screen), the “Eurodollar Base Rate”
shall be determined by reference to such other comparable publicly available
service for displaying eurodollar rates as may be selected by the Administrative
Agent or, in the absence of such availability, by reference to the rate at which
the Administrative Agent is offered Dollar deposits at or about 11:00 A.M., New
York City time, two Business Days prior to the beginning of such Interest Period
in the interbank eurodollar market where its eurodollar and foreign currency and
exchange operations are then being conducted for delivery on the first day of
such Interest Period for the number of days comprised therein.

 

“Eurodollar Loans”:  Loans the rate of interest applicable to which is based
upon the Eurodollar Rate.

 

“Eurodollar Rate”:  with respect to each day during each Interest Period
pertaining to a Eurodollar Loan, a rate per annum determined for such day in
accordance with the following formula (rounded upward to the nearest 1/100th of
1%):

 

             Eurodollar Base Rate             
1.00 - Eurocurrency Reserve Requirements

 

11

--------------------------------------------------------------------------------


 

“Eurodollar Tranche”:  the collective reference to Eurodollar Loans under the
same Facility the then current Interest Periods with respect to all of which
begin on the same date and end on the same later date (whether or not such Loans
shall originally have been made on the same day).

 

“Event of Default”:  any of the events specified in Section 8; provided that any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

 

“Excess Cash Flow”:  for any fiscal year of the Borrower, the excess, if any, of
(a) the sum, without duplication, of (i) Consolidated Net Income for such fiscal
year, (ii) the amount of all non-cash charges (including depreciation and
amortization) deducted in arriving at such Consolidated Net Income, (iii)
decreases in Consolidated Working Capital for such fiscal year, and (iv) the
aggregate net amount of any non-cash losses, to the extent deducted in arriving
at such Consolidated Net Income, over (b) the sum, without duplication, of (i)
the amount of all non-cash credits included in arriving at such Consolidated Net
Income, (ii) the aggregate amount actually paid by the Borrower and its
Subsidiaries in cash during such fiscal year on account of Capital Expenditures
(excluding the principal amount of Indebtedness incurred in connection with such
expenditures), (iii) solely for the purpose of calculating Excess Cash Flow for
purposes of the definition of “Available Amount”, the aggregate amount of all
prepayments of Revolving Loans and Swingline Loans during such fiscal year to
the extent accompanying permanent optional reductions of the Revolving Credit
Commitments or the commitments to any Incremental Revolving Loan Facility and
all optional prepayments of the Term Loans during such fiscal year, (iv) the
aggregate amount of all regularly scheduled principal payments of Funded Debt
(including the Term Loans) of the Borrower and its Subsidiaries made during such
fiscal year (other than in respect of any revolving credit facility to the
extent there is not an equivalent permanent reduction in commitments
thereunder), (v) increases in Consolidated Working Capital for such fiscal year,
(vi) the aggregate net amount of any non-cash gains, to the extent included in
arriving at such Consolidated Net Income and (vii) the aggregate amount of all
payments made pursuant to subsections 7.6(a) and (c) (to the extent not deducted
in arriving at such Consolidated Net Income) during such fiscal year.

 

“Excess Cash Flow Application Date”:  as defined in subsection 2.9(c).

 

“Existing Credit Agreement”:  the Credit Agreement, dated as of November 4,
2005, as amended by that certain First Amendment, dated as of December 31, 2005,
that certain Second Amendment, dated as of June 24, 2007, that certain Third
Amendment, dated as of August 25, 2008, and as amended and restated as of July
31, 2009, among the Borrower, the lenders and other agents from time to time
party thereto and the Administrative Agent.

 

“Existing Letter of Credit”:  as defined in subsection 3.9.

 

“Facility”:  each of (a) the Tranche A Term Commitments and the Tranche A Term
Loans made thereunder (the “Tranche A Term Loan Facility”), (b) the respective
Incremental Term Loan Amounts and the Incremental Term Loans related thereto as
provided in any Incremental Term Loan Activation Notice (an “Incremental Term
Loan Facility”), (c) the Swingline Loan Commitment and the Swingline Loans made
thereunder, (d) the aggregate Revolving Credit Commitments and the Total
Revolving Extensions of Credit made thereunder (the “Revolving Credit Facility”)
and (e) the respective Incremental Revolving Loan Amounts and the Incremental
Revolving Loans related thereto as provided in any Incremental Revolving Loan
Activation Notice (an “Incremental Revolving Loan Facility”).

 

12

--------------------------------------------------------------------------------


 

“FATCA”:  Sections 1471 through 1474 of the Code as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations issued thereunder or official interpretations thereof.

 

“FCC”:  the Federal Communications Commission or any Governmental Authority
substituted therefor.

 

“Federal Funds Effective Rate”:  as defined in the definition of the term “ABR”.

 

“Fee Payment Date”:  (a) the third Business Day following the last day of each
March, June, September and December and (b) with respect to the Revolving Credit
Facility or any Incremental Revolving Loan Facility, the last day of the
Revolving Credit Commitment Period or the commitment period for such Incremental
Revolving Loan Facility, as the case may be.

 

“Film Obligations”:  all obligations in respect of the purchase, use, license or
acquisition of programs, programming materials, films and similar assets used in
connection with the business and operation of the Borrower and its Subsidiaries.

 

“Final Maturity Date”:  at any date of determination, the latest maturity date
applicable to any Loan hereunder at such time, including the final maturity date
of any Incremental Term Loans and any Replacement Term Loans, in each case, as
extended in accordance with this Agreement from time to time.

 

“Final Order”:  with respect to the assignment or transfer of control of the
Station Licenses for any Station, an order of the FCC approving such assignment
or transfer that is final (i.e., no longer subject to further judicial or
administrative review), as to which no requests for judicial or administrative
review are pending, and that has not been reversed, stayed, enjoined, set aside,
annulled or suspended.

 

“Foreign Subsidiary”:  any Subsidiary of the Borrower that is not a Domestic
Subsidiary.

 

“Funded Debt”:  as to any Person, all Indebtedness of such Person that matures
more than one year from the date of its creation or matures within one year from
such date but is renewable or extendible, at the option of such Person, to a
date more than one year from such date or arises under a revolving credit or
similar agreement that obligates the lender or lenders to extend credit during a
period of more than one year from such date, including all current maturities
and current sinking fund payments in respect of such Indebtedness whether or not
required to be paid within one year from the date of its creation and, in the
case of the Borrower, Indebtedness in respect of the Loans.

 

“GAAP”:  generally accepted accounting principles in the United States of
America as in effect from time to time set forth in the opinions and
pronouncements of the Accounting Principles Board and the American Institute of
Certified Public Accountants and the statements and pronouncements of the
Financial Accounting Standards Board and the rules and regulations of the
Securities and Exchange Commission, or in such other statements by such other
entity as may be in general use by significant segments of the accounting
profession, which are applicable to the circumstances of the Borrower as of the
date of determination. In the event that any “Accounting Change” (as defined
below) shall occur, if the Borrower notifies the Administrative Agent that the
Borrower wishes to, or the Administrative Agent notifies the Borrower that the
Required Lenders wish to, amend any financial covenants, standards or terms in
this Agreement

 

13

--------------------------------------------------------------------------------


 

to eliminate the effect of such Accounting Change, then the Borrower and the
Administrative Agent agree to enter into negotiations in order to amend such
provisions of this Agreement so as to equitably reflect such Accounting Changes
with the desired result that the criteria for evaluating the Borrower’s
financial condition shall be the same after such Accounting Changes as if such
Accounting Changes had not been made. Until such time as such an amendment shall
have been executed and delivered by the Borrower, the Administrative Agent and
the Required Lenders or the Borrower or the Required Lenders, as the case may
be, shall have withdrawn the request for amendment, all financial covenants,
standards and terms in this Agreement shall continue to be calculated or
construed as if such Accounting Changes had not occurred. The term “Accounting
Changes” refers to changes in accounting principles required by the promulgation
of any rule, regulation, pronouncement or opinion by the Financial Accounting
Standards Board, the Accounting Principles Board or the American Institute of
Certified Public Accountants, the Securities and Exchange Commission (if
applicable), successors to any of the foregoing or agencies with similar
functions to any of the foregoing, or such other entity the statements of which
are in general use by significant segments of the accounting profession. 
Notwithstanding any other provision contained herein, all terms of an accounting
or financial nature used herein shall be construed, and all computations of
amounts and ratios referred to herein shall be made, without giving effect to
any election under Accounting Standards Codification 825 (or any other
Accounting Standards Codification having a similar result or effect) to value
any Indebtedness or other liabilities of the Borrower or any Subsidiary at “fair
value”, as defined therein.

 

“GECC”:  General Electric Capital Corporation, a New York corporation.

 

“Governmental Authority”:  any nation or government, any state or other
political subdivision thereof and any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government.

 

“Guarantee and Collateral Agreement”:  the Guarantee and Collateral Agreement,
dated the date hereof, executed and delivered by the Borrower and each
Subsidiary Guarantor, as the same may be further amended, supplemented or
otherwise modified from time to time.

 

“Guarantee Obligation”:  as to any Person (the “guaranteeing person”), any
obligation of (a) the guaranteeing person or (b) another Person (including,
without limitation, any bank under any letter of credit) to induce the creation
of which the guaranteeing person has issued a reimbursement, counter indemnity
or similar obligation, in either case guaranteeing or in effect guaranteeing any
Indebtedness (the “primary obligations”) of any other third Person (the “primary
obligor”) in any manner, whether directly or indirectly, including, without
limitation, any obligation of the guaranteeing person, whether or not
contingent, (i) to purchase any such primary obligation or any property
constituting direct or indirect security therefor, (ii) to advance or supply
funds (A) for the purchase or payment of any such primary obligation or (B) to
maintain working capital or equity capital of the primary obligor or otherwise
to maintain the net worth or solvency of the primary obligor, (iii) to purchase
property, securities or services primarily for the purpose of assuring the owner
of any such primary obligation of the ability of the primary obligor to make
payment of such primary obligation or (iv) otherwise to assure or hold harmless
the owner of any such primary obligation against loss in respect thereof;
provided, however, that the term “Guarantee Obligation” shall not include
endorsements of instruments for deposit or collection in the ordinary course of
business. The amount of any Guarantee Obligation of any guaranteeing person
shall be deemed to be the lower of (a) an amount equal to the stated or
determinable amount of the primary obligation in respect of which such Guarantee
Obligation is made and (b) the maximum amount for which such guaranteeing person
may be liable pursuant to the terms of the instrument embodying such Guarantee
Obligation, unless such primary

 

14

--------------------------------------------------------------------------------


 

obligation and the maximum amount for which such guaranteeing person may be
liable are not stated or determinable, in which case the amount of such
Guarantee Obligation shall be such guaranteeing person’s maximum reasonably
anticipated liability in respect thereof as determined by such Person in good
faith.

 

“Hicks Muse”:  HM Capital Partners LLC (formerly, Hicks, Muse, Tate & Furst
Incorporated), any of its Affiliates and Subsidiaries, and any fund that it (or
any of its Affiliates or Subsidiaries) sponsors or manages.

 

“Immaterial Subsidiary”:  on any date, any Subsidiary that has had less than
2.5% of consolidated total assets and 2.5% of annual consolidated revenues of
the Borrower and its Subsidiaries as reflected on the most recent financial
statements delivered pursuant to subsection 6.1 prior to such date, provided
that (a) at such time as any such Subsidiary becomes a party to this Agreement
or any other Loan Document or executes and delivers a guarantee, security
agreement, mortgage or other similar agreement supporting the Obligations, such
Subsidiary shall at all times thereafter not be an Immaterial Subsidiary
irrespective of the value of its assets or its revenues, (b) the aggregate
assets and aggregate annual consolidated revenues of all Immaterial Subsidiaries
shall at no time exceed 5% of consolidated total assets or 5% of annual
consolidated revenues of the Borrower and its Subsidiaries, respectively and (c)
the Borrower will designate in writing to the Administrative Agent from time to
time the Subsidiaries which will cease to be treated as “Immaterial
Subsidiaries” in order to comply with the foregoing limitations.

 

“Incremental Lender”:  any Lender or, with the consent of the Borrower and the
Administrative Agent (such consent not to be unreasonably withheld), any other
bank, financial institution or other entity which becomes a signatory to an
Incremental Term Loan Activation Notice or to an Incremental Revolving Loan
Activation Notice, as the case may be, and each Lender which has acquired
pursuant to an assignment made in accordance with subsection 10.6(b), an
Incremental Term Loan or an Incremental Revolving Loan or a commitment under an
Incremental Revolving Loan Facility, as the case may be.  Any other bank,
financial institution or other entity which elects to become an Incremental
Lender shall execute a Joinder Agreement with the Borrower and the
Administrative Agent, whereupon such bank, financial institution or other entity
shall become a Lender for all purposes and to the same extent as if originally a
party hereto and shall be bound by and entitled to the benefits of this
Agreement.

 

“Incremental Revolving Loan Activation Notice”: a notice substantially in the
form of Exhibit G-1.

 

“Incremental Revolving Loan Amount”: as to each Incremental Lender in respect of
any Incremental Revolving Loan Facility, the obligation of such Incremental
Lender on and after the applicable Incremental Revolving Loan Closing Date to
make Incremental Revolving Loans hereunder in a principal amount equal to the
amount set forth under the heading “Incremental Revolving Loan Amount” opposite
such Incremental Lender’s name on the applicable Incremental Revolving Loan
Activation Notice.

 

“Incremental Revolving Loan Closing Date”:  as to any Incremental Revolving
Loans to be made pursuant to an Incremental Revolving Loan Activation Notice,
the date (which shall be a Business Day) specified in such Incremental Revolving
Loan Activation Notice as the first date on which such Incremental Revolving
Loans will be made available.

 

“Incremental Revolving Loan Facility”:  as defined in the definition of the term
“Facility”.

 

15

--------------------------------------------------------------------------------


 

“Incremental Revolving Loan Maturity Date”: as to the Incremental Revolving
Loans to be made pursuant to any Incremental Revolving Loan Activation Notice,
the maturity date specified in such Incremental Revolving Loan Activation
Notice, which date shall not be earlier than the Revolving Credit Termination
Date.

 

“Incremental Revolving Loan Percentage”:  as to any Incremental Lender in
respect of any Incremental Revolving Loan Facility, the percentage which such
Lender’s Incremental Revolving Loan Amount then outstanding constitutes of the
aggregate principal amount of the Incremental Revolving Loan Amounts then
outstanding in respect of such Incremental Revolving Loan Facility.

 

“Incremental Revolving Loans”:  as defined in subsection 2.4(d).

 

“Incremental Term Loan Activation Notice”:  a notice substantially in the form
of Exhibit G-2.

 

“Incremental Term Loan Amount”:  as to each Incremental Lender in respect of any
Incremental Term Loan Facility, the obligation of such Incremental Lender on and
after the applicable Incremental Term Loan Closing Date to make Incremental Term
Loans hereunder in a principal amount equal to the amount set forth under the
heading “Incremental Term Loan Amount” opposite such Incremental Lender’s name
on the applicable Incremental Term Loan Activation Notice.

 

“Incremental Term Loan Closing Date”:  as to any Incremental Term Loans to be
made pursuant to an Incremental Term Loan Activation Notice, the date (which
shall be a Business Day) specified in such Incremental Term Loan Activation
Notice as the date on which such Incremental Term Loans will be made available.

 

“Incremental Term Loan Facility”:  as defined in the definition of the term
“Facility”.

 

“Incremental Term Loan Maturity Date”:  as to any Incremental Term Loans to be
made pursuant to an Incremental Term Loan Activation Notice, the maturity date
specified in such Incremental Term Loan Activation Notice, which date shall not
be earlier than the Tranche A Maturity Date.

 

“Incremental Term Loan Percentage”:  as to any Incremental Lender in respect of
any Incremental Term Loan Facility, the percentage which such Lender’s
Incremental Term Loan Amount then outstanding in respect of such Incremental
Term Loan Facility constitutes of the aggregate principal amount of the
Incremental Term Loan Amounts then outstanding in respect of such Incremental
Term Loan Facility.

 

“Incremental Term Loans”:  as defined in subsection 2.1(b).

 

“Incur”:  as defined in subsection 7.2; and the term “Incurrence” shall have a
correlative meaning.

 

“Indebtedness”:  of any Person at any date, without duplication, (a) all
indebtedness of such Person for borrowed money, (b) all obligations of such
Person for the deferred purchase price of property or services (other than
current trade payables and accrued expenses incurred in the ordinary course of
such Person’s business and obligations created through the use of purchase cards
and credit cards), (c) all obligations of such Person evidenced by notes, bonds,
debentures

 

16

--------------------------------------------------------------------------------


 

or other similar instruments, (d) all indebtedness created or arising under any
conditional sale or other title retention agreement with respect to property
acquired by such Person (even though the rights and remedies of the seller or
lender under such agreement in the event of default are limited to repossession
or sale of such property), provided, however, that the amount of such
Indebtedness of any Person described in this clause (d) shall, for the purposes
of the Agreement, be deemed to be equal to the lesser of (i) the aggregate
unpaid amount of such Indebtedness and (ii) the fair market value of the
property or asset encumbered, as determined by such Person in good faith,
(e) all Capital Lease Obligations of such Person, (f) all obligations of such
Person, contingent or otherwise, as an account party under a bankers’
acceptance, letter of credit or similar facilities, (g) the obligations of such
Person under any Interest Rate Protection Agreement, (h) all Guarantee
Obligations of such Person in respect of obligations of the kind referred to in
clauses (a) through (g) above and (i) all obligations of the kind referred to in
clauses (a) through (h) above secured by (or for which the holder of such
obligation has an existing right, contingent or otherwise, to be secured by) any
Lien on property (including, without limitation, accounts and contract rights)
owned by such Person, whether or not such Person has assumed or become liable
for the payment of such obligation and on which obligations such Person has
recourse only to such property; provided, however, that the amount of such
Indebtedness of any Person described in this clause (i) shall, for the purposes
of this Agreement, be deemed to be equal to the lesser of (i) the aggregate
unpaid amount of such Indebtedness and (ii) the fair market value of the
property or asset encumbered, as determined by such Person in good faith.

 

“Initial Rate”:  as defined in the definition of the term “Applicable Margin”.

 

“Insolvency”:  with respect to any Multiemployer Plan, the condition that such
Plan is insolvent within the meaning of Section 4245 of ERISA.

 

“Insolvent”:  pertaining to a condition of Insolvency.

 

“Intellectual Property”:  as defined in subsection 4.8.

 

“Interest Payment Date”:  (a) as to any ABR Loan, the last day of each March,
June, September and December to occur while such Loan is outstanding, (b) as to
any Eurodollar Loan having an Interest Period of three months or less, the last
day of such Interest Period, (c) as to any Eurodollar Loan having an Interest
Period longer than three months, each day which is three months, or a whole
multiple thereof, after the first day of such Interest Period and the last day
of such Interest Period and (d) as to any Loan, the date of repayment thereof at
final stated maturity.

 

“Interest Period”:  as to any Eurodollar Loan, (a) initially, the period
commencing on the borrowing or conversion date, as the case may be, with respect
to such Eurodollar Loan and ending one, two, three, six or (if available to all
Lenders under the relevant Facility as determined in good faith by such Lenders)
nine or twelve months thereafter, as selected by the Borrower in its notice of
borrowing or notice of conversion, as the case may be, given with respect
thereto; and (b) thereafter, each period commencing on the last day of the next
preceding Interest Period applicable to such Eurodollar Loan and ending one,
two, three, six or (if available to all Lenders under the relevant Facility as
determined in good faith by such Lenders) nine or twelve months thereafter, as
selected by the Borrower by irrevocable notice to the Administrative Agent not
less than three Business Days prior to the last day of the then current Interest
Period with respect thereto, provided that all of the foregoing provisions
relating to Interest Periods are subject to the following:

 

17

--------------------------------------------------------------------------------


 

(i)                                     if any Interest Period would otherwise
end on a day that is not a Business Day, such Interest Period shall be extended
to the next succeeding Business Day unless the result of such extension would be
to carry such Interest Period into another calendar month in which event such
Interest Period shall end on the immediately preceding Business Day;

 

(ii)                                  the Borrower may not select an Interest
Period for Loans under a particular Facility that would extend beyond the
Revolving Credit Termination Date in the case of any Revolving Credit Loans or
beyond the date final payment is due thereon, in the case of any Incremental
Revolving Loans or Term Loans, as the case may be; and

 

(iii)                               any Interest Period that begins on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period)
shall end on the last Business Day of the calendar month at the end of such
Interest Period.

 

“Interest Rate Protection Agreement”:  any interest rate protection agreement,
interest rate futures contract, interest rate option, interest rate cap or other
interest rate hedge arrangement, to or under which the Borrower or any of its
Subsidiaries is a party or a beneficiary on the Closing Date or becomes a party
or a beneficiary thereafter.

 

“Investment”:  as defined in subsection 7.8.

 

“ISP”:  with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice (or such later version thereof as may be in effect at the time of
issuance).

 

“Issuing Lender”:  JPMorgan Chase or any other Lender selected by the Borrower
with the consent of the Administrative Agent (such consent not to be
unreasonably withheld), and any of their respective affiliates, each in its
capacity as issuer of any Letter of Credit (including as issuer of any Existing
Letters of Credit); provided that such Lender has agreed to be an Issuing
Lender.  Each reference herein to “the Issuing Lender” shall be deemed to be a
reference to the relevant Issuing Lender with respect to the relevant Letter of
Credit.

 

“Joinder Agreement”:  an agreement duly executed by any bank, financial
institution or other entity which elects to become an Incremental Lender,
substantially in the form of Exhibit K.

 

“Joint Venture Loan”:  the non-amortizing senior secured note due 2023 in the
amount of $815,500,000 issued by LLC and payable to GECC.

 

“Joint Venture Loan Guarantee”:  the guarantee executed by LIN TV in connection
with the Joint Venture Loan.

 

“JPMorgan Chase”:  JPMorgan Chase Bank, N.A.

 

“L/C Commitment”:  $15,000,000.

 

“L/C Fee Payment Date”:  the third Business Day following the last day of each
March, June, September and December and the last day of the Revolving Credit
Commitment Period.

 

18

--------------------------------------------------------------------------------


 

“L/C Exposure”: at any time, the total L/C Obligations.  The L/C Exposure of any
Revolving Credit Lender at any time shall be its Revolving Credit Percentage of
the total L/C Exposure at such time.

 

“L/C Obligations”:  at any time, an amount equal to the sum of (a) the aggregate
then undrawn and unexpired amount of the then outstanding Letters of Credit and
(b) the aggregate amount of drawings under Letters of Credit which have not then
been reimbursed pursuant to subsection 3.5.

 

“L/C Participants”:  with respect to any Letter of Credit, the collective
reference to all the Revolving Credit Lenders other than the Issuing Lender that
issued such Letter of Credit.

 

“Lenders”:  as defined in the introductory paragraph of this Agreement. 
“Lender” shall in any event include any Incremental Lender, and, as the context
may require, the Issuing Lender and the Swingline Lender.

 

“Letters of Credit”:  as defined in subsection 3.1(a), provided that to the
extent the Borrower shall have deposited amounts in a cash collateral account
for the benefit of the Lenders, the Letters of Credit relating thereto shall be
deemed not to be Letters of Credit for purposes of this Agreement.

 

“License Subsidiary”:  (a) with respect to each Station owned on the Closing
Date, each Subsidiary listed opposite such Station’s name on Schedule 1.1D and
(b) with respect to any Station acquired after the Closing Date, the Subsidiary
or Subsidiaries of the Borrower that shall hold the Station Licenses under the
authority of which such Station is operated, provided that, in the case of
Subsidiaries referred to in clause (b) above, each such Subsidiary shall be a
single purpose entity the sole purpose of which shall be to hold Station
Licenses and to perform related functions with respect thereto, unless otherwise
agreed by the Administrative Agent (such agreement not to be unreasonably
withheld).

 

“Lien”:  any mortgage, pledge, hypothecation, assignment, deposit arrangement,
encumbrance, lien (statutory or other), charge or other security interest or any
other security agreement of any kind or nature whatsoever (including, without
limitation, any conditional sale or other title retention agreement and any
capital lease having substantially the same economic effect as any of the
foregoing) but not including a lien for taxes that are not delinquent.

 

“LIN TV”:  LIN TV Corp., a Delaware corporation and the parent of the Borrower.

 

“LIN TV Common Stock”:  the Class A Common Stock of LIN TV, par value $0.01 per
share.

 

“LLC”:  Station Venture Holdings, LLC, a Delaware limited liability company.

 

“LLC Agreement”:  the Station Venture Holdings, LLC Amended and Restated Limited
Liability Company Agreement dated as of January 15, 1998, between Outlet
Broadcasting, Inc., a Rhode Island corporation and LIN Television of Texas, LP,
a Delaware limited partnership.

 

“Loan”:  any loan made by any Lender pursuant to this Agreement.

 

“Loan Documents”:  this Agreement, the Security Documents, and the Notes, if
any.

 

19

--------------------------------------------------------------------------------


 

“Loan Parties”:  the Borrower and each Subsidiary of the Borrower which is a
party to a Loan Document.

 

“Majority Facility Lenders”:  with respect to any Facility, Lenders which
collectively are the holders of more than 50% of the aggregate unpaid principal
amount of the Loans and other Revolving Extensions of Credit thereunder (or,
prior to the termination of the commitments to such Facility, Lenders which are
collectively the holders of more than 50% of the aggregate commitments thereto).

 

“Material Adverse Effect”:  a material adverse effect on (a) the business,
operations, properties or condition (financial or otherwise) of the Borrower and
its Subsidiaries, taken as a whole, or (b) the validity or enforceability of
this Agreement and the other Loan Documents or the rights or remedies of the
Administrative Agent, the Swingline Lender, the Issuing Lender or the other
Lenders hereunder and thereunder.

 

“Materials of Environmental Concern”:  any gasoline or petroleum (including
crude oil or any fraction thereof) or petroleum products or any hazardous or
toxic substances, materials or wastes, defined or regulated as such in or under
any Environmental Law, including, without limitation, asbestos, polychlorinated
biphenyls and urea-formaldehyde insulation.

 

“Mortgaged Properties”:  the real properties listed in Part 2 of Schedule 1.1B
under the caption “Mortgaged Properties”.

 

“Mortgages”:  each of the mortgages and deeds of trust made by any Loan Party in
favor of, or for the benefit of, the Administrative Agent for the benefit of the
Lenders, as the same may be amended, supplemented or otherwise modified from
time to time.

 

“Multiemployer Plan”:  a Plan which is a multiemployer plan as defined in
Section 4001 (a) (3) of ERISA.

 

“Net Cash Proceeds”:  (a) in connection with any Asset Sale or any Recovery
Event, the proceeds thereof in the form of cash and Cash Equivalents (including
any such proceeds received by way of deferred payment of principal pursuant to a
note or installment receivable or purchase price adjustment receivable or
otherwise, but only as and when received) of such Asset Sale or Recovery Event,
net of attorneys’ fees, notarial fees, accountants’ fees, investment banking
fees, appraisal fees, survey costs, title insurance premiums, amounts to be
applied to the repayment of Indebtedness secured by a Lien expressly permitted
hereunder on any asset which is the subject of such Asset Sale or Recovery Event
(other than any Lien pursuant to a Security Document) and other customary fees
and expenses actually incurred in connection therewith, net of taxes paid or
reasonably estimated to be payable as a result thereof (after taking into
account any available tax credits or deductions and any tax sharing
arrangements) and net of purchase price adjustments reasonably expected to be
payable in connection therewith and (b) in connection with any issuance or sale
of equity securities or debt securities or instruments or the Incurrence of
loans, the cash proceeds received from such issuance or Incurrence, net of
attorneys’ fees, notarial fees, investment banking fees, accountants’ fees,
underwriting discounts and commissions and other customary fees and expenses
actually Incurred in connection therewith and net of taxes paid or reasonably
estimated to be payable as a result thereof.

 

“Net Consolidated Revenue”: for any period, all amounts which would, in
conformity with GAAP, be set opposite the caption “Net Revenues” (or any like
caption) on a consolidated statement of operations of the Borrower and its
Subsidiaries for such period.

 

20

--------------------------------------------------------------------------------


 

“Non-Consenting Lender”:  as defined in subsection 2.20.

 

“Non-Excluded Taxes”:  as defined in subsection 2.17(a).

 

“Non-Station Assets”:  all of the assets used and useful for the operation of
the Borrower’s and its Subsidiaries’ broadcasting, media (including digital
media) and entertainment businesses, other than the Stations.

 

“Non-U.S. Lender”:  as defined in subsection 2.17(b).

 

“Note”:  as defined in subsection 10.6(e).

 

“Obligations”:  the unpaid principal of and interest on (including, without
limitation, interest accruing after the maturity of the Loans and Reimbursement
Obligations and interest accruing after the filing of any petition in
bankruptcy, or the commencement of any insolvency, reorganization or like
proceeding, relating to the Borrower, whether or not a claim for post-filing or
post-petition interest is allowed in such proceeding) the Loans, the
Reimbursement Obligations and all other obligations and liabilities of the
Borrower to the Administrative Agent, the Swingline Lender, the Issuing Lender
or any other Lender (or, in the case of Interest Rate Protection Agreements or
Specified Cash Management Agreements, any counterparty thereto who was a Lender
(or any affiliate of any Lender) at the time such Interest Rate Protection
Agreement or such Specified Cash Management Agreement was entered into), whether
direct or indirect, absolute or contingent, due or to become due, or now
existing or hereafter incurred, which may arise under, out of, or in connection
with, this Agreement, any Notes, any other Loan Document, the Letters of Credit,
any Interest Rate Protection Agreement, or any Specified Cash Management
Agreement entered into with counterparty who was a Lender (or any affiliate of
any Lender) at the time such Interest Rate Protection Agreement or such
Specified Cash Management Agreement was entered into or any other document made,
delivered or given in connection herewith or therewith, whether on account of
principal, interest, reimbursement obligations, fees, indemnities, costs,
expenses (including, without limitation, all fees, charges and disbursements of
counsel to the Administrative Agent, to the Swingline Lender, to the Issuing
Lender or to any other Lender that are required to be paid by the Borrower
pursuant hereto).

 

“Parent Guarantee”: the guarantee, dated as of the date hereof, executed and
delivered by LIN TV in favor of JP Morgan Chase as Administrative Agent under
this Agreement, as the same may be further amended, supplemented or otherwise
modified from time to time

 

“Participant”:  as defined in subsection 10.6(c).

 

“Participant Register”:  as defined in subsection 10.6(c).

 

“PBGC”:  the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA (or any successor).

 

“Permitted Acquisition”:  the acquisition by the Borrower or any of its
Subsidiaries of one or more Broadcast Stations or Broadcast Enterprises, or at
least a majority of the capital stock of, or other equity interests in, any
other Person whose primary business is the ownership and operation of one or
more Broadcast Stations or Broadcast Enterprises, in the United States; provided
that (a) no Default or Event of Default will have occurred and be continuing or
will result therefrom (including, without limitation, pursuant to subsection
7.1), and (b) the Borrower shall take such actions as may be required or
reasonably requested to ensure that the

 

21

--------------------------------------------------------------------------------


 

Administrative Agent, for the ratable benefit of the Lenders, has a perfected
first priority security interest, to the extent contemplated by the Guarantee
and Collateral Agreement, in any assets acquired in such acquisition and
required to become collateral pursuant to subsection 6.9 or any other Loan
Document, subject to Liens permitted by subsection 7.3, and provided further
that for any acquisition involving consideration in excess of $50,000,000,
(i) the Borrower provides the Administrative Agent with appropriate supporting
documentation if reasonably requested by the Administrative Agent, including,
without limitation, a certificate of a Senior Responsible Officer substantially
in the form of Exhibit M, copies of any acquisition documents in connection with
such acquisition and copies of opinions of counsel, including FCC counsel,
delivered in connection therewith and copies of an FCC consent on Form 732 (or
any comparable form issued by the FCC) relating to the transfer of control or
assignment of the Station Licenses of any acquired Broadcast Station to the
Borrower or its Subsidiary and (ii) on a pro forma basis (including any
recurring improvements related to the acquired asset or the assets of the Person
acquired) for the most recently completed four-fiscal quarter period for which
financial statements are available on the date of such acquisition, no Default
or Event of Default pursuant to subsection 7.1 will have occurred and be
continuing, provided that for purposes of calculating Consolidated EBITDA
pursuant to this clause (ii), the Consolidated EBITDA of such Broadcast Stations
or Broadcast Enterprises being acquired for such four-fiscal quarter period
shall be equal to the Consolidated EBITDA of such Broadcast Stations or
Broadcast Enterprises for the 12-month period immediately preceding such
acquisition, and the Borrower shall provide the Administrative Agent with
appropriate supporting documentation if reasonably requested by the
Administrative Agent.

 

“Person”:  an individual, partnership, corporation, limited liability company,
business trust, joint stock company, trust, unincorporated association, joint
venture, Governmental Authority or other entity of whatever nature.

 

“Plan”:  at a particular time, any employee benefit plan which is covered by
ERISA and in respect of which the Borrower or a Commonly Controlled Entity is
(or, if such plan were terminated at such time, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

 

“Pledged Stock”:  as defined in the Guarantee and Collateral Agreement.

 

“Prime Rate”:  as defined in the definition of the term “ABR”.

 

“Projections”:  as defined in subsection 6.2(b).

 

“Property”:  any right or interest in or to property of any kind whatsoever,
whether real, personal or mixed and whether tangible or intangible, including,
without limitation, Capital Stock.

 

“Qualified Issuer”:  any Lender (or affiliate of a Lender) or any financial
institution (a) which has, or whose obligations are guaranteed by an affiliated
financial institution which has, capital and surplus in excess of $500,000,000
and (b) the outstanding short-term debt securities of which are rated, or whose
parent’s outstanding short-term debt securities are rated, at least A-2 by
Standard & Poor’s Ratings Services or at least P-2 by Moody’s Investors
Service, Inc., or carry an equivalent rating by a nationally recognized rating
agency if both of the two named rating agencies cease publishing ratings of
investments.

 

22

--------------------------------------------------------------------------------


 

“Recovery Event”:  any settlement of or payment in respect of any property
insurance or casualty insurance claim or any condemnation proceeding or deed in
lieu thereof relating to any Property of LIN TV, the Borrower or any of its
Subsidiaries, excluding any such settlement or payment which, together with any
related settlement or payment, yields Net Cash Proceeds to LIN TV, the Borrower
and its Subsidiaries of $5,000,000 or less.

 

“Reference Time”: as defined in the definition of “Available Amount”.

 

“Refunded Swingline Loans”:  as defined in subsection 2.4(c)(ii).

 

“Register”:  as defined in subsection 10.6(b).

 

“Reimbursement Obligations”:  with respect to any Letter of Credit, the
obligation of the Borrower to reimburse the Issuing Lender pursuant to
subsection 3.5 for amounts drawn under the Letters of Credit.

 

“Reinvestment Deferred Amount”:  with respect to any Reinvestment Event, the
aggregate Net Cash Proceeds received by LIN TV, the Borrower or any of its
Subsidiaries in connection therewith which are not applied to the prepayment of
Term Loans pursuant to subsection 2.9(d) as a result of the delivery of a
Reinvestment Notice.

 

“Reinvestment Event”:  any Asset Sale or Recovery Event in respect of which the
Borrower has delivered a Reinvestment Notice.

 

“Reinvestment Notice”:  a written notice executed by a Responsible Officer
stating that no Event of Default has occurred and is continuing and that LIN TV
or the Borrower (directly or indirectly through a Subsidiary) intends and
expects to use all or a specified portion of the Net Cash Proceeds of an Asset
Sale or Recovery Event to acquire assets useful in its business (including
pursuant to a Permitted Acquisition or an Asset Swap Transaction).

 

“Reinvestment Prepayment Amount”:  with respect to any Reinvestment Event, the
excess, if any, of (a) the Reinvestment Deferred Amount relating thereto over
(b) the sum of (i) any amount expended prior to the relevant Reinvestment
Prepayment Date to acquire assets useful in the business of LIN TV, the Borrower
or any of its Subsidiaries and (ii) $2,000,000.

 

“Reinvestment Prepayment Date”:  with respect to any Reinvestment Event, the
earlier of (a) the date occurring 365 days after such Reinvestment Event and
(b) the date on which LIN TV, the Borrower or any of its Subsidiaries shall have
determined not to acquire assets useful in their businesses with all or any
portion of the relevant Reinvestment Deferred Amount, provided that if the
Reinvestment Notice with respect to such Reinvestment Event relates to the
acquisition of a new Station by the Borrower or any of its Subsidiaries (whether
as a result of a Permitted Acquisition, an Asset Swap Transaction or otherwise)
and the Borrower or such Subsidiary has filed within 365 days of the
Reinvestment Event an application with the FCC for the approval of the transfer
of control or assignment of the Station License of such acquired Station, the
period specified in paragraph (a) shall be extended to a period equal to five
Business Days after the time required for the FCC to issue a Final Order
relating to the transfer of control of such Station License.

 

“Reorganization”:  with respect to any Multiemployer Plan, the condition that
such plan is in reorganization within the meaning of Section 4241 of ERISA.

 

23

--------------------------------------------------------------------------------


 

“Replaced Revolving Facility”:  as defined in subsection 10.1.

 

“Replaced Term Loans”:  as defined in subsection 10.1.

 

“Replacement Revolving Facility”:  as defined in subsection 10.1.

 

“Replacement Term Loans”:  as defined in subsection 10.1.

 

“Reportable Event”:  any of the events set forth in Section 4043(b) of ERISA,
other than those events as to which the thirty day notice period is waived under
the regulations issued pursuant to Section 4043(b) of ERISA.

 

“Required Lenders”:  Lenders which collectively are the holders of more than 50%
of (a) prior to the Closing Date, the aggregate Commitments held by Lenders and
(b) after the Closing Date, the sum of (i) the Term Loans, (ii) the aggregate
Revolving Credit Commitments (determined without duplication for commitments of
the Issuing Lender and the Swingline Lender to issue Letters of Credit or make
Swingline Loans) held by Lenders or, if the Revolving Credit Commitments have
been terminated, the Total Revolving Extensions of Credit held by Lenders and
(iii) the aggregate Incremental Revolving Loan Amounts under any Incremental
Revolving Loan Facilities or, if the commitments to any such Incremental
Revolving Loan Facility have been terminated, the aggregate outstanding
principal amount of Incremental Revolving Loans thereunder.

 

“Requirement of Law”:  as to any Person, the Certificate of Incorporation and
By-Laws or other organizational or governing documents of such Person, and any
law, treaty, rule or regulation (including, without limitation, Environmental
Laws or rules, regulations or orders, whether addressed to the Borrower or any
of its Subsidiaries, of the FCC) or determination of an arbitrator or a court or
other Governmental Authority, in each case applicable to or binding upon such
Person or any of its property or to which such Person or any of its property is
subject.

 

“Responsible Officer”:  the chief executive officer, the president, any vice
president or senior or executive vice president, the treasurer or any assistant
treasurer, the secretary or assistant secretary, the chief financial officer (or
officer having comparable duties) and the controller of the Borrower in each
case acting solely in such capacity and without personal liability.

 

“Restricted Payment”:  as defined in subsection 7.6.

 

“Revolving Credit Commitment”:  as to any Lender, the obligation of such Lender,
if any, to make Revolving Credit Loans, and to participate in Swingline Loans
and Letters of Credit, in an aggregate principal and/or face amount not to
exceed the amount set forth under the heading “Revolving Credit Commitment”
opposite such Lender’s name on Schedule 1.1A, as the same may be reduced from
time to time pursuant to the terms hereof.  The aggregate amount of the
Revolving Credit Commitments as of the Closing Date is $75,000,000.  In no event
shall the Revolving Credit Commitments include Incremental Revolving Loan
Amounts not incorporated in the Revolving Credit Commitments as contemplated by
the fourth to last sentence of subsection 2.4(d) (in the case of an
incorporation pursuant to said fourth to last sentence such Incremental
Revolving Loan Amounts shall not be treated as Incremental Revolving Loan
Amounts, and shall be treated as Revolving Credit Commitments, from and after
the Incremental Revolving Loan Closing Date with respect thereto).

 

24

--------------------------------------------------------------------------------


 

“Revolving Credit Commitment Period”:  the period from and including the Closing
Date to the Revolving Credit Termination Date.

 

“Revolving Credit Facility”:  as defined in the definition of the term
“Facility”.

 

“Revolving Credit Lender”:  each Lender which has a Revolving Credit Commitment
or which has, pursuant to an assignment made in accordance with subsection
10.6(b), Revolving Credit Loans or participations in outstanding Letters of
Credit or Swingline Loans.

 

“Revolving Credit Loans”:  as defined in subsection 2.4(a).

 

“Revolving Credit Percentage”:  as to any Revolving Credit Lender at any time,
the percentage which such Lender’s Revolving Credit Commitment then constitutes
of the aggregate Revolving Credit Commitments (or, at any time after the
Revolving Credit Commitments shall have expired or terminated, the percentage
which the aggregate principal amount of such Lender’s Revolving Credit Loans
then outstanding constitutes of the aggregate principal amount of the Revolving
Credit Loans then outstanding).

 

“Revolving Credit Termination Date”:  the earliest of (a) October 26, 2016 or,
if such date is not a Business Day, the Business Day next preceding such date,
(b) the date upon which the Revolving Credit Commitments shall be earlier
terminated pursuant hereto and (c) November 13, 2012 or, if such date is not a
Business Day, the Business Day next preceding such date, if the Borrower has not
(i) refinanced, repurchased, redeemed, discharged or defeased (in each case, in
full) the 2013 Notes on or prior to November 13, 2012 or (ii) entered into
arrangements on or prior to November 13, 2012 reasonably satisfactory to the
Administrative Agent pursuant to which the Borrower will refinance, repurchase,
redeem, discharge or defease (in each case, in full) the 2013 Notes on or prior
to December 31, 2012 (it being understood that in the event such refinancing,
repurchase, redemption, discharge or defeasance pursuant to such arrangements or
otherwise shall not occur by December 31, 2012, December 31, 2012 shall be the
Revolving Credit Termination Date or, if such date is not a Business Day, the
Business Day next preceding such date).

 

“Revolving Extensions of Credit”:  as to any Revolving Credit Lender at any
time, an amount equal to the sum of (a) the aggregate principal amount of all
Revolving Credit Loans made by such Lender then outstanding, (b) such Lender’s
Revolving Credit Percentage of the L/C Obligations then outstanding and (c) such
Lender’s Swingline Exposure at such time.  In no event shall the Revolving
Extensions of Credit include Incremental Revolving Loans not incorporated in the
Revolving Extensions of Credit as contemplated by the fourth to last sentence of
subsection 2.4(d) (in the case of an incorporation pursuant to said fourth to
last sentence, such Incremental Revolving Loans shall not be treated as
Incremental Revolving Loans and shall be treated as Revolving Extensions of
Credit, from and after the Incremental Revolving Loan Closing Date with respect
thereto).

 

“Revolving Loans”:  the collective reference to the Revolving Credit Loans and
the Incremental Revolving Loans made by the Lenders to the Borrower.

 

“Sale”:  as defined in subsection 7.5.

 

“Security Documents”:  the collective reference to the Guarantee and Collateral
Agreement, the Mortgages, the Parent Guarantee, the Stock Pledge Agreement and
all other security documents hereafter delivered to the Administrative Agent
granting a Lien on any

 

25

--------------------------------------------------------------------------------


 

Property of any Person to secure the obligations and liabilities of any Loan
Party under any Loan Document.

 

“Senior Responsible Officer”: the chief executive officer, the president, any
senior or executive vice-president, the treasurer, the chief financial officer
and the general counsel of the Borrower in each case acting solely in such
capacity and without personal liability.

 

“Senior Unsecured Indebtedness”:  unsecured Indebtedness of the Borrower
including the 2018 Notes, provided that, to the extent incurred after the
Closing Date, such Indebtedness (other than any additional senior unsecured
notes of the Borrower issued pursuant to, and governed by, the indenture
governing the 2018 Notes) has no maturity, amortization, mandatory redemption or
purchase option (other than with asset sale proceeds, subject to the provisions
of this Agreement, or following a change of control) or sinking fund payment
prior to one year after the Final Maturity Date (determined at the time of such
incurrence).

 

“Single Employer Plan”:  any Plan which is covered by Title IV of ERISA, but
which is not a Multiemployer Plan.

 

“Specified Cash Management Agreement”:  any agreement providing for treasury,
depositary, purchasing card or cash management services, including in connection
with any automated clearing house transfers of funds or any similar transactions
between the Borrower or any Subsidiary Guarantor and any Lender or affiliate
thereof, which has been designated by such Lender and the Borrower, by notice to
the Administrative Agent not later than 90 days after the execution and delivery
by the Borrower or such Subsidiary Guarantor, as a “Specified Cash Management
Agreement”.

 

“Station Licenses”:  (a) with respect to the Borrower or any of its
Subsidiaries, all authorizations, licenses or permits issued by the FCC and
granted or assigned to the Borrower or any of its Subsidiaries, or under which
the Borrower or any of its Subsidiaries has the right to operate any Station,
together with any extensions or renewals thereof and (b) with respect to any
other Person, all authorizations, licenses or permits issued by the FCC and
granted or assigned to such Person, or under which such Person has the right to
operate any Broadcast Station, together with any extensions or renewals thereof.

 

“Stations”:  collectively, the Broadcast Stations owned from time to time by the
Borrower and its Subsidiaries.  Schedule 1.1D sets forth a complete list of
Stations as of the Closing Date.

 

“Stock Pledge Agreement”: the stock pledge agreement, in substantially the form
of Exhibit L (Form of Stock Pledge Agreement) attached hereto, executed and
delivered by LIN TV.

 

“Subordinated Indebtedness”: Indebtedness of the Borrower, including the 2013
Notes, that is subordinated in right of payment to the Obligations, provided
that, to the extent incurred after the Closing Date, such Indebtedness has
(a) no maturity, amortization, mandatory redemption or purchase option (other
than with asset sale proceeds, subject to the provisions of this Agreement, or
following a change of control) or sinking fund payment prior to the date that is
one year after the Final Maturity Date (determined at the time of such
incurrence), (b) no financial maintenance covenants and (c) customary
subordination provisions as shall be reasonably satisfactory to the
Administrative Agent.

 

“Subsidiary”:  as to any Person, a corporation, partnership, limited liability
company or other entity of which shares of stock or other ownership interests
having ordinary voting power

 

26

--------------------------------------------------------------------------------


 

(other than stock or such other ownership interests having such power only by
reason of the happening of a contingency) to elect a majority of the board of
directors or other managers of such corporation, partnership or other entity are
at the time owned, or the management of which is otherwise controlled, directly
or indirectly through one or more intermediaries, or both, by such Person. 
Unless otherwise qualified, (a) all references to a “Subsidiary” or to
“Subsidiaries” in this Agreement shall refer to a Subsidiary or Subsidiaries of
the Borrower and (b) unless re-designated as a Subsidiary, the Unrestricted
Subsidiaries shall not be treated as Subsidiaries (and, to the extent
applicable, a Loan Party) other than for purposes of the provisions of
subsection 6.1.  Notwithstanding the foregoing, none of (i) WBDT Management,
LLC, (ii) WNAC Management, LLC and (iii) WBDT Television, LLC shall be
considered to be a Subsidiary of LIN TV, the Borrower or any Subsidiary for
purposes of any provision of any Loan Document (other than the provisions of
subsection 6.1 of this Agreement).

 

“Subsidiary Guarantor”:  each Domestic Subsidiary of the Borrower other than
Immaterial Subsidiaries.

 

“Swingline Exposure”:  at any time, the aggregate principal amount of all
outstanding Swingline Loans at such time. The Swingline Exposure of any
Revolving Credit Lender at any time shall mean its Revolving Credit Percentage
of the aggregate Swingline Exposure at such time.

 

“Swingline Lender”:  as defined in the introductory paragraph of this Agreement.

 

“Swingline Loan Commitment”:  the obligation of the Swingline Lender to make
Swingline Loans to the Borrower hereunder. The original amount of the Swingline
Loan Commitment is $10,000,000.

 

“Swingline Loan Participation Certificate”:  a certificate in substantially the
form of Exhibit H.

 

“Swingline Loans”:  as defined in subsection 2.4(c)(i).

 

“Term Loan Commitments”:  the collective reference to the Tranche A Term
Commitment and any Incremental Term Loan Amounts in respect of Incremental Term
Loan Facilities not yet drawn.

 

“Term Loan Facilities”:  the collective reference to the Tranche A Term Loan
Facility and any Incremental Term Loan Facilities.

 

“Term Loan Lenders”:  the collective reference to the Tranche A Term Lenders and
the Incremental Term Lenders and any Lender which has, pursuant to an assignment
made in accordance with subsection 10.6(b), a Term Loan.

 

“Term Loans”:  the collective reference to the Tranche A Term Loans and the
Incremental Term Loans made by the Lenders to the Borrower.

 

“Test Period”:  any period of four consecutive fiscal quarters of the Borrower
most recently ended.

 

“Total Revolving Extensions of Credit”:  at any time, the aggregate amount of
the Revolving Extensions of Credit of the Revolving Credit Lenders at such time.

 

27

--------------------------------------------------------------------------------


 

“Tranche A Maturity Date”:  the earliest of (a) October 26, 2017 or, if such
date is not a Business Day, the Business Day next preceding such date, (b) the
date upon which the Loans shall become due and payable pursuant to Section 8 and
(c) November 13, 2012 or, if such date is not a Business Day, the Business Day
next preceding such date, if the Borrower has not (i) refinanced, repurchased,
redeemed, discharged or defeased (in each case, in full) the 2013 Notes on or
prior to November 13, 2012 or (ii) entered into arrangements on or prior to
November 13, 2012 reasonably satisfactory to the Administrative Agent pursuant
to which the Borrower will refinance, repurchase, redeem, discharge or defease
(in each case, in full) the 2013 Notes on or prior to December 31, 2012 (it
being understood that in the event such refinancing, repurchase, redemption,
discharge or defeasance pursuant to such arrangements or otherwise shall not
occur by December 31, 2012, December 31, 2012 shall be the Tranche A Maturity
Date or, if such date is not a Business Day, the Business Day next preceding
such date).

 

“Tranche A Term Commitment”:  as to any Lender, the obligation of such Lender,
if any, to make a Tranche A Term Loan to the Borrower in a principal amount not
to exceed the amount set forth under the heading “Tranche A Term Commitment”
opposite such Lender’s name on Schedule 1.1A.  The aggregate amount of the
Tranche A Term Commitments as of the Closing Date is $125,000,000.

 

“Tranche A Term Lender”:  each Lender that has a Tranche A Term Commitment or
that holds a Tranche A Term Loan.

 

“Tranche A Term Loan”:  as defined in subsection 2.1(a).

 

“Tranche A Term Percentage”:  as to any Tranche A Term Lender at any time, the
percentage which such Lender’s Tranche A Term Commitment then constitutes of the
aggregate Tranche A Term Commitments (or, at any time after the Closing Date,
the percentage which the aggregate principal amount of such Lender’s Tranche A
Term Loans then outstanding constitutes of the aggregate principal amount of the
Tranche A Term Loans then outstanding).

 

“Transferee”:  as defined in subsection 10.6(f).

 

“2013 Notes”:  the 6½% Senior Subordinated Notes due 2013, under the Indenture,
dated as of May 12, 2003 among the Borrower, the Guarantors named therein and
the Bank of New York, as Trustee, and the 6 ½% Senior Subordinated Notes due
2013 - Class B, under the Indenture, dated as of September 29, 2005 among the
Borrower, the Guarantors named therein and The Bank of New York Trust Company,
N.A., as Trustee.

 

“2018 Notes”:  the 83/8% Senior Notes due 2018, under the Indenture, dated as of
April 12, 2010 among the Borrower, the Guarantors named therein and the Bank of
New York Mellon Trust Company, N.A., as Trustee.

 

“Type”:  as to any Loan, its nature as an ABR Loan or a Eurodollar Loan.

 

“UCC”: the Uniform Commercial Code as in effect in the State of New York or any
other applicable jurisdiction.

 

“Uniform Customs”:  the Uniform Customs and Practice for Documentary Credits
(1993 Revision), International Chamber of Commerce Publication No. 500, as the
same may be revised from time to time.

 

28

--------------------------------------------------------------------------------


 

“Unrestricted Subsidiary”: any Subsidiary of the Borrower that is formed or
acquired after the Closing Date and that at the time such Subsidiary is formed
or acquired (or promptly thereafter) the Borrower designates such Subsidiary as
an Unrestricted Subsidiary in a written notice to the Administrative Agent,
provided, that (i) such designation shall be deemed an Investment under
subsection 7.8(k) in an amount equal to the sum of the Borrower’s direct and
indirect equity ownership percentage of the net worth of such Unrestricted
Subsidiary immediately prior to or simultaneously with such designation and
(ii) no Default or Event of Default would result from such designation,
provided, however, that at the time of any written designation by the Borrower
to the Administrative Agent that any Unrestricted Subsidiary shall no longer
constitute an Unrestricted Subsidiary, such Unrestricted Subsidiary shall cease
to be an Unrestricted Subsidiary and shall be treated as a Subsidiary to the
extent no Default or Event of Default would result from such designation.  An
Unrestricted Subsidiary which has been designated as a Subsidiary may not be
subsequently re-designated as an Unrestricted Subsidiary.

 

“WBDT Loan”:  the term loan in the amount of $920,000 provided to WBDT
Television LLC by JPMorgan Chase on May 20, 2011, as the same may be amended or
extended from time to time, and, to the extent designated by the Borrower in a
notice to the Administrative Agent as a “Successor WBDT Loan”, any direct or
indirect refinancing, refunding, renewal, extension or replacement thereof.

 

“WBDT Loan Guarantee”:  any guarantee executed by LIN TV or the Borrower in
connection with the WBDT Loan.

 

“Wholly Owned Subsidiary”:  as to any Person, any other Person all of the
Capital Stock of which (other than directors’ qualifying shares required by law)
is owned by such Person directly and/or through other Wholly Owned Subsidiaries.

 

“Wholly Owned Subsidiary Guarantor”:  any Subsidiary Guarantor that is a Wholly
Owned Subsidiary of the Borrower.

 

1.2                                 Other Definitional Provisions.  (a)  Unless
otherwise specified therein, all terms defined in this Agreement shall have the
defined meanings when used in the other Loan Documents or any certificate or
other document made or delivered pursuant hereto or thereto.

 

(b)                                 As used herein and in the other Loan
Documents, and any certificate or other document made or delivered pursuant
hereto or thereto, accounting terms relating to the Borrower and its
Subsidiaries not defined in subsection 1.1 and accounting terms partly defined
in subsection 1.1, to the extent not defined, shall have the respective meanings
given to them under GAAP.

 

(c)                                  The words “hereof”, “herein” and
“hereunder” and words of similar import when used in this Agreement shall refer
to this Agreement as a whole and not to any particular provision of this
Agreement, and Section, Schedule and Exhibit references are to this Agreement
unless otherwise specified.  The words “include”, “includes” and “including”
shall be deemed to be followed by the phrase “without limitation.”  The word
“will” shall be construed to have the same meaning and effect as the word
“shall”.  Except as otherwise provided in this Agreement, references to
agreements and contracts shall be deemed to refer to such agreements or
contracts as amended, supplemented, restated or otherwise modified from time to
time in accordance with the terms thereof and, if applicable, hereof, and
references to any law, treaty, rule or regulation of any Governmental Authority
shall be deemed to refer to such law, treaty, rule or regulation as amended from
time to time.

 

29

--------------------------------------------------------------------------------


 

(d)                                 The meanings given to terms defined herein
shall be equally applicable to both the singular and plural forms of such terms.

 

SECTION 2.   AMOUNT AND TERMS OF COMMITMENTS

 

2.1                                 Term Commitments; Incremental Term Loans. 
(a)  Subject to the terms and conditions hereof, each Tranche A Term Lender
severally agrees to make a term loan (a “Tranche A Term Loan”) to the Borrower
on the Closing Date in an amount not to exceed the amount of the Tranche A Term
Commitment of such Lender.

 

(b)                                 The Borrower and one or more Lenders or
other Persons who may become Incremental Lenders may from time to time agree
that such Persons shall become Incremental Lenders under an Incremental Term
Loan Facility by executing and delivering to the Administrative Agent an
Incremental Term Loan Activation Notice substantially in the form of Exhibit G-2
specifying (i) the respective Incremental Term Loan Amounts of such Incremental
Lenders, (ii) the applicable Incremental Term Loan Closing Date, (iii) the
applicable Incremental Term Loan Maturity Date, (iv) the amortization schedule
for the applicable Incremental Term Loans, which shall comply with subsection
2.3(b) and (v) the Applicable Margin for the Incremental Term Loans to be made
pursuant to such Incremental Term Loan Activation Notice, and which shall be
otherwise duly completed.  Each Incremental Lender that is a signatory to an
Incremental Term Loan Activation Notice severally agrees, on the terms and
conditions of this Agreement, to make a term loan (an “Incremental Term Loan”)
to the Borrower, as specified in such Incremental Term Loan Activation Notice,
on the Incremental Term Loan Closing Date specified in such Incremental Term
Loan Activation Notice in a principal amount equal to the Incremental Term Loan
Amount of such Incremental Lender specified in such Incremental Term Loan
Activation Notice and, in the case of any such Incremental Lender that is not
already a Lender, to execute and deliver a Joinder Agreement in connection with
making such Incremental Term Loan. Incremental Term Loans that are repaid or
prepaid may not be reborrowed. Nothing in this subsection 2.1(b) shall be
construed to obligate any Lender to execute an Incremental Term Loan Activation
Notice. Notwithstanding the foregoing, the aggregate amount of Incremental Term
Loans outstanding under all Incremental Term Loan Facilities, together with the
aggregate amount of Incremental Revolving Amounts available under all
Incremental Revolving Loan Facilities (including any incorporated into the
Revolving Credit Commitments pursuant to the fourth to last sentence of
subsection 2.4(d)), shall at no time exceed the sum of (x) $100,000,000, (y) any
additional amount to be used solely for the purposes of funding Permitted
Acquisitions or Asset Swap Transactions such that, if the Incremental Facilities
aggregate in excess of $100,000,000, the Borrower shall be in compliance with
the then required Consolidated Senior Secured Leverage Ratio on a pro forma
basis and (z) any additional amount to be used solely for the purposes of
funding the refinancing, repurchase, redemption, discharge or defeasance of the
2013 Notes outstanding after the use of proceeds pursuant to clause (b) of
subsection 4.14.  Except to the extent waived in the applicable Incremental Term
Loan Activation Notice, Incremental Term Loans under an Incremental Term
Facility shall (i) share ratably with the Tranche A Term Loans in any optional
or mandatory prepayments (other than in connection with a replacement pursuant
to the last paragraph of subsection 10.1) and (ii) be secured ratably with the
Tranche A Term Loans and each other.  Any terms applicable to any Incremental
Term Facility that are not substantially consistent with those applicable to the
Tranche A Term Loans (other than as to pricing and amortization or termination)
shall be reasonably satisfactory to the Administrative Agent.

 

(c)                                  Notwithstanding the foregoing, no
Incremental Term Loan Amount shall become effective under this subsection 2.1
unless (i) on the date on which such Incremental Term Loan is made or of such
effectiveness, the conditions set forth in subsection 5.2 shall be satisfied by
the Borrower, and the Administrative Agent shall have received a certificate to
that effect dated such date and executed by a Responsible Officer of the
Borrower, (ii) the Administrative Agent shall have received legal opinions,

 

30

--------------------------------------------------------------------------------


 

board resolutions and other closing certificates and documentation consistent
with those delivered on the Closing Date under subsections 5.1(b), 5.1(e),
5.1(g), 5.1(l) and 5.1(m), and such additional documents and filings (including
amendments to the Mortgages and other Security Documents and title endorsement
bring downs) as the Administrative Agent may reasonably require to assure that
the Incremental Term Loans are secured by the Collateral and guaranteed by the
Loan Parties ratably with the existing Loans and (iii) the Borrower and its
Subsidiaries shall be in compliance with the financial covenants set forth in
subsection 7.1 on a pro forma basis after giving effect to such Incremental Term
Loans and the application of the proceeds thereof as if made and applied on such
date.

 

2.2                                 Procedure for Term Loan Borrowings.  The
Borrower shall give the Administrative Agent irrevocable written (or telephonic
promptly confirmed in writing) notice (which notice must be received by the
Administrative Agent prior to (i) 12:00 Noon, New York City time, three Business
Days prior to the Closing Date or the relevant Incremental Term Loan Closing
Date, as the case may be, in the case of Eurodollar Loans, or (ii) 9:00 a.m.,
New York City time, on the Closing Date or the relevant Incremental Term Loan
Closing Date, as the case may be, in the case of ABR Loans specifying (i) the
amount and Type of Term Loans to be borrowed and (ii) in the case of Eurodollar
Loans, the respective amounts of each such Type of Loan and the respective
lengths of the initial Interest Period therefor.  Such notice shall be given by
the Borrower in the form of Exhibit J.  Not later than 12:00 Noon, New York City
time, on the Closing Date or the relevant Incremental Term Loan Closing Date, as
the case may be, each applicable Term Loan Lender shall make available to the
Administrative Agent at its office specified in subsection 10.2 an amount in
immediately available funds equal to the Term Loans to be made by such Lender on
such date.  The Administrative Agent shall credit the account of the Borrower on
the books of such office of the Administrative Agent with the aggregate of the
amounts made available to the Administrative Agent by the Term Loan Lenders in
like funds as received by the Administrative Agent.  The provisions of the
paragraph shall be subject to any applicable limitations or requirements in the
relevant Incremental Term Loan Activation Notice.

 

2.3                                 Repayment of Term Loans.  (a)  The Tranche A
Term Loan of each Tranche A Lender shall mature in consecutive quarterly
installments payable by the Borrower on the last day of March, June,
September and December of each year, commencing on December 31, 2012, in the
Tranche A Term Percentage of such Tranche A Term Lender of the principal amount
set forth opposite each of such installments specified below:

 

Installment

 

Amount

 

March 31, 2013

 

$

1,562,500.00

 

June 30, 2013

 

$

1,562,500.00

 

September 30, 2013

 

$

1,562,500.00

 

December 31, 2013

 

$

1,562,500.00

 

March 31, 2014

 

$

3,125,000.00

 

June 30, 2014

 

$

3,125,000.00

 

September 30, 2014

 

$

3,125,000.00

 

December 31, 2014

 

$

3,125,000.00

 

March 31, 2015

 

$

4,687,500.00

 

June 30, 2015

 

$

4,687,500.00

 

September 30, 2015

 

$

4,687,500.00

 

December 31, 2015

 

$

4,687,500.00

 

March 31, 2016

 

$

6,250,000.00

 

June 30, 2016

 

$

6,250,000.00

 

September 30, 2016

 

$

6,250,000.00

 

December 31, 2016

 

$

6,250,000.00

 

March 31, 2017

 

$

15,625,000.00

 

 

31

--------------------------------------------------------------------------------


 

Installment

 

Amount

 

June 30, 2017

 

$

15,625,000.00

 

September 30, 2017

 

$

15,625,000.00

 

Tranche A
Maturity Date

 

Aggregate principal amount of Tranche A Term Loans outstanding

 

 

(b)                                 The Incremental Term Loans of each
Incremental Lender shall mature in such installments as are specified in the
Incremental Term Loan Activation Notice pursuant to which such Incremental Term
Loans were made; provided that as of the applicable Incremental Term Loan
Closing Date, such Incremental Term Loans shall have an average weighted life
not less than that of the then outstanding Tranche A Term Loans.

 

2.4                                 Revolving Credit Commitments; Incremental
Revolving Loans.  (a)  Subject to the terms and conditions hereof, each
Revolving Credit Lender severally agrees to make revolving credit loans
(“Revolving Credit Loans”) to the Borrower from time to time during the
Revolving Credit Commitment Period in an aggregate principal amount at any one
time outstanding, when added to such Lender’s Swingline Exposure at such time
and Revolving Credit Percentage of the L/C Obligations then outstanding, does
not exceed the amount of such Lender’s Revolving Credit Commitment. During the
Revolving Credit Commitment Period the Borrower may use the Revolving Credit
Commitments by borrowing, prepaying and reborrowing the Revolving Credit Loans
in whole or in part, all in accordance with the terms and conditions hereof. 
The Revolving Credit Loans may from time to time be Eurodollar Loans or ABR
Loans, as determined by the Borrower and notified to the Administrative Agent in
accordance with subsections 2.5 and 2.10, provided that no Revolving Credit Loan
shall be made as a Eurodollar Loan after the day that is one month prior to the
Revolving Credit Termination Date.

 

(b)                                 The Borrower shall repay all outstanding
Revolving Credit Loans on the Revolving Credit Termination Date and all
outstanding Swingline Loans on the earlier of the Revolving Credit Termination
Date and the first date after such Swingline Loan is made that is the 15th or
last day of a calendar month and is at least three Business Days after such
Swingline Loan is made.

 

(c)                                  (i)  Subject to the terms and conditions
hereof, the Swingline Lender agrees to make swingline loans (“Swingline Loans”)
to the Borrower from time to time during the Revolving Credit Commitment Period
in an aggregate principal amount at any one time outstanding not to exceed
$10,000,000, provided that at no time may the Total Revolving Extensions of
Credit exceed the aggregate Revolving Credit Commitments. During the Revolving
Credit Commitment Period, the Borrower may use the Swingline Loan Commitment by
borrowing, prepaying, in whole or in part, and reborrowing the Swingline Loans,
all in accordance with the terms and conditions hereof. All Swingline Loans
shall be ABR Loans. The Borrower shall give the Swingline Lender irrevocable
written (or telephonic promptly confirmed in writing) notice (which notice must
be received by the Swingline Lender prior to 1:00 p.m. New York City time) on
the requested Borrowing Date specifying the amount of the requested Swingline
Loan which shall be in an aggregate minimum amount of $100,000, or a whole
multiple of $25,000 in excess thereof. Each such notice shall be given by the
Borrower in the form of Exhibit J. The proceeds of the Swingline Loan will be
made available by the Swingline Lender to the Borrower at the office of the
Swingline Lender by 2:00 p.m. New York City time on the Borrowing Date by
crediting the account of the Borrower at such office with such proceeds. The
Borrower may, at any time and from time to time, prepay the Swingline Loans, in
whole or in part, without premium or penalty, by notifying the Swingline Lender
prior to 12:00 noon New York City time on any Business Day of the date and
amount of prepayment. If any such notice is given, the amount specified in such
notice shall be due and payable on

 

32

--------------------------------------------------------------------------------


 

the date specified therein. Partial prepayments shall be in an aggregate
principal amount of $100,000, or a whole multiple of $25,000 in excess thereof.

 

(ii)                                  The Swingline Lender, at any time in its
sole and absolute discretion, may, on behalf of the Borrower (which hereby
irrevocably directs the Swingline Lender to act on its behalf), and without
regard to the minimum amounts in subsection 2.5, request each Revolving Credit
Lender including the Swingline Lender to make a Revolving Credit Loan in an
amount equal to such Lender’s Revolving Credit Percentage of the amount of the
Swingline Loans outstanding on the date such notice (a copy of which shall be
provided to the Borrower) is given (the “Refunded Swingline Loans”). Unless any
of the events described in paragraph (f) of Section 8 shall have occurred with
respect to the Borrower (in which event the procedures of subparagraph (iii) of
this subsection 2.4(c) shall apply), each Revolving Credit Lender shall make the
proceeds of its Revolving Credit Loan available to the Administrative Agent for
the account of the Swingline Lender at the office of the Administrative Agent
specified in subsection 10.2 prior to 1:00 p.m. New York City time in
immediately available funds on the Business Day next succeeding the date such
notice is given. The proceeds of such Revolving Credit Loans shall be
immediately applied to repay the Refunded Swingline Loans.  The Administrative
Agent shall notify the Borrower of any repayment of the Refunded Swingline Loans
hereunder.  Effective on the day such Revolving Credit Loans are made, the
portion of such Loans so paid shall no longer be outstanding as Swingline Loans,
shall no longer be due under any Swingline Note and shall be Revolving Credit
Loans made by the Revolving Credit Lenders in accordance with their respective
Revolving Credit Percentages.  The Borrower authorizes the Swingline Lender to
charge its account with the Administrative Agent (up to the amount available in
each such account) upon any Refunded Swingline Loan becoming due, after the
expiration of any applicable cure period, in order to immediately pay the amount
of such Refunded Swingline Loan to the extent amounts received from the
Revolving Credit Lenders were not sufficient to repay in full such Refunded
Swingline Loan.

 

(iii)                               If prior to the making of a Revolving Credit
Loan pursuant to subparagraph (ii) of this subsection 2.4(c) one of the events
described in paragraph (f) of Section 8 shall have occurred and be continuing
with respect to the Borrower, each Revolving Credit Lender will, on the date
such Revolving Credit Loan was to have been made pursuant to the notice in
subsection 2.4(c)(ii), purchase an undivided participating interest in the
Refunded Swingline Loan in an amount equal to (i) its Revolving Credit
Percentage times (ii) the Refunded Swingline Loans. Each Revolving Credit Lender
will immediately transfer to the Swingline Lender, in immediately available
funds, the amount of its participation, and upon receipt thereof the Swingline
Lender will deliver to such Revolving Credit Lender a Swingline Loan
Participation Certificate dated the date of receipt of such funds and in such
amount.  The Administrative Agent shall notify the Borrower of any
participations in a Refunded Swingline Loan acquired hereunder.

 

(iv)                              Whenever, at any time after any Revolving
Credit Lender has purchased a participating interest in a Swingline Loan, the
Swingline Lender receives any payment on account thereof, the Swingline Lender
will distribute to such Revolving Credit Lender its participating interest in
such amount (appropriately adjusted, in the case of interest payments, to
reflect the period of time during which such Revolving Credit Lender’s
participating interest was outstanding and funded); provided, however, that in
the event that such payment received by the Swingline Lender is required to be
returned, such Revolving Credit Lender will return to the Swingline Lender any
portion thereof previously distributed by the Swingline Lender to it.

 

(v)                                 Each Revolving Credit Lender’s obligation to
make the Loans referred to in subsection 2.4(c)(ii) and to purchase
participating interests pursuant to subsection 2.4(c)(iii) shall be absolute and
unconditional and shall not be affected by any circumstance, including, without
limitation, (A) any set-off, counterclaim, recoupment, defense or other right
which such Revolving Credit Lender or

 

33

--------------------------------------------------------------------------------


 

the Borrower may have against the Swingline Lender, the Borrower or any other
Person for any reason whatsoever; (B) the occurrence or continuance of a Default
or an Event of Default; (C) any adverse change in the condition (financial or
otherwise) of the Borrower; (D) any breach of this Agreement or any other Loan
Document by the Borrower or any of its Subsidiaries or any other Lender; or
(E) any other circumstance, happening or event whatsoever, whether or not
similar to any of the foregoing.

 

(d)                                 The Borrower and one or more Lenders or
other Persons who may become Incremental Lenders may from time to time agree
that such Persons shall become Incremental Lenders under an Incremental
Revolving Loan Facility by executing and delivering to the Administrative Agent
an Incremental Revolving Activation Notice substantially in the form of
Exhibit G-2 specifying (i) the respective Incremental Revolving Loan Amounts of
such Incremental Lenders, (ii) the applicable Incremental Revolving Loan Closing
Date, (iii) the applicable Incremental Revolving Loan Maturity Date and (iv) the
Applicable Margin and the Commitment Fee Rate for the Incremental Revolving
Loans and the unused Incremental Revolving Loan Amount to be made available
pursuant to such Incremental Revolving Loan Activation Notice, and which shall
be otherwise duly completed.  Each Incremental Lender that is a signatory to an
Incremental Revolving Loan Activation Notice severally agrees, on the terms and
conditions of this Agreement, to make revolving credit loans (each, an
“Incremental Revolving Loan”) to the Borrower from time to time on or after the
Incremental Revolving Loan Closing Date specified in such Incremental Revolving
Loan Activation Notice in an aggregate principal amount outstanding at any time
up to but not exceeding the amount of the Incremental Revolving Loan Amount of
such Incremental Lender specified in such Incremental Revolving Loan Activation
Notice, and, in the case of any such Incremental Lender that is not already a
Lender, to execute and deliver a Joinder Agreement in connection with making
such Incremental Revolving Loan.  The Borrower may use the Incremental Revolving
Loan Amounts by borrowing, prepaying and reborrowing the Incremental Revolving
Loans in whole or in part, all in accordance with the terms and conditions
hereof.  Nothing in this subsection 2.4(d) shall be construed to obligate any
Lender to execute an Incremental Revolving Loan Activation Notice. 
Notwithstanding the foregoing, the aggregate amount of Incremental Revolving
Loan Amounts available under all Incremental Revolving Loan Facilities, together
with the aggregate amount of Incremental Term Loans outstanding under all
Incremental Term Loan Facilities, shall at no time exceed the sum of
(x) $100,000,000, (y) any additional amount to be used solely for the purposes
of funding Permitted Acquisitions or Asset Swap Transactions such that, if the
Incremental Facilities aggregate in excess of $100,000,000, the Borrower shall
be in compliance with the then required Consolidated Senior Secured Leverage
Ratio on a pro forma basis and (z) any additional amount to be used solely for
the purposes of funding the refinancing, repurchase, redemption, discharge or
defeasance of the 2013 Notes outstanding after the use of proceeds pursuant to
clause (b) of subsection 4.14.  An Incremental Revolving Loan Facility may take
the form of an increase to the Revolving Credit Facility or any other
Incremental Revolving Loan Facility and, if so, shall be treated thereunder
accordingly and the Administrative Agent may specify procedures as reasonably
determined by it to effect an incorporation of such Incremental Revolving Loan
Facility therein.  Letters of Credit and Swingline Loans shall not be made under
any Incremental Revolving Loan Facility which is not incorporated in the
Revolving Credit Facility.  The Incremental Revolving Loans under an Incremental
Revolving Loan Facility shall be secured ratably with the Revolving Credit Loans
and each other.  Any terms applicable to any Incremental Revolving Loan Facility
that are not substantially consistent with those applicable to the Revolving
Credit Facility (other than as to pricing or maturity) shall be reasonably
satisfactory to the Administrative Agent.

 

(e)                                  On the date any increase in the aggregate
Revolving Credit Commitments becomes effective pursuant to this subsection 2.4,
(i) the Borrower agrees to prepay any outstanding Revolving Credit Loans with
the proceeds of new Revolving Credit Loans in order to make the then outstanding
Revolving Credit Loans ratable in accordance with the then effective Revolving
Credit Commitments and (ii) the participating interests in the then outstanding
Letters of Credit and Swingline

 

34

--------------------------------------------------------------------------------


 

Loans shall be deemed to be reallocated among the Revolving Credit Lenders in
order to make the participating interests in each such Letter of Credit and
Swingline Loan ratable in accordance with the then effective Revolving Credit
Commitments.

 

(f)                                    Notwithstanding the foregoing, no
Incremental Revolving Loan Amount shall become effective under this subsection
2.4 unless (i) on the date of such effectiveness, the conditions set forth in
subsection 5.2 shall be satisfied by the Borrower, and the Administrative Agent
shall have received a certificate to that effect dated such date and executed by
a Responsible Officer of the Borrower, (ii) the Administrative Agent shall have
received legal opinions, board resolutions and other closing certificates and
documentation consistent with those delivered on the Closing Date under
subsections 5.1(b), 5.1(e), 5.1(g), 5.1(l) and 5.1(m), and such additional
documents and filings (including amendments to the Mortgages and other Security
Documents and title endorsement bring downs) as the Administrative Agent may
reasonably require to assure that the Incremental Revolving Loans are secured by
the Collateral and guaranteed by the Loan Parties ratably with the existing
Loans and (iii) the Borrower and its Subsidiaries shall be in compliance with
the financial covenants set forth in subsection 7.1 on a pro forma basis after
giving effect to the Incremental Revolving Loans to be made thereunder on the
Incremental Revolving Loan Closing Date and the application of the proceeds
thereof as if made and applied on such date.

 

2.5                                 Procedure for Revolving Credit Borrowings. 
The Borrower may borrow under the Revolving Credit Commitments or under any
Incremental Revolving Loan Facility during the Revolving Credit Commitment
Period or the commitment period applicable thereto, as the case may be, on any
Business Day, provided that the Borrower shall give the Administrative Agent
irrevocable written (or telephonic promptly confirmed in writing) notice (which
notice must be received by the Administrative Agent prior to (a) 12:00 Noon, New
York City time, three Business Days prior to the requested Borrowing Date, in
the case of Eurodollar Loans, or (b) 11:00 a.m., New York City time, on the
requested Borrowing Date (which notice may be conditional upon the closing of a
Permitted Acquisition to be financed by such borrowing), in the case of ABR
Loans), specifying (i) the amount and Type of Revolving Loans to be borrowed,
(ii) the requested Borrowing Date, and (iii) in the case of Eurodollar Loans,
the respective amounts of each such Type of Loan and the respective lengths of
the initial Interest Period therefor. Each such notice shall be given by the
Borrower in the form of Exhibit J. Each borrowing under the Revolving Credit
Commitments or under any Incremental Revolving Loan Facility shall be in an
amount equal to (A) in the case of ABR Loans, $1,000,000 or a whole multiple of
$100,000 in excess thereof (or, if the then aggregate Available Revolving Credit
Commitments or available commitments under such Incremental Revolving Loan
Facility, as the case may be, are less than $1,000,000, such lesser amount) and
(B) in the case of Eurodollar Loans, $5,000,000 or a whole multiple of $100,000
in excess thereof. Upon receipt of any such notice from the Borrower, the
Administrative Agent shall promptly notify each applicable Lender thereof. Each
applicable Lender will make the amount of its pro rata share of each borrowing
available to the Administrative Agent for the account of the Borrower at the
office of the Administrative Agent specified in subsection 10.2 prior to 12:00
Noon, New York City time, on the Borrowing Date, requested by the Borrower in
funds immediately available to the Administrative Agent on such date. Such
borrowing will then be made available to the Borrower by the Administrative
Agent crediting the account of the Borrower on the books of such office with the
aggregate of the amounts made available to the Administrative Agent by such
Lenders and in like funds as received by the Administrative Agent on such date. 
The provisions of the paragraph shall be subject to any applicable limitations
or requirements in the relevant Incremental Revolving Loan Activation Notice.

 

2.6                                 Commitment Fees, etc.  (a)  The Borrower
agrees to pay to the Administrative Agent for the account of each Revolving
Credit Lender and each Incremental Lender with an Incremental Revolving Loan
Amount, a commitment fee for the period from and including the Closing Date or
the date of the Incremental Revolving Loan Activation Notice with respect
thereto, to the last day of the

 

35

--------------------------------------------------------------------------------


 

Revolving Credit Commitment Period or the commitment period with respect
thereto, computed at the Commitment Fee Rate on the average daily amount of the
Available Revolving Credit Commitment of such Revolving Credit Lender or of the
unused Incremental Revolving Loan Amount, as the case may be, during the period
for which payment is made, payable quarterly in arrears on each Fee Payment
Date, commencing on the first Fee Payment Date to occur after the Closing Date
or the date of the Incremental Revolving Loan Activation Notice, as the case may
be.  For purposes of calculating commitment fees under this subsection
2.6(a) only, no portion of the Revolving Credit Commitments shall be deemed
utilized as a result of outstanding Swingline Loans (other than Refunded
Swingline Loans).

 

(b)                                 The Borrower agrees to pay the
Administrative Agent and the Co-Lead Arrangers the fees in the amounts and on
the dates agreed to in writing by the Borrower and the Administrative Agent and
Co-Lead Arrangers.

 

2.7                                 Termination or Reduction of Commitments. 
(a)  The Revolving Credit Commitments shall be automatically and permanently
terminated at 5:00 p.m., New York City time, on the Revolving Credit Termination
Date.

 

(b)                                 The Borrower shall have the right, upon not
less than three Business Days’ notice to the Administrative Agent, to terminate
the Revolving Credit Commitments or any Incremental Revolving Loan Amounts or,
from time to time, to reduce the amount thereof, provided that (i) no such
termination or reduction with respect to Revolving Credit Commitments shall be
permitted if, after giving effect thereto and to any prepayments of the
Swingline Loans and the Revolving Credit Loans made on the effective date
thereof, the Total Revolving Extensions of Credit would exceed the Revolving
Credit Commitments then in effect and (ii) no such termination or reduction of
with respect to any Incremental Revolving Loan Amount shall result in the
aggregate outstanding principal amount of the related Incremental Revolving
Loans being greater than such Incremental Revolving Loan Amount as so reduced or
terminated.  Any reduction pursuant to this subsection 2.7(b) shall be in an
amount equal to $1,000,000, or a whole multiple of $100,000 in excess thereof,
and shall reduce permanently the Revolving Credit Commitments or the applicable
Incremental Revolving Loan Amount then in effect, as the case may be. Upon
receipt of any notice pursuant to this subsection 2.7(b), the Administrative
Agent shall promptly notify each Revolving Credit Lender, each affected
Incremental Lender, and the Swingline Lender, as applicable, of the contents
thereof.

 

(c)                                  Each notice of termination or reduction
delivered by the Borrower under this subsection 2.7 shall be irrevocable,
provided that any such notice may state that such notice is conditioned upon
effectiveness of other financing or of an asset sale, in which case such notice
may be revoked by the Borrower by notice to the Administrative Agent on or prior
to the specified effective date if such condition is not satisfied.

 

2.8                                 Optional Prepayments.  The Borrower may at
any time and from time to time prepay its Loans, in whole or in part, without
premium or penalty, upon written (or telephonic promptly confirmed in writing)
notice delivered to the Administrative Agent at least three Business Days prior
thereto in the case of Eurodollar Loans and at least one Business Day prior
thereto in the case of ABR Loans, which notice shall specify the date and amount
of prepayment and whether the prepayment is of Eurodollar Loans, ABR Loans or a
combination thereof, and, if of a combination thereof, the amount allocable to
each, provided that if a Eurodollar Loan is prepaid on any day other than the
last day of the Interest Period applicable thereto, the Borrower shall also pay
any amounts owing pursuant to subsection 2.18. Each notice of prepayment
delivered by the Borrower under this subsection 2.8 shall be irrevocable,
provided that any such notice may state that such notice is conditioned upon
effectiveness of other financing or of an asset sale, in which case such notice
may be revoked by the Borrower, by notice to the Administrative Agent on or
prior to the specified effective date if such condition is not satisfied.  Upon

 

36

--------------------------------------------------------------------------------


 

receipt of any such notice the Administrative Agent shall promptly notify each
relevant Lender thereof. If any such notice is given (and not revoked), the
amount specified in such notice shall be due and payable on the date specified
therein.  Amounts prepaid on account of the Term Loans may not be reborrowed. 
Partial prepayments of Eurodollar Loans shall be in an aggregate principal
amount of $5,000,000 or a whole multiple of $100,000 in excess thereof. Partial
prepayments of ABR Loans (other than Swingline Loans) shall be in an aggregate
principal amount of $1,000,000 or a whole multiple of $100,000 thereof. 
Optional prepayments on account of the Term Loans shall be allocated among the
Term Loans under the Term Loan Facilities and any Incremental Term Loan
Facilities ratably based on the outstanding principal amount of the Term Loans
under each such Facility (unless the Incremental Term Loan Activation Notice
with respect to any Incremental Term Loan Facility waives the entitlement of
such Incremental Term Loan Facility to such ratable allocation) and applied to
the then remaining installments under each such Facility in accordance with
subsection 2.15(d)

 

2.9                                 Mandatory Prepayments.  (a)  If any
Indebtedness shall be incurred by the Borrower or any of its Subsidiaries
(excluding any Indebtedness permitted under subsection 7.2), an amount equal to
100% of the Net Cash Proceeds thereof shall be applied on the date of such
incurrence (or, if such Net Cash Proceeds are received after 2:00 P.M., New York
City time, on the immediately succeeding Business Day) toward the prepayment of
the Term Loans as set forth in subsection 2.9(g).

 

(b)                                 [RESERVED].

 

(c)                                  If, for any fiscal year of the Borrower
commencing with the fiscal year ending December 31, 2012 there shall be Excess
Cash Flow, the Borrower shall, on the relevant Excess Cash Flow Application
Date, apply toward the prepayment of the Term Loans as set forth in subsection
2.9(g) the excess, if any, of (i) the ECF Percentage of such Excess Cash Flow
over (ii) the aggregate amount of all prepayments of Revolving Loans and
Swingline Loans during such fiscal year to the extent accompanying permanent
optional reductions of the Revolving Credit Commitments or the commitments to
any Incremental Revolving Loan Facility and all optional prepayments of the Term
Loans during such fiscal year.  Each such prepayment shall be made on a date (an
“Excess Cash Flow Application Date”) no later than five Business Days after the
earlier of (i) the date on which the financial statements of the Borrower
referred to in subsection 6.1(a), for the fiscal year with respect to which such
prepayment is made, are required to be delivered to the Lenders and (ii) the
date such financial statements are actually delivered.

 

(d)                                 If on any date the Borrower or any of its
Subsidiaries shall receive Net Cash Proceeds from any Asset Sale or Recovery
Event then (i) unless a Reinvestment Notice shall be delivered in respect
thereof, the Net Cash Proceeds (if any) with respect to such Asset Sale or
Recovery Event shall be applied, within five Business Days after such date,
toward the prepayment of the Term Loans, and (ii) if a Reinvestment Notice shall
have been delivered in respect thereof, on the applicable Reinvestment
Prepayment Date, an amount equal to the Reinvestment Prepayment Amount with
respect to the relevant Reinvestment Event shall be applied toward the
prepayment of the Term Loans, as set forth in subsection 2.9(g).

 

(e)                                  [RESERVED].

 

(f)                                    [RESERVED].

 

(g)                                 The application of any prepayment pursuant
to this subsection 2.9 shall be made first to ABR Loans and second to Eurodollar
Loans.  Each prepayment of Eurodollar Loans under subsection 2.9 shall be
accompanied by accrued interest to the date of such prepayment on the amount
prepaid.  Amounts repaid or prepaid on account of the Term Loans may not be
reborrowed.  Prepayment

 

37

--------------------------------------------------------------------------------


 

of the Term Loans required by this subsection 2.9 shall be allocated among the
Term Loans under the Term Loan Facilities and any Incremental Term Loan
Facilities ratably based on the outstanding principal amount of the Term Loans
under each such Facility (unless the Incremental Term Loan Activation Notice
with respect to any Incremental Term Loan Facility waives the entitlement of
such Incremental Term Loan Facility to such ratable allocation) and applied to
the then remaining installments under each such Facility in accordance with
subsection 2.15(d).

 

(h)                                 Notwithstanding the foregoing provisions of
this subsection 2.9, if at any time the mandatory prepayment of any Loans
pursuant to this Agreement would result, after giving effect to the procedures
set forth in this Agreement, in the Borrower incurring costs under subsection
2.16, 2.17 or 2.18 as a result of Eurodollar Loans (“Affected Eurodollar Loans”)
being prepaid other than on the last day of an Interest Period applicable
thereto, which costs are required to be paid pursuant to subsection 2.18, then,
the Borrower may, in its sole discretion, initially deposit a portion (up to
100%) of the amounts that otherwise would have been paid in respect of the
Affected Eurodollar Loans with the Administrative Agent (which deposit must be
equal in amount to the amount of the Affected Eurodollar Loans not immediately
prepaid) to be held as security for the obligations of the Borrower to make such
mandatory prepayment pursuant to a cash collateral agreement to be entered into
in form and substance reasonably satisfactory to the Administrative Agent, with
such cash collateral to be directly applied upon the first occurrence (or
occurrences) thereafter of the last day of an Interest Period applicable to the
relevant Loan that is a Eurodollar Loan (or such earlier date or dates as shall
be requested by the Borrower), to repay an aggregate principal amount of such
Loan equal to the Affected Eurodollar Loans not initially repaid pursuant to
this sentence.

 

2.10                           Conversion and Continuation Options.  (a)  The
Borrower may elect from time to time to convert Eurodollar Loans to ABR Loans by
giving the Administrative Agent at least one Business Day’s prior irrevocable
written (or telephonic promptly confirmed in writing) notice of such election
(but no later than 12:00 Noon, New York City time on the Business Day
immediately prior to such election), provided that unless the Borrower elects to
deposit with the Administrative Agent the amount of any breakage costs and other
Eurodollar Loans related costs to be incurred by the Borrower under this
Agreement with respect to any prepayment or conversion of such Eurodollar Loans
prior to the end of an Interest Period, any such conversion of Eurodollar Loans
may only be made on the last day of an Interest Period with respect thereto. The
Borrower may elect from time to time to convert ABR Loans to Eurodollar Loans by
giving the Administrative Agent at least three Business Days’ prior irrevocable
written (or telephonic promptly confirmed in writing) notice of such election by
12:00 Noon, New York City time (which notice shall specify the length of the
initial Interest Period therefor), provided that no ABR Loan may be converted
into a Eurodollar Loan (i) when any Event of Default has occurred and is
continuing and the Administrative Agent or the Required Lenders have determined
that such a conversion is not appropriate or (ii) after the date that is one
month prior to the final scheduled termination or maturity date of such
Facility. Upon receipt of any such notice the Administrative Agent shall
promptly notify each relevant Lender thereof.

 

(b)                                 Any Eurodollar Loan may be continued as such
upon the expiration of the then current Interest Period with respect thereto by
the Borrower giving irrevocable notice to the Administrative Agent, in
accordance with the applicable provisions of the term “Interest Period” set
forth in subsection 1.1, of the length of the next Interest Period to be
applicable to such Loans, provided that no Eurodollar Loan may be continued as
such (i) when any Event of Default has occurred and is continuing and the
Administrative Agent has or the Required Lenders have determined that such a
continuation is not appropriate or (ii) after the date that is one month prior
to the final scheduled termination or maturity date of any Facility, and
provided further that if the Borrower shall fail to give any required notice as
described above in this paragraph or if such continuation is not permitted
pursuant to the preceding proviso such Eurodollar Loans shall be automatically
converted to ABR Loans on the last day of such

 

38

--------------------------------------------------------------------------------


 

then expiring Interest Period. Upon receipt of any such notice the
Administrative Agent shall promptly notify each relevant Lender thereof.

 

2.11                           Minimum Amounts and Maximum Number of Eurodollar
Tranches.  Notwithstanding anything to the contrary in this Agreement, all
borrowings, conversions, continuations and optional prepayments of Eurodollar
Loans hereunder and all selections of Interest Periods hereunder shall be in
such amounts and be made pursuant to such elections so that, after giving effect
thereto, (a) the aggregate principal amount of the Eurodollar Loans comprising
each Eurodollar Tranche shall be equal to $5,000,000 or a whole multiple of
$100,000 in excess thereof, (b) no more than eight Eurodollar Tranches under a
particular Facility shall be outstanding at any one time and (c) no more than 12
Eurodollar Tranches in the aggregate shall be outstanding at any one time.

 

2.12                           Interest Rates and Payment Dates.  (a)  Each
Eurodollar Loan shall bear interest for each day during each Interest Period
with respect thereto at a rate per annum equal to the Eurodollar Rate determined
for such day plus the Applicable Margin.

 

(b)                                 Each ABR Loan shall bear interest at a rate
per annum equal to the ABR plus the Applicable Margin.

 

(c)                                  Upon the occurrence and during the
continuance of an Event of Default under subsection 8(a), (i) all outstanding
Loans and any overdue amounts hereunder shall bear interest at a rate per annum
which is (A) in the case of overdue principal of any Loan, the rate that would
otherwise be applicable thereto pursuant to the foregoing provisions of this
subsection 2.12 plus 2% or (B) in the case of overdue Reimbursement Obligations,
interest, commitment fees or other amounts, the rate applicable to ABR Loans
under the relevant Facility plus 2% (or, in the case of any such other amounts
that do not relate to a particular Facility, the rate applicable to ABR Loans
under the Revolving Credit Facility plus 2%), in each case, with respect to
clauses (i) and (ii) above, from the date of such non-payment until such amount
is paid in full (after judgment as well as before judgment).

 

(d)                                 Interest shall be payable in arrears on each
Interest Payment Date, provided that interest accruing pursuant to paragraph
(c) of this subsection 2.12 shall be payable from time to time on demand.

 

2.13                           Computation of Interest and Fees.  (a)  Interest,
fees and other amounts payable pursuant hereto shall be calculated on the basis
of a 360-day year for the actual days elapsed, except that, with respect to ABR
Loans the rate of interest on which is calculated on the basis of the Prime
Rate, the interest thereon shall be calculated on the basis of a 365- (or 366-,
as the case may be) day year for the actual days elapsed. The Administrative
Agent shall as soon as practicable notify the Borrower and the relevant Lenders
of each determination of a Eurodollar Rate. Any change in the interest rate on a
Loan resulting from a change in the ABR or the Eurocurrency Reserve Requirements
shall become effective as of the opening of business on the day on which such
change becomes effective. The Administrative Agent shall as soon as practicable
notify the Borrower and the relevant Lenders of the effective date and the
amount of each such change in interest rate.

 

(b)                                 Each determination of an interest rate by
the Administrative Agent pursuant to any provision of this Agreement shall be
conclusive and binding on the Borrower and the Lenders in the absence of
manifest error. The Administrative Agent shall, at the request of the Borrower,
deliver to the Borrower a statement showing the quotations used by the
Administrative Agent in determining any interest rate pursuant to subsection
2.12.

 

39

--------------------------------------------------------------------------------


 

(c)                                  For the avoidance of doubt, any increases
in interest rates and fees (including fees and interest payable pursuant to
subsections 2.6, 2.12 and 3.3) effected by the this Agreement shall not have any
retroactive effect and shall only apply from (and after) the Closing Date.

 

2.14                           Inability to Determine Interest Rate.  If prior
to the first day of any Interest Period:

 

(a)                                  the Administrative Agent shall have
determined (which determination, absent manifest error, shall be conclusive and
binding upon the Borrower) that, by reason of circumstances affecting the
relevant market, adequate and reasonable means do not exist for ascertaining the
Eurodollar Rate for such Interest Period, or

 

(b)                                 the Administrative Agent shall have received
notice from the Required Lenders that the Eurodollar Rate determined or to be
determined for such Interest Period will not adequately and fairly reflect the
cost to such Lenders (as conclusively certified by such Lenders) of making or
maintaining their affected Loans during such Interest Period,

 

the Administrative Agent shall give telecopy or telephonic notice thereof to the
Borrower and the relevant Lenders as soon as practicable thereafter. If such
notice is given (x) any Eurodollar Loans requested to be made on the first day
of such Interest Period shall be made as ABR Loans, (y) any Loans that were to
have been converted on the first day of such Interest Period to Eurodollar Loans
shall be continued as ABR Loans and (z) any outstanding Eurodollar Loans shall
be converted to ABR Loans on the last day of the Interest Period applicable
thereto. Until such notice has been withdrawn by the Administrative Agent (which
the Administrative Agent agrees to do when the circumstances that prompted
delivery of such notice no longer exist), no further Eurodollar Loans under the
relevant Facility shall be made or continued as such, nor shall the Borrower
have the right to convert Loans under the relevant Facility to Eurodollar Loans.

 

2.15                           Pro Rata Treatment and Payments.  (a)  Each
borrowing by the Borrower from the Lenders hereunder, each payment on account of
any commitment fee, letter of credit fee, interest or principal and any
reduction of any of the commitments of the Lenders shall be made, with regard to
the applicable Facility, pro rata according to the respective Tranche A Term
Percentages, applicable Incremental Term Loan Percentages, Revolving Credit
Percentages or applicable Incremental Revolving Loan Percentages, as the case
may be, of the relevant Lenders.

 

(b)                                 Whenever (i) any payment received by the
Administrative Agent under this Agreement or any Note or (ii) any other amounts
received by the Administrative Agent for or on behalf of the Borrower
(including, without limitation, proceeds of collateral or payments under any
guarantee) is insufficient to pay in full all amounts then due and payable to
the Administrative Agent and the Lenders under this Agreement, such payment
shall be distributed by the Administrative Agent and applied by the
Administrative Agent and the Lenders in the following order: first, to the
payment of fees and expenses due and payable to the Administrative Agent under
and in connection with this Agreement; second, to the payment of all expenses
due and payable under subsection 10.5, ratably among the Administrative Agent
and the Lenders in accordance with the aggregate amount of such payments owed to
the Administrative Agent and each such Lender; third, to the payment of fees due
and payable under subsections 2.6 and 3.3, and interest then due and payable
under the Loans, ratably in accordance with the aggregate amount thereof due and
owing to each such Lender; and fourth, to the payment of the principal amount of
the Loans and the L/C Obligations then due and payable and, in the case of
proceeds of collateral or payments under any guarantee, to the payment of any
other obligations to any Lender or affiliate thereof not covered in first
through fourth above ratably secured by such collateral or ratably guaranteed
under any such guarantee, ratably among the Lenders in accordance with the
aggregate principal amount and, in

 

40

--------------------------------------------------------------------------------


 

the case of proceeds of collateral or payments under any guarantee, the
obligations secured or guaranteed thereby owed to each such Lender or affiliate
thereof.

 

(c)                                  The amount of each optional prepayment on
account of principal of the Tranche A Term Loans or Incremental Term Loans shall
be applied to reduce the then remaining installments of the Tranche A Term Loans
and Incremental Term Loans, as the case may be, as directed by the Borrower.

 

(d)                                 The amount of each mandatory prepayment on
account of principal of the Tranche A Term Loans or any Incremental Term Loans
shall be applied first, to the scheduled installments of the Tranche A Term
Loans or such Incremental Term Loans, as the case may be due within the next 24
months in direct order of maturity, and second, to reduce the then remaining
installments thereof pro rata based upon the respective then remaining principal
amounts of such installments (unless the Incremental Term Loan Activation Notice
with respect to such Incremental Term Loan Facility specifies otherwise).

 

(e)                                  [RESERVED].

 

(f)                                    All payments (including prepayments) to
be made hereunder, whether on account of principal, interest, fees or otherwise,
shall be made without setoff or counterclaim and shall be made prior to
2:00 P.M., New York City time, on the due date thereof to the Administrative
Agent, for the account of the Lenders, at the Administrative Agent’s office
specified in subsection 10.2, in Dollars and in immediately available funds.
Payments received by the Administrative Agent after such time shall be deemed to
have been received on the next Business Day. The Administrative Agent shall
distribute such payments to the Lenders promptly upon receipt in like funds as
received. If any payment hereunder becomes due and payable on a day other than a
Business Day, such payment shall be extended to the next succeeding Business Day
(except, in the case of Eurodollar Loans, as otherwise provided in clause (i) of
the definition of “Interest Period”). In the case of any extension of any
payment of principal pursuant to the preceding sentence, interest thereon shall
be payable at the then applicable rate during such extension.

 

(g)                                 Unless the Administrative Agent shall have
been notified in writing by any Lender prior to a Borrowing Date that such
Lender will not make the amount that would constitute its share of such
borrowing available to the Administrative Agent, the Administrative Agent may
assume that such Lender is making such amount available to the Administrative
Agent, and the Administrative Agent may, in reliance upon such assumption, make
available to the Borrower a corresponding amount. If such amount is not made
available to the Administrative Agent by the required time on the Borrowing Date
therefor, such Lender shall pay to the Administrative Agent, on demand, such
amount with interest thereon at a rate equal to the greater of the daily average
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation for the
period until such Lender makes such amount immediately available to the
Administrative Agent. A certificate of the Administrative Agent submitted to any
Lender with respect to any amounts owing under this subsection 2.15(g) shall be
conclusive in the absence of manifest error. If such Lender’s share of such
borrowing is not made available to the Administrative Agent by such Lender
within three Business Days of such Borrowing Date, the Administrative Agent
shall also be entitled to recover such amount with interest thereon at the rate
per annum applicable to ABR Loans under the relevant Facility, on demand, from
the Borrower. The failure of any Lender to make any Loan to be made by it shall
not relieve any other Lender of its obligation, if any, hereunder to make its
Loan on such Borrowing Date, but no Lender shall be responsible for the failure
of any other Lender to make the Loan to be made by such other Lender on such
Borrowing Date.

 

(h)                                 If any Lender shall fail to make any payment
required to be made by it pursuant to subsection 2.4(c)(ii), 2.4(c)(iii),
2.15(g), 2.17(d), 3.4(a) or 9.7, then the Administrative Agent may, in

 

41

--------------------------------------------------------------------------------


 

its discretion and notwithstanding any contrary provision hereof, (i) apply any
amounts thereafter received by the Administrative Agent for the account of such
Lender for the benefit of the Administrative Agent, the Swingline Lender or the
Issuing Lender to satisfy such Lender’s obligations to it under such
Section until all such unsatisfied obligations are fully paid, and/or (ii) hold
any such amounts in a segregated account as cash collateral for, and application
to, any future funding obligations of such Lender under any such Section, in the
case of each of clauses (i) and (ii) above, in any order as determined by the
Administrative Agent in its discretion.

 

2.16                           Requirements of Law.  (a)  If the adoption of or
any change in any Requirement of Law or in the interpretation or application
thereof or compliance by any Lender with any request or directive (whether or
not having the force of law) from any central bank or other Governmental
Authority made subsequent to the Closing Date:

 

(i)                                     shall subject any Lender (such term, for
purposes of this subsection 2.16(a)(i), to include the Issuing Lender) to any
tax of any kind whatsoever with respect to this Agreement, any Letter of Credit,
any Application or any Eurodollar Loan made by it, or change the basis of
taxation of payments to such Lender in respect thereof (except for
(A) Non-Excluded Taxes covered by subsection 2.17 and (B) the establishment of a
tax based on the net income of such Lender and changes in the rate of tax on the
net income of such Lender, or any franchise taxes imposed on or measured by such
Lender’s net income, or any branch profits taxes imposed on payments made under
this Agreement to such Lender);

 

(ii)                                  shall impose, modify or hold applicable
any reserve, special deposit, compulsory loan or similar requirement against
assets held by, deposits or other liabilities in or for the account of,
advances, loans or other extensions of credit by, or any other acquisition of
funds by, any office of such Lender which is not otherwise included in the
determination of the Eurodollar Rate hereunder; or

 

(iii)                               shall impose on such Lender any other
condition;

 

and the result of any of the foregoing is to increase the cost to such Lender,
by an amount which such Lender deems to be material, of making, converting into,
continuing or maintaining Eurodollar Loans or issuing or participating in
Letters of Credit, or to reduce any amount receivable hereunder in respect
thereof, then, in any such case, the Borrower shall promptly pay such Lender,
upon its demand, any additional amounts necessary to compensate such Lender for
such increased cost or reduced amount receivable, provided that before making
any such demand, each Lender agrees to use reasonable efforts (consistent with
its internal policy and legal and regulatory restrictions and so long as such
efforts would not be disadvantageous to it, in its reasonable discretion, in any
legal, economic or regulatory manner) to designate a different Eurodollar
lending office if the making of such designation would allow the Lender or its
Eurodollar lending office to continue to perform its obligations to make
Eurodollar Loans or to continue to fund or maintain Eurodollar Loans and avoid
the need for, or materially reduce the amount of, such increased cost. If any
Lender becomes entitled to claim any additional amounts pursuant to this
subsection 2.16, it shall promptly notify the Borrower through the
Administrative Agent, of the event by reason of which it has become so entitled.
If the Borrower notifies the Administrative Agent within ten Business Days after
any Lender notifies the Borrower of any increased cost pursuant to the foregoing
provisions of this subsection 2.16(a) with respect to Eurodollar Loans, the
Borrower may convert all Eurodollar Loans of such Lender then outstanding into
ABR Loans in accordance with subsection 2.10 and shall, additionally, reimburse
such Lender for any cost in accordance with subsection 2.18.

 

(b)                                 If any Lender shall have determined that the
adoption of or any change in any Requirement of Law regarding capital adequacy
or in the interpretation or application thereof or compliance by such Lender or
any corporation controlling such Lender with any request or directive regarding
capital adequacy (whether or not having the force of law) from any Governmental
Authority

 

42

--------------------------------------------------------------------------------


 

made subsequent to the Closing Date shall have the effect of reducing the rate
of return on such Lender’s or such corporation’s capital as a consequence of its
obligations hereunder or under or in respect of any Letter of Credit to a level
below that which such Lender or such corporation could have achieved but for
such adoption, change or compliance (taking into consideration such Lender’s or
such corporation’s policies with respect to capital adequacy) by an amount
deemed by such Lender to be material, then from time to time, after submission
by such Lender, to the Borrower through the Administrative Agent, of a written
request therefor, the Borrower shall pay to such Lender such additional amount
or amounts as will compensate such Lender or such corporation for such
reduction.

 

(c)                                  Notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines, requirements and directives thereunder, issued
in connection therewith or in implementation thereof, and (ii) all requests,
rules, guidelines, requirements and directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
a change in law regardless of the date enacted, adopted, issued or implemented.

 

(d)                                 A certificate as to any additional amounts
payable pursuant to this subsection 2.16, showing in reasonable detail the
calculation thereof and certifying that it is generally charging such costs to
other similarly situated borrowers under similar credit facilities, submitted by
any Lender through the Administrative Agent shall be conclusive in the absence
of manifest error, provided that the determination of such amounts shall be made
in good faith in a manner generally consistent with such Lender’s standard
practices. The obligations of the Borrower pursuant to this subsection 2.16
shall survive the termination of this Agreement and the payment of the Loans and
all other amounts payable hereunder for a period of six months thereafter.

 

2.17                           Taxes.  (a)  Except as provided below in this
subsection, all payments made by or on behalf of the Borrower or any Loan Party
under this Agreement or any other Loan Document shall be made free and clear of,
and without deduction or withholding for or on account of, any present or future
income, stamp or other taxes, levies, imposts, duties, charges, fees, deductions
or withholdings, now or hereafter imposed, levied, collected, withheld or
assessed by any Governmental Authority, excluding (i) income taxes (including
alternative minimum taxes), franchise taxes (imposed on or measured by net
income), and taxes imposed on branch profits imposed on the Administrative Agent
or any Lender as a result of a present or former connection between the
Administrative Agent or such Lender and the jurisdiction of the Governmental
Authority imposing such tax or any political subdivision or taxing authority
thereof or therein (other than any such connection arising solely from the
Administrative Agent or such Lender having executed, delivered or performed its
obligations or received a payment under, or enforced, this Agreement or any
other Loan Document) , (ii) United States withholding taxes imposed on amounts
payable to a Non-U.S. Lender at the time it becomes a party to this Agreement,
except, in the case of a change of lending office,  to the extent that such
Non-U.S. Lender was entitled, at the time of designation of a new lending
office, to receive additional amounts from the Borrower (or any other applicable
Loan Party) with respect to such Non-Excluded Taxes pursuant to this subsection
2.17(a) and (iii) any withholding taxes imposed on amounts payable to a Non-U.S.
Lender pursuant to FATCA; provided, that if any such non-excluded taxes, levies,
imposts, duties, charges, fees, deductions or withholdings (“Non-Excluded
Taxes”) are required (as determined in good faith by the applicable withholding
agent) to be withheld from any amounts payable to the Administrative Agent or
any Lender hereunder or under any other Loan Document, the amounts so payable to
the Administrative Agent or such Lender shall be increased to the extent
necessary to yield to the Administrative Agent or such Lender (after payment of
all Non-Excluded Taxes) interest or any such other amounts payable hereunder at
the rates or in the amounts specified in this Agreement. In addition, the
Borrower shall pay any and all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar

 

43

--------------------------------------------------------------------------------


 

levies arising from any payment made hereunder or from the execution, delivery
or enforcement of, or otherwise with respect to, this Agreement or any other
Loan Document, including any interest, additions to tax or penalties applicable
thereto (“Other Taxes”) to the relevant Governmental Authority in accordance
with applicable law. Whenever any Non-Excluded Taxes or Other Taxes are payable
by the Borrower or any Loan Party as promptly as possible thereafter the
Borrower or any such Loan Party shall send to the Administrative Agent for its
own account or for the account of such Lender or any such Loan Party, as the
case may be, a certified copy of an original official receipt received by the
Borrower showing payment thereof. If the Borrower or any Loan Party fails to pay
any Non-Excluded Taxes or Other Taxes when due to the appropriate taxing
authority (except when such failure results from the gross negligence or willful
misconduct of a Lender), fails to remit to the Administrative Agent the required
receipts or other required documentary evidence, or any Non-Excluded Taxes or
Other Taxes are imposed directly on the Administrative Agent or any Lender, the
Borrower or such Loan Party shall indemnify the Administrative Agent and the
Lenders for such amounts (whether or not such amounts were correctly or legally
imposed) and any incremental taxes, interest or penalties that may become
payable by the Administrative Agent or any Lender as a result of any such
failure or direct imposition. The agreements in this subsection 2.17 shall
survive the termination of this Agreement and the payment of the Loans and all
other amounts payable hereunder for a period of nine months thereafter.

 

(b)                                 Each Lender that is a “United States person”
within the meaning of Section 7701(a)(30) of the Code shall deliver to the
Borrower and the Administrative Agent on or before the date on which it becomes
a party to this Agreement three properly completed and duly signed copies of
U.S. Internal Revenue Service Form W-9 (or any successor form) certifying that
such Lender is exempt from U.S. federal withholding tax. Each Lender (or
Transferee) that is not a “United States person” within the meaning of
Section 7701(a)(30) of the Code (a “Non-U.S. Lender”) shall deliver to the
Borrower, and the Administrative Agent (or, in the case of a Participant, to the
Lender from which the related participation shall have been purchased) (i) three
copies of U.S. Internal Revenue Service Form W-8ECI, Form W-8BEN or W-8IMY
(together with any applicable underlying U.S. Internal Revenue Service forms),
(ii) in the case of a Non-U.S. Lender claiming exemption from U.S. federal
withholding tax under Section 871(h) or 881(c) of the Code with respect to
payments of “portfolio interest”, an annual certificate representing, under
penalty of perjury, that such Non-U.S. Lender is not a “bank” for purposes of
Section 881(c) of the Code, is not a 10-percent shareholder (within the meaning
of Section 871(h)(3)(B) of the Code) of the Borrower and is not a controlled
foreign corporation related to the Borrower (within the meaning of
Section 864(d)(4) of the Code) and the applicable Form W-8, or any subsequent
versions thereof or successors thereto, properly completed and duly executed by
such Non-U. S. Lender claiming complete exemption from, or a reduced rate of,
U.S. federal withholding tax on all payments by the Borrower under this
Agreement and the other Loan Documents, or (iii) any other form prescribed by
applicable requirements of U.S. federal tax law (including FATCA, which, solely
for purposes of this clause (iii), shall include any amendments made to FATCA
after the date of this Agreement)) as a basis for claiming exemption from or a
reduction in U.S. federal withholding tax, duly completed together with such
supplementary documentation as may be prescribed by applicable requirements of
law or reasonably requested by the Borrower or the Administrative Agent as may
be necessary for the Borrower or the Administrative Agent to comply with its
obligations under any such law, to determine that such Lender has or has not
complied with its obligations under any such law, or to determine the amount to
deduct or withhold from any payments subject to any such law. Such forms shall
be delivered by each Lender on or before the date it becomes a party to this
Agreement (or, in the case of any Participant, on or before the date such
Participant purchases the related participation). In addition, each Lender shall
deliver such forms on or before the expiration or obsolescence and promptly upon
the invalidity of any form previously delivered by such Lender and after the
occurrence of any event requiring a change in the most recently provided form.
Each Lender shall promptly notify the Borrower at any time it determines that it
is no longer in a position to provide any previously delivered certificate to
the Borrower (or any other form of certification adopted by the U.S. taxing
authorities for such purpose). Notwithstanding any other

 

44

--------------------------------------------------------------------------------


 

provision of this subsection 2.17(b), a Lender shall not be required to deliver
any form pursuant to this subsection 2.17(b) that such Lender is not legally
able to deliver.

 

(c)                                  If the Administrative Agent or any Lender
(or Transferee) receives a refund in respect of Non-Excluded Taxes paid by the
Borrower or any other Loan Party, it shall promptly pay such refund, together
with any other amounts paid by the Borrower or such Loan Party in connection
with such refunded Non-Excluded Taxes, to the Borrower or such Loan Party, net
of all out-of-pocket expenses of such Lender incurred in obtaining such refund,
provided that the Borrower or such Loan Party, as the case may be, agrees to
promptly return such refund to the Administrative Agent or the applicable Lender
if it receives notices from the Administrative Agent or applicable Lender that
such Administrative Agent or Lender is required to repay such refund.

 

(d)                                 Each Lender shall indemnify the
Administrative Agent for the full amount of any taxes, levies, imposts, duties,
charges, fees, deductions, withholdings or similar charges imposed by any
Governmental Authority that are attributable to such Lender and that are payable
or paid by the Administrative Agent, together with all interest, penalties,
reasonable costs and expenses arising therefrom or with respect thereto, as
determined by the Administrative Agent in good faith. A certificate as to the
amount of such payment or liability delivered to any Lender by the
Administrative Agent shall be conclusive absent manifest error.

 

2.18                           Indemnity.  The Borrower agrees to indemnify each
Lender and to hold each Lender harmless from any loss (excluding loss of profit)
or expense which such Lender actually incurs as a consequence of (a) withdrawal
of notice given by the Borrower in making a borrowing of, conversion into or
continuation of Eurodollar Loans after the Borrower has given a notice
requesting the same in accordance with the provisions of this Agreement,
(b) failure by the Borrower to make any prepayment of a Eurodollar Loan after
the Borrower has given a notice thereof in accordance with the provisions of
this Agreement or (c) the making of a prepayment of Eurodollar Loans on a day
which is not the last day of an Interest Period with respect thereto. Such
indemnification may include an amount equal to the excess, if any, of (i) the
amount of interest which would have accrued on the amount so prepaid, or not so
borrowed, converted or continued, for the period from the date of such
prepayment or of such failure to borrow, convert or continue to the last day of
such Interest Period (or, in the case of a failure to borrow, convert or
continue, the Interest Period that would have commenced on the date of such
failure) in each case at the applicable rate of interest for such Loans provided
for herein (excluding, however, any floor or the Applicable Margin included
therein, if any) over (ii) the amount of interest (as reasonably determined by
such Lender) which would have accrued to such Lender on such amount by placing
such amount on deposit for a comparable period with leading banks in the
interbank eurodollar market. A certificate as to any amounts payable pursuant to
this subsection 2.18, showing in reasonable detail the calculation thereof,
submitted to the Borrower by any Lender shall be conclusive in the absence of
manifest error. This covenant shall survive the termination of this Agreement
and the payment of the Loans and all other amounts payable hereunder for a
period of one month thereafter.

 

2.19                           Change of Lending Office.  Each Lender agrees
that, upon the occurrence of any event giving rise to the operation of
subsection 2.16 or 2.17(a) with respect to such Lender, it will, if requested by
the Borrower (for itself), use reasonable efforts (subject to overall policy
considerations of such Lender) to designate another lending office for any Loans
affected by such event with the object of avoiding the consequences of such
event, provided that such designation is made on terms that in the reasonable
judgment of such Lender, cause such Lender and its lending office(s) to suffer
no economic, legal or regulatory disadvantage, and provided further that nothing
in this subsection 2.19 shall affect or postpone any of the obligations of the
Borrower or the rights of any Lender pursuant to subsection 2.16 or 2.17(a).

 

45

--------------------------------------------------------------------------------


 

2.20                           Replacement of Lenders under Certain
Circumstances.  If at any time (a) the Borrower becomes obligated to pay
additional amounts described in subsection 2.16 or 2.17 as a result of any
condition described in such subsections or any Lender ceases to make Eurodollar
Loans pursuant to subsection 2.16, (b) any Lender becomes a Defaulting Lender or
(c) any Lender becomes a “Non-Consenting Lender” (as defined below in this
subsection 2.20), then the Borrower may, on ten Business Days’ prior written
notice to the Administrative Agent and such Lender, replace such Lender by
causing such Lender to (and such Lender shall be obligated to) assign pursuant
to subsection 10.6(b) all of its rights and obligations under this Agreement to
a Lender or other entity selected by the Borrower and reasonably acceptable to
the Administrative Agent (and in the case of Revolving Credit Commitments or
Revolving Loans, reasonably acceptable to the Issuing Lender and the Swingline
Lender) for a purchase price equal to the outstanding principal amount of such
Lender’s Loans and all accrued interest and fees and other amounts payable
hereunder (including amounts payable under subsection 2.18 as though such Loans
were being paid instead of being purchased), provided that (i) neither the
Administrative Agent nor any Lender shall have any obligation to the Borrower to
find a replacement Lender or other such entity, (ii) in the event of a
replacement of a Non-Consenting Lender or a Lender to which the Borrower becomes
obligated to pay additional amounts pursuant to clause (a) of this subsection
2.20, in order for the Borrower to be entitled to replace such a Lender, such
replacement must take place no later than 180 days after (A) the date the
Non-Consenting Lender shall have notified the Borrower and the Administrative
Agent of its failure to agree to any requested consent, waiver or amendment or
(B) the Lender shall have demanded payment of additional amounts under one of
the subsections described in clause (a) of this subsection 2.20, as the case may
be, and (iii) in no event shall the Lender hereby replaced be required to pay or
surrender to such replacement Lender or other entity any of the fees received by
such Lender hereby replaced pursuant to this Agreement. In the case of a
replacement of a Lender to which the Borrower becomes obligated to pay
additional amounts pursuant to clause (a) of this subsection 2.20, the Borrower
shall pay such additional amounts to such Lender prior to such Lender being
replaced and the payment of such additional amounts shall be a condition to the
replacement of such Lender. In the event that (x) the Borrower or the
Administrative Agent has requested the Lenders to consent to a departure or
waiver of any provisions of the Loan Documents or to agree to any amendment
thereto, (y) the consent, waiver or amendment in question requires the agreement
of all Lenders in accordance with the terms of subsection 10.1 or all the
Lenders with respect to a certain class of the Loans and (z) Required Lenders,
Majority Facility Lenders or more than 50% of the class of such Lenders have
agreed to such consent, waiver or amendment, then any Lender who does not agree
to such consent, waiver or amendment shall be deemed a “Non-Consenting Lender”. 
The Borrower’s right to replace a Defaulting Lender pursuant to this subsection
2.20 is, and shall be, in addition to, and not in lieu of, all other rights and
remedies available to the Borrower against such Defaulting Lender under this
Agreement, at law, in equity, or by statute.

 

2.21                           Notice of Certain Costs.  Notwithstanding
anything in this Agreement to the contrary, to the extent any notice required by
subsection 2.15 through and including subsection 2.18 is given by any Lender
more than 90 days after such Lender has knowledge (or should have had knowledge)
of the occurrence of the event giving rise to the additional cost, reduction in
amounts, loss, tax or other additional amounts described in such subsections,
such Lender shall not be entitled to compensation under such subsections for any
such amounts incurred or accruing prior to the giving of such notice to the
Borrower.

 

2.22                           Defaulting Lenders.  Notwithstanding any
provision of this Agreement to the contrary, if any Revolving Credit Lender or
any Lender under an Incremental Revolving Loan Facility becomes a Defaulting
Lender, then the following provisions shall apply for so long as such Lender is
a Defaulting Lender:

 

46

--------------------------------------------------------------------------------


 

(a)                                  fees shall cease to accrue on the unfunded
portion of the Revolving Credit Commitment or Incremental Revolving Loan Amount
of such Defaulting Lender pursuant to subsection 2.6(a);

 

(b)                                 the Revolving Credit Commitment and
Revolving Extensions of Credit, or the Incremental Revolving Loan Amount and
Revolving Loans of such Defaulting Lender shall not be included in determining
whether the Required Lenders or Majority Facility Lenders have taken or may take
any action hereunder (including any consent to any amendment, waiver or other
modification pursuant to subsection 10.1); provided, that this clause (b) shall
not apply to the vote of a Defaulting Lender in the case of an amendment, waiver
or other modification expressly requiring the consent of such Lender or each
Lender affected thereby;

 

(c)                                  if any Swingline Exposure or L/C Exposure
exists at the time such Lender becomes a Defaulting Lender then:

 

(i)                                     all or any part of the Swingline
Exposure and L/C Exposure of such Defaulting Lender shall be reallocated among
the non-Defaulting Lenders in accordance with their respective Revolving Credit
Percentages but only to the extent that (x) the conditions set forth in
subsection 5.2 are satisfied at the time of such reallocation (and, unless the
Borrower shall have otherwise notified the Administrative Agent at such time,
the Borrower shall be deemed to have represented and warranted that such
conditions are satisfed at such time) and (y) the sum of such non-Defaulting
Lender’s Revolving Extensions of Credit plus its share of such Defaulting
Lender’s Swingline Exposure and L/C Exposure does not exceed the total of such
non-Defaulting Lender’s Revolving Credit Commitment;

 

(ii)                                  if the reallocation described in clause
(i) above cannot, or can only partially, be effected, the Borrower shall within
one Business Day following notice by the Administrative Agent (x) first, prepay
such Swingline Exposure and (y) second, cash collateralize for the benefit of
the Issuing Lender only the Borrower’s obligations corresponding to such
Defaulting Lender’s L/C Exposure (after giving effect to any partial
reallocation pursuant to clause (i) above) in accordance with the procedures set
forth in Section 8 for so long as such L/C Exposure is outstanding;

 

(iii)                               if the Borrower cash collateralizes any
portion of such Defaulting Lender’s L/C Exposure pursuant to clause (ii) above,
the Borrower shall not be required to pay any fees to such Defaulting Lender
pursuant to subsection 3.3(a) with respect to such Defaulting Lender’s L/C
Exposure during the period such Defaulting Lender’s L/C Exposure is cash
collateralized;

 

(iv)                              if the L/C Exposure of the non-Defaulting
Lenders is reallocated pursuant to clause (i) above, then the fees payable to
the Lenders pursuant to subsection 2.6(a) and subsection 3.3(a) shall be
adjusted in accordance with such non-Defaulting Lenders’ Revolving Credit
Percentages; and

 

(v)                                 if all or any portion of such Defaulting
Lender’s L/C Exposure is neither reallocated nor cash collateralized pursuant to
clause (i) or (ii) above, then, without prejudice to any rights or remedies of
the Issuing Lender or any other Lender hereunder, all fees payable under
subsection 3.3(a) with respect to such Defaulting Lender’s L/C Exposure shall be
payable to the Issuing Lender until and to the extent that such L/C Exposure is
reallocated and/or cash collateralized; and

 

(d)                                 in the case of a Revolving Credit Lender
that is a Defaulting Lender, so long as it is a Defaulting Lender, the Swingline
Lender shall not be required to fund any Swingline Loan and the Issuing Lender
shall not be required to issue, amend or increase any Letter of Credit, unless
it is satisfied that the related exposure and the Defaulting Lender’s then
outstanding L/C Exposure will be 100% covered by the Revolving Credit
Commitments of the non-Defaulting Lenders and/or cash collateral will

 

47

--------------------------------------------------------------------------------


 

be provided by the Borrower in accordance with subsection 2.22(c) and
participating interests in any newly made Swingline Loan or any newly issued or
increased Letter of Credit shall be allocated among non-Defaulting Lenders in a
manner consistent with subsection 2.22(c)(i) (and such Defaulting Lender shall
not participate therein).

 

In the event that the Administrative Agent, the Borrower, the Swingline Lender
and the Issuing Lender each agrees that a Defaulting Lender that is a Revolving
Credit Lender has adequately remedied all matters that caused such Lender to be
a Defaulting Lender, then the Swingline Exposure and L/C Exposure of the Lenders
shall be readjusted to reflect the inclusion of such Lender’s Revolving Credit
Commitment and on such date such Lender shall purchase at par such of the Loans
of the other Lenders (other than Swingline Loans) as the Administrative Agent
shall determine may be necessary in order for such Lender to hold such Loans in
accordance with its Revolving Credit Percentage.

 

SECTION 3.   LETTERS OF CREDIT

 

3.1                                 L/C Commitment.  (a)  Subject to the terms
and conditions hereof, the Issuing Lender, in reliance on the agreements of the
other Revolving Credit Lenders set forth in subsection 3.4(a), agrees to issue
letters of credit (“Letters of Credit”) for the account of the Borrower on any
Business Day during the Revolving Credit Commitment Period in such form as may
be approved from time to time by the Issuing Lender, provided that the Issuing
Lender shall not have any obligation to issue any Letter of Credit if, after
giving effect to such issuance, (i) the L/C Obligations would exceed the L/C
Commitment or (ii) the aggregate amount of the Available Revolving Credit
Commitments would be less than zero. Each Letter of Credit shall (i) be
denominated in Dollars and (ii) expire no later than the earlier of (x) the
first anniversary of its date of issuance and (y) the date which is five
Business Days prior to the Revolving Credit Termination Date, provided that any
Letter of Credit with a one-year term may provide for the renewal thereof for
additional one-year periods (which shall in no event extend beyond the date
referred to in clause (y) above).

 

(b)                                 Each Letter of Credit shall be subject to
the rules of the Uniform Customs or the ISP, as the case may be, and, to the
extent not inconsistent therewith, the laws of the State of New York.

 

(c)                                  The Issuing Lender shall not at any time be
obligated to issue any Letter of Credit hereunder if such issuance would
conflict with, or cause the Issuing Lender or any L/C Participant to exceed any
limits imposed by, any applicable Requirement of Law.  To the extent that the
Issuing Lender is not also the Administrative Agent it shall promptly provide
notice to the Administrative Agent of any request for a Letter of Credit, the
issuance thereof, any payments thereunder and reimbursements of such payments
and any termination, expiration and amendment thereof.

 

3.2                                 Procedure for Issuance of Letter of Credit. 
The Borrower may from time to time request that the Issuing Lender issue a
Letter of Credit by delivering to the Issuing Lender at its address for notices
specified herein an Application therefor, completed to the satisfaction of the
Issuing Lender, and such other certificates, documents and other papers and
information as the Issuing Lender may reasonably request. Upon receipt of any
Application, the Issuing Lender will process such Application and the
certificates, documents and other papers and information delivered to it in
connection therewith in accordance with its customary procedures and shall
promptly issue the Letter of Credit requested thereby (but in no event shall the
Issuing Lender be required to issue any Letter of Credit earlier than three
Business Days after its receipt of the Application therefor and all such other
certificates, documents and other papers and information relating thereto) by
issuing the original of such Letter of Credit to the beneficiary thereof or as
otherwise may be agreed to by the Issuing Lender and the Borrower. The Issuing
Lender shall furnish a copy of such Letter of Credit to the Borrower promptly
following the issuance thereof.  To the extent that the Issuing Lender is not
also the Administrative Agent, it shall promptly

 

48

--------------------------------------------------------------------------------


 

furnish to the Administrative Agent notice of the issuance of each Letter of
Credit (including the amount thereof). The Administrative Agent will furnish to
the Revolving Credit Lenders (a) prompt notice of the issuance of each Letter of
Credit and (b) a monthly report setting forth for the relevant month the total
aggregate daily amount available to be drawn under Letters of Credit that were
outstanding during such month.

 

3.3                                 Commissions, Fees and Other Charges.  (a) 
The Borrower will pay to the Administrative Agent, for the account of each
Revolving Credit Lender, a commission on the average daily drawable amount of
each outstanding Letter of Credit at a per annum rate equal to the Applicable
Margin then in effect with respect to Eurodollar Loans under the Revolving
Credit Facility, shared ratably among the Revolving Credit Lenders and payable
quarterly in arrears on each L/C Fee Payment Date after the issuance date.  In
addition, the Borrower shall pay to the Issuing Lender for its own account a
fronting fee of 0.20% per annum on the aggregate drawable amount of all
outstanding Letters of Credit issued by it, such fee to be payable quarterly in
arrears on each L/C Fee Payment Date after the issuance date of such Letter of
Credit.

 

(b)                                 In addition to the foregoing fees and
commissions, the Borrower shall pay or reimburse the Issuing Lender for such
normal and customary costs and expenses as are incurred or charged by the
Issuing Lender in issuing, negotiating, effecting payment under, amending or
otherwise administering any Letter of Credit.

 

3.4                                 L/C Participations.  (a)  The Issuing Lender
irrevocably agrees to grant and hereby grants to each L/C Participant, and, to
induce the Issuing Lender to issue Letters of Credit hereunder, each L/C
Participant irrevocably agrees to accept and purchase and hereby accepts and
purchases from the Issuing Lender, on the terms and conditions hereinafter
stated, for such L/C Participant’s own account and risk an undivided interest
equal to such L/C Participant’s Revolving Credit Percentage in the Issuing
Lender’s obligations and rights under and in respect of each Letter of Credit
issued by the Issuing Lender and the amount of each draft paid by the Issuing
Lender thereunder. Each L/C Participant unconditionally and irrevocably agrees
with the Issuing Lender that, if a draft is paid under any Letter of Credit
issued by the Issuing Lender for which the Issuing Lender is not reimbursed in
full by the Borrower in accordance with the terms of this Agreement, such L/C
Participant shall pay to the Administrative Agent for the account of the Issuing
Lender upon demand an amount equal to such L/C Participant’s Revolving Credit
Percentage of the amount of such draft or any part thereof, which is not so
reimbursed.

 

(b)                                 If any amount required to be paid by any L/C
Participant to the Administrative Agent for the account of the Issuing Lender
pursuant to subsection 3.4(a) in respect of any unreimbursed portion of any
payment made by the Issuing Lender under any Letter of Credit is paid to the
Issuing Lender within three Business Days after the date such payment is due,
such L/C Participant shall pay to the Administrative Agent for the account of
the Issuing Lender on demand an amount equal to the product of (i) such amount,
times (ii) the greater of the daily average Federal Funds Effective Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation during the period from and including the date
such payment is required to the date on which such payment is immediately
available to the Issuing Lender, times (iii) a fraction the numerator of which
is the number of days that elapse during such period and the denominator of
which is 360. If any such amount required to be paid by any L/C Participant
pursuant to subsection 3.4(a) is not made available to the Administrative Agent
for the account of the Issuing Lender by such L/C Participant within three
Business Days after the date such payment is due, the Issuing Lender shall be
entitled to recover from such L/C Participant, on demand, such amount with
interest thereon calculated from such due date at the rate per annum applicable
to ABR Loans under the Revolving Credit Facility. A certificate

 

49

--------------------------------------------------------------------------------


 

of the Issuing Lender submitted to any L/C Participant with respect to any
amounts owing under this subsection shall be conclusive in the absence of
manifest error.

 

(c)                                  Whenever, at any time after the Issuing
Lender has made payment under any Letter of Credit and has received from any L/C
Participant its pro rata share of such payment in accordance with subsection
3.4(a), the Administrative Agent for the account of the Issuing Lender receives
any payment related to such Letter of Credit (whether directly from the Borrower
or otherwise, including proceeds of collateral applied thereto), or any payment
of interest on account thereof, the Administrative Agent for the account of the
Issuing Lender will distribute to such L/C Participant its pro rata share
thereof, provided, however, that in the event that any such payment received by
the Issuing Lender shall be required to be returned by the Issuing Lender, such
L/C Participant shall return to the Administrative Agent for the account of the
Issuing Lender the portion thereof previously distributed to it.

 

3.5                                 Reimbursement Obligation of the Borrower. 
The Borrower agrees to reimburse the Issuing Lender through the Administrative
Agent on each date on which the Issuing Lender notifies the Borrower of the date
and amount of a draft presented under any Letter of Credit and paid by the
Issuing Lender for the amount of (a) such draft so paid and (b) any taxes, fees,
charges or other costs or expenses incurred by the Issuing Lender in connection
with such payment.  The Borrower (x) shall make such payment on the Business Day
on which the Borrower receives such notice if the Borrower shall have received
such notice prior to 10:30 A.M., New York City time, on the day of receipt, or
(y) may make such payment on the Business Day immediately following the Business
Day on which the Borrower receives such notice, if such notice is not received
prior to 10:30 A.M., New York City time, on the day of receipt.  Interest shall
be payable on any Reimbursement Obligation outstanding overnight at the rate
applicable to the Revolving Credit Loans that are ABR Loans.  Each such payment
shall be made to the Administrative Agent for the account of the Issuing Lender
in Dollars and in immediately available funds.  The Administrative Agent shall
promptly pay such reimbursed amounts over to the Issuing Lender on the day of
receipt thereof.  Interest shall be payable on any and all amounts remaining
unpaid by the Borrower under this subsection from the date such amounts become
payable (whether at stated maturity, by acceleration or otherwise) until payment
in full at the rate set forth in subsection 2.12(c).

 

3.6                                 Obligations Absolute.  The Borrower’s
obligations under this Section 3 shall be absolute and unconditional under any
and all circumstances and irrespective of any setoff, counterclaim or defense to
payment which the Borrower may have or have had against the Issuing Lender
(except to the extent resulting from the gross negligence or willful misconduct
of the Issuing Lender), any beneficiary of a Letter of Credit or any other
Person. The Borrower also agrees with the Issuing Lender that, subject to the
last sentence of this subsection 3.6, the Issuing Lender shall not be
responsible for, and the Borrower’s Reimbursement Obligations under subsection
3.5 shall not be affected by, among other things, the validity or genuineness of
documents or of any endorsements thereon, even though such documents shall in
fact prove to be invalid, fraudulent or forged, or any dispute between or among
the Borrower and any beneficiary of any Letter of Credit or any other party to
which such Letter of Credit may be transferred or any claims whatsoever of the
Borrower against any beneficiary of such Letter of Credit or any such
transferee. The Issuing Lender shall not be liable for any error, omission,
interruption or delay in transmission, dispatch or delivery of any message or
advice, however transmitted, in connection with any Letter of Credit, except for
errors, omissions or delays in transmission found by a final and nonappealable
decision of a court of competent jurisdiction to have resulted from the gross
negligence or willful misconduct of the Issuing Lender. The Borrower agrees that
any action taken or omitted by the Issuing Lender under or in connection with
any Letter of Credit or the related drafts or documents, if done in the absence
of gross negligence or willful misconduct and in accordance with the standards
or care specified in the Uniform Commercial Code of the State of New York, shall
be binding on the Borrower and shall not result in any liability of the Issuing
Lender to the Borrower.

 

50

--------------------------------------------------------------------------------


 

3.7                                 Letter of Credit Payments.  If any draft
shall be presented for payment under any Letter of Credit, the Issuing Lender
shall promptly (and in any event within one Business Day) notify the Borrower
and the Administrative Agent of the date and amount thereof. The responsibility
of an Issuing Lender to the Borrower in connection with any draft presented for
payment under any Letter of Credit issued by it shall, in addition to any
payment obligation expressly provided for in such Letter of Credit, be limited
to determining that the documents (including each draft) delivered under such
Letter of Credit in connection with such presentment are substantially in
conformity with such Letter of Credit.

 

3.8                                 Applications.  To the extent that any
provision of any Application related to any Letter of Credit is inconsistent
with the provisions of this Section 3, the provisions of this Section 3 shall
apply.

 

3.9                                 Existing Letters of Credit.  On and as of
the Closing Date, all letters of credit issued under the Existing Credit
Agreement which are outstanding on the Closing Date (the “Existing Letters of
Credit”) will automatically, and without any action on the part of any Person,
constitute Letters of Credit under this Agreement and for purposes hereof and
will be deemed to have been issued for the account of the Borrower on the
Closing Date (it being understood that no additional fees shall be incurred by
the Borrower as a result of such deemed issuance on the Closing Date).

 

SECTION 4.   REPRESENTATIONS AND WARRANTIES

 

To induce the Administrative Agent, the Lenders, the Swingline Lender and the
Issuing Lender to enter into this Agreement and to make the Loans and issue or
participate in the Letters of Credit, the Borrower hereby represents and
warrants to the Administrative Agent and each Lender that:

 

4.1                                 Financial Condition.  The audited
consolidated financial statements of the Borrower and its consolidated
Subsidiaries as of and for the fiscal year ending December 31, 2010, reported on
by PricewaterhouseCoopers LLP present fairly in all material respects the
consolidated financial condition of the Borrower and the results of operations
and cash flows as of such date and for such fiscal year. The unaudited
consolidated financial statements of the Borrower and its consolidated
Subsidiaries, in each case as of and for the six-month period ending June 30,
2011, certified by a Responsible Officer, present fairly in all material
respects the consolidated financial condition of the Borrower and the results of
operations and cash flows as of such date and for such period (subject to normal
year-end adjustments and any other adjustments described therein and the absence
of footnotes).  All such financial statements, including the related schedules
and notes thereto, have been prepared in accordance with GAAP applied
consistently throughout the periods involved (except as approved by the relevant
firm of accountants and disclosed therein and subject to normal year-end
adjustments and the absence of footnotes).  The most recent audited balance
sheet referred to above reflects, as required by GAAP, any material Guarantee
Obligations, contingent liabilities and liabilities for taxes, and any long-term
leases and unusual forward or long-term commitments, including, without
limitation, any interest rate or foreign currency swap or exchange transaction
or other obligation in respect of derivatives, in each case as of the date of
such balance sheet.

 

4.2                                 No Change.  Since the date of the most
recent audited financial statements described in subsection 4.1, there has been
no development or event which has had or could reasonably be expected to have a
Material Adverse Effect.

 

4.3                                 Corporate Existence; Compliance with Law. 
Each of the Borrower and its Subsidiaries (a) is duly organized or formed, as
the case may be, validly existing and in good standing under the laws of the
jurisdiction of its organization or formation, (b) has the requisite power and
authority to own and operate its property, to lease the property it operates as
lessee and to conduct the

 

51

--------------------------------------------------------------------------------


 

business in which it is currently engaged as it is currently conducted, (c) is
duly qualified as a foreign corporation and in good standing under the laws of
each jurisdiction where its ownership, lease or operation of property or the
conduct of its business requires such qualification except to the extent that
the failure to so qualify could not, in the aggregate, reasonably be expected to
have a Material Adverse Effect and (d) is in compliance with all Requirements of
Law except to the extent that the failure to comply therewith could not, in the
aggregate, reasonably be expected to have a Material Adverse Effect.

 

4.4                                 Corporate Power; Authorization; Enforceable
Obligations.  Each Loan Party has the requisite power and authority to make,
deliver and perform the Loan Documents to which it is a party and, in the case
of the Borrower, to borrow and obtain other extensions of credit hereunder. Each
Loan Party has taken all necessary corporate or other action to authorize the
execution, delivery and performance of the Loan Documents to which it is a party
and, in the case of the Borrower, to authorize the borrowings and other
extensions of credit hereunder on the terms and conditions of this Agreement. 
No consent or authorization of, filing with, notice to or other act by or in
respect of, any Governmental Authority is required in connection with the
borrowings and other extensions of credit hereunder or with the execution,
delivery, performance, validity or enforceability of this Agreement or any of
the other Loan Documents, except (i) consents, authorizations, filings and
notices which have been obtained or made and are in full force and effect, and
(ii) filings in respect of Liens created pursuant to the Security Documents. 
Each Loan Document has been duly executed and delivered on behalf of each Loan
Party thereto.  This Agreement constitutes, and each Loan Document upon
execution will constitute, a legal, valid and binding obligation of each Loan
Party thereto, enforceable against each such Loan Party in accordance with its
terms, except as enforceability may be limited by applicable bankruptcy,
insolvency, fraudulent conveyance, fraudulent transfer, reorganization,
moratorium or similar laws affecting the enforcement of creditors’ rights
generally and by general equitable principles (whether enforcement is sought by
proceedings in equity or at law).

 

4.5                                 No Legal Bar.  The execution, delivery and
performance of this Agreement and the Loan Documents, the issuance of Letters of
Credit, the borrowings hereunder and the use of the proceeds thereof will not
violate any Requirement of Law applicable to the Loan Parties or any material
Contractual Obligation of any of the Loan Parties and will not result in, or
require, the creation or imposition of any Lien on any of their respective
properties or revenues pursuant to any Requirement of Law or any such material
Contractual Obligation (other than the Liens created by the Security Documents).

 

4.6                                 No Material Litigation.  Except as has been
set forth on Schedule 4.6, no litigation, investigation or proceeding of or
before any arbitrator or Governmental Authority is pending or, to the knowledge
of the Borrower, threatened against any of the Loan Parties or against any of
their respective properties or revenues which could reasonably be expected to
have a Material Adverse Effect.

 

4.7                                 Ownership of Property; Liens.  Each of the
Loan Parties has title in fee simple to, or a valid leasehold interest in, all
its material real property, and good title to, or a valid leasehold interest in,
all its other material property, and none of such property is subject to any
Lien except as permitted by subsection 7.3.

 

4.8                                 Intellectual Property.  Each of the Borrower
and each of the Loan Parties owns, or is licensed to use, all trademarks,
tradenames, service marks, copyrights, technology, know-how and processes
(“Intellectual Property”) necessary for the conduct of its business as currently
conducted, except for those the failure of which to own or license could not
reasonably be expected to have a Material Adverse Effect.  Except as, in the
aggregate, could not reasonably be expected to have a Material Adverse Effect
and to the knowledge of the Borrower (a) no claim has been asserted and is
pending by any Person challenging or questioning the use of any Intellectual
Property or the validity of any

 

52

--------------------------------------------------------------------------------


 

Intellectual Property (nor does the Borrower know of any valid basis for any
such claim) and (b) the use of Intellectual Property by the Borrower and the
Loan Parties does not infringe on the rights of, and no Intellectual Property of
the Borrower or any of the Loan Parties is being infringed upon by, any Person.

 

4.9                                 Taxes.  Each of the Loan Parties has filed
or caused to be filed all Federal and all other material tax returns which are
required to be filed and has paid all taxes shown to be due and payable on said
returns or on any material assessments made against it or any of its property by
any Governmental Authority other than (a) any taxes the amount or validity of
which are currently being contested in good faith by appropriate proceedings and
with respect to which reserves in conformity with GAAP have been provided on the
books of the applicable Loan Party, and (b) taxes imposed by any Governmental
Authority with respect to which a failure to make payment could not, by reason
of the amount thereof or of the remedies available to such Governmental
Authority, reasonably be expected to have a Material Adverse Effect.

 

4.10                           Federal Regulations.  No Letters of Credit and no
part of the proceeds of any Loans will be used in a manner that creates a
violation of Regulation U of the Board.  If requested by any Lender or the
Administrative Agent, the Borrower will furnish to the Administrative Agent and
each Lender a statement to the foregoing effect in conformity with the
requirements of FR Form G-3 or FR Form U-1 referred to in said Regulation U.

 

4.11                           ERISA.  Except where the liability, individually
or in the aggregate, could not reasonably be expected to have a Material Adverse
Effect: (a) neither a Reportable Event nor a failure to satisfy the minimum
funding standards with respect to any Single Employer Plan (within the meaning
of Section 412 of the Code or Section 302 of ERISA) has occurred during the
five-year period prior to the date on which this representation is made or
deemed made with respect to any Single Employer Plan; (b) each Plan (other than
a Multiemployer Plan) has complied in all material respects with the applicable
provisions of ERISA and the Code; (c) no termination of a Single Employer Plan
has occurred, and no Lien in favor of the PBGC or a Single Employer Plan has
arisen and remains outstanding, during such five-year period; (d) the present
value of all accrued benefits under each Single Employer Plan (determined based
on the assumptions used by such Single Employer Plans pursuant to
Section 430(h) of the Code) did not, as of the last annual valuation date prior
to the date on which this representation is made or deemed made, exceed the
value of the assets of such Single Employer Plan (as determined pursuant to
Section 430(g) of the Code) allocable to such accrued benefits in an amount that
could reasonably be expected to have a Material Adverse Effect; (e) none of the
Loan Parties nor any Commonly Controlled Entity has had a complete or partial
withdrawal from any Multiemployer Plan, and, to the knowledge of the Loan
Parties, none of the Loan Parties nor any Commonly Controlled Entity would
become subject to any liability under ERISA if the Loan Parties or any such
Commonly Controlled Entity were to withdraw completely from all Multiemployer
Plans as of the valuation date most closely preceding the date on which this
representation is made or deemed made; and (f) no such Multiemployer Plan is in
Reorganization or Insolvent.

 

4.12                           Investment Company Act.  No Loan Party is an
“investment company”, within the meaning of the Investment Company Act of 1940,
as amended.

 

4.13                           Subsidiaries.  The Subsidiaries listed on
Schedule 4.13 constitute all the Subsidiaries of the Borrower as of the Closing
Date.

 

4.14                           Use of Proceeds.  The proceeds of the Tranche A
Term Loans and Revolving Credit Loans will be used (a) to refinance and replace
the loans under the Existing Credit Agreement, (b) to partially refinance,
repurchase, redeem, discharge or defease the 2013 Notes and (c) to pay related
premiums and accrued interest, fees and expenses.  In addition, the proceeds of
the Revolving Credit

 

53

--------------------------------------------------------------------------------


 

Loans, Swingline Loans, Incremental Term Loans, Incremental Revolving Loans and
Letters of Credit shall be used to provide for working capital needs and general
corporate purposes of the Borrower, its Subsidiaries and LIN TV, including,
without limitation, share repurchases, funding any Permitted Acquisitions or
Asset Swap Transactions and refinancing, repurchasing, redeeming, discharging or
defeasing the 2013 Notes outstanding after the use of proceeds pursuant to
clause (b) of this subsection 4.14.

 

4.15                           Environmental Matters.  Except for matters set
forth on Schedule 4.15 and except with respect to any other matters that could
not reasonably be expected to result in a Material Adverse Effect, neither the
Borrower nor any of its Subsidiaries (a) has failed to comply with any
Environmental Law or to obtain, maintain or comply with, any permit, license or
other approval required under any Environmental Law, (b) has become subject to
any Environmental Liability, (c) has received notice of any claim with respect
to any Environmental Liability or (d) knows of any basis for any Environmental
Liability.

 

4.16                           Accuracy of Information, etc. None of the
reports, financial statements, certificates or other written information (but
excluding all projections and pro forma financial information and other
estimates covered by the next sentence) furnished by or on behalf of any Loan
Party to the Administrative Agent or any Lender for use in connection with the
transactions contemplated by this Agreement or the other Loan Documents (taken
together with all information so furnished and as modified or supplemented by
the other information so furnished) contained as of the date such statement,
information, document or certificate was so furnished, any untrue statement of a
material fact or omitted to state a material fact necessary in order to make the
statements contained herein or therein not misleading. The projections and pro
forma financial information and other estimates and opinions contained in the
materials referenced above are based upon good faith estimates and assumptions
believed by management of the Borrower to be reasonable at the time made, it
being recognized by the Administrative Agent and the Lenders that such financial
information as it relates to future events is not to be viewed as fact and that
actual results during the period or periods covered by such projections,
financial information and other estimates and opinions may differ from the
projected results set forth therein by a material amount.

 

4.17                           Security Documents.  (a)  When executed and
delivered, the Guarantee and Collateral Agreement will be effective to create in
favor of the Administrative Agent, for the benefit of the Lenders, a valid and
enforceable security interest in the collateral described therein and proceeds
thereof, to the extent contemplated by the Guarantee and Collateral Agreement.
All actions have been taken on or prior to the Closing Date which are necessary
to cause the Guarantee and Collateral Agreement to constitute, to the extent
contemplated by the Guarantee and Collateral Agreement, a fully perfected Lien
on, and security interest in, all right, title and interest of the Loan Parties
in such collateral and the proceeds thereof, as security for the Obligations (as
defined in the Guarantee and Collateral Agreement), in each case prior and
superior in right to any other Person subject, except in the case of such
Pledged Stock, to Liens permitted by subsection 7.3.

 

(b)                                 Each of the Mortgages, upon execution and
delivery by the parties thereto, will be effective to create in favor of the
Administrative Agent, for the benefit of the Lenders, a legal, valid and
enforceable Lien on the Mortgaged Properties described therein and proceeds
thereof, and when the Mortgages are filed in the relevant offices, each such
Mortgage shall constitute a fully perfected Lien on, and security interest in,
all right, title and interest of the Loan Parties in the Mortgaged Properties
and the proceeds thereof, as security for the Obligations (as defined in the
relevant Mortgage), in each case prior and superior in right to any other
Person, subject to Liens permitted by subsection 7.3.  Part 1 of Schedule 1.1B
lists, as of the Closing Date, each parcel of owned real property located in the
United States and held

 

54

--------------------------------------------------------------------------------


 

by the Borrower or any of its Subsidiaries that has a value, based on the
Borrower’s net book value, in excess of $500,000.

 

SECTION 5.   CONDITIONS PRECEDENT

 

5.1                                 Conditions to Effectiveness.  This Agreement
shall become effective upon the satisfaction of the following conditions
precedent on the Closing Date:

 

(a)                                  Loan Documents.  The Administrative Agent
shall have received (i) this Agreement, executed and delivered by a duly
authorized officer of the Borrower and the Lenders, (ii) the Guarantee and
Collateral Agreement, executed and delivered by a duly authorized officer of the
Borrower and each Subsidiary Guarantor, (iii) the Parent Guarantee, executed and
delivered by a duly authorized officer of LIN TV and (iv) the Stock Pledge
Agreement, executed and delivered by a duly authorized officer of LIN TV.

 

(b)                                 Legal Opinion.  The Administrative Agent and
the Lenders shall have received a legal opinion from Covington & Burling LLP,
counsel for the Loan Parties, substantially in the form of Exhibit F.

 

(c)                                  Repayment of Existing Credit Agreement. 
Except as otherwise provided in subsection 3.9, the administrative agent under
the Existing Credit Agreement shall have received from the Borrower an amount
sufficient to pay in full the principal amount of and accrued interest and fees
on account of all commitments, loans and letters of credit under the Existing
Credit Agreement and any other amounts due thereunder previously advised to the
Borrower, and the outstanding commitments thereunder shall have been cancelled. 
All such amounts will be paid with proceeds of Loans made on the Closing Date
and will be reflected in the funding instructions given by the Borrower to the
Administrative Agent on or before the Closing Date.

 

(d)                                 Partial Repayment of 2013 Notes.  The
Borrower shall have made arrangements reasonably satisfactory to the
Administrative Agent for the concurrent or committed refinancing, repurchase,
redemption, discharge or defeasance of a portion of the 2013 Notes on a basis
that the borrowing of the Loans on the Closing Date does not result in any
default in respect thereof.

 

(e)                                  Closing Certificates.  The Administrative
Agent shall have received (i) a certificate of a Responsible Officer of LIN TV
and each Loan Party, dated the Closing Date, substantially in the form of
Exhibit C, with appropriate insertions and attachments, including the incumbency
and signature of its respective officers executing each Loan Document to which
it is a party, together with satisfactory evidence of the incumbency of such
Responsible Officer and the certificate of incorporation or formation, as
applicable, certified as of a recent date by the Secretary of State of the State
of Delaware,  (ii) a copy of the resolutions, in form and substance reasonably
satisfactory to the Administrative Agent, of the Board of Directors (or the
executive committee or other governing authority thereof) of LIN TV and each
Loan Party authorizing the execution, delivery and performance of each Loan
Document to be entered into on the Closing Date to which it is a party and
(iii) a long form good standing certificate with respect to LIN TV and each Loan
Party issued as of a recent date by the Secretary of State of the State of
Delaware.

 

(f)                                    Fees.  The Administrative Agent and the
Lenders shall have received all fees and other amounts due and payable on or
prior to the Closing Date, including, to the extent invoiced, reimbursement or
payment of all out-of-pocket expenses (including fees, charges and disbursements
of counsel) required to be reimbursed or paid by any Loan Party hereunder, under
this Agreement or under any other Loan Document and for which invoices have been
presented at least two Business Days before

 

55

--------------------------------------------------------------------------------


 

the Closing Date. All such amounts will be paid with proceeds of Loans made on
the Closing Date and will be reflected in the funding instructions given by the
Borrower to the Administrative Agent on or before the Closing Date.

 

(g)                                 Consents.  All consents and approvals, if
any, required to be obtained from any Governmental Authority or other Person in
connection with the continuing operations of the Loan Parties and the
transactions contemplated hereby shall have been obtained, in each case without
the imposition of any burdensome conditions, except to the extent that the
failure to obtain any such consent or approval could not reasonably be expected
to have a Material Adverse Effect.

 

(h)                                 Security Documents.  All documents and
instruments required under the Security Documents in connection with the
perfection of the Administrative Agent’s security interest in the Collateral
(including any Uniform Commercial Code Financing Statement and delivery of any
required stock certificates and undated stock powers executed in blank but
excluding the Mortgages) shall have been executed and delivered to the
Administrative Agent and shall (to the extent applicable) be in proper form for
filing.

 

(i)                                     Lien Searches.  The Administrative Agent
shall have received the results of a recent Lien search with respect to each
Loan Party, and such search shall reveal no Liens on any of the assets of the
Loan Parties except for Liens permitted by subsection 7.3 or discharged on or
prior to the Closing Date pursuant to documentation reasonably satisfactory to
the Administrative Agent.

 

(j)                                     [RESERVED].

 

(k)                                  No Default.  No Default or Event of Default
shall have occurred and be continuing on such date.

 

(l)                                     Patriot Act and “Know Your Customer”
Information. The Administrative Agent shall have received all documentation and
other information mutually agreed to be required by regulatory authorities under
applicable “know your customer” and anti-money laundering rules and regulations,
including the United States PATRIOT Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)) (the “USA Patriot Act”).

 

(m)                               Solvency Certificate.  The Administrative
Agent shall have received a solvency certificate from the chief financial
officer of the Borrower, in form and substance reasonably acceptable to the
Administrative Agent, certifying that the Borrower and its Subsidiaries, on a
consolidated basis after giving effect to the transactions contemplated hereby,
are solvent.

 

(n)                                 Insurance.  The Administrative Agent shall
have received insurance certificates satisfying the requirements of subsection
6.5 of this Agreement and subsection 5.2 of the Guarantee and Collateral
Agreement.

 

(o)                                 Flood Determinations; Flood Insurance.  The
Administrative Agent shall have received a completed Federal Emergency
Management Agency Standard Flood Hazard Determination certified to the
Administrative Agent in respect of each Mortgaged Property and, if such
Mortgaged Property is located in an area identified as an area having special
flood hazards, a policy of flood insurance in amounts reasonably acceptable to
the Administrative Agent.

 

5.2                                 Conditions to Each Extension of Credit.  The
agreement of each Lender to make any extension of credit requested to be made by
it on any date (including, without limitation, any such

 

56

--------------------------------------------------------------------------------


 

extension of credit on the Closing Date) is subject to the satisfaction of the
following conditions precedent:

 

(a)                                  Representations and Warranties.  Each of
the representations and warranties made by any Loan Party in or pursuant to the
Loan Documents shall be true and correct in all material respects on and as of
such date as if made on and as of such date except for any representation and
warranty which is expressly made as of an earlier date, which representation and
warranty shall have been true and correct in all material respects as of such
earlier date.

 

(b)                                 No Default.  No Default or Event of Default
shall have occurred and be continuing on such date or after giving effect to the
extensions of credit requested to be made on such date.

 

Each borrowing by and issuance of a Letter of Credit on behalf of the Borrower
hereunder shall constitute a representation and warranty by the Borrower as of
the date of such extension of credit that the conditions contained in this
subsection 5.2 have been satisfied.

 

SECTION 6.   AFFIRMATIVE COVENANTS

 

The Borrower hereby agrees that, so long as the Commitments remain in effect,
any Letter of Credit remains outstanding or any Loan or other amount is owing to
any Lender or the Administrative Agent hereunder, the Borrower shall (except in
the case of delivery of financial information reports and notices) cause each of
the Subsidiary Guarantors to:

 

6.1                                 Financial Statements.  Furnish to the
Administrative Agent which shall in turn be promptly distributed by the
Administrative Agent to the Lenders:

 

(a)                                  as soon as available but in any event
within 90 days after the end of each fiscal year of the Borrower a copy of the
audited consolidated balance sheet of the Borrower and its consolidated
Subsidiaries as at the end of such year and the related audited consolidated
statements of operations and of cash flows for such year, in each case setting
forth in comparative form the figures for the previous year reported on without
a “going concern” or like qualification or exception, or a qualification arising
out of the scope of the audit, by independent certified public accountants of
nationally recognized standing; and

 

(b)                                 as soon as available, but in any event not
later than 45 days after the end of each of the first three quarterly periods of
each fiscal year of the Borrower, as applicable the unaudited consolidated
balance sheet of the Borrower and its consolidated Subsidiaries as at the end of
such quarter and the related unaudited consolidated statements of income and of
cash flows for such quarter and the portion of the fiscal year through the end
of such quarter, in each case setting forth in comparative form the figures for
the corresponding period in the previous year, certified by a Responsible
Officer as being fairly stated in all material respects (subject to normal
year-end audit adjustments and the absence of footnotes).

 

All such financial statements shall fairly present in all material respects the
consolidated financial condition of the Borrower and its consolidated
Subsidiaries as of such date and shall be prepared in accordance with GAAP
applied consistently throughout the periods reflected therein (except as
approved by such accountants or officer, as the case may be, and disclosed
therein and, in the case of financial statements delivered pursuant to
subsection 6.1(b), subject to normal year-end audit adjustments and the absence
of footnotes).

 

57

--------------------------------------------------------------------------------


 

6.2                                 Certificates; Other Information.  Furnish to
the Administrative Agent (which shall in turn be promptly distributed by the
Administrative Agent to the Lenders) or, in the case of clause (e), to the
relevant Lender:

 

(a)                                  concurrently with the delivery of any
financial statements pursuant to subsection 6.1(a) and 6.1(b), (i) a certificate
of a Responsible Officer certifying as to whether a Default has occurred and, if
a Default has occurred, specifying the details thereof and any action taken or
proposed to be taken with respect thereto and (ii) a Compliance Certificate
setting forth reasonably detailed calculations demonstrating compliance with
subsection 7.1 as of the last day of the relevant fiscal quarter or fiscal year;

 

(b)                                 as soon as available, and in any event no
later than 45 days after the end of each fiscal year of the Borrower, a detailed
consolidated budget for the Borrower and its consolidated Subsidiaries for such
fiscal year (including a projected consolidated balance sheet of the Borrower
and its Subsidiaries as of the end of such fiscal year, and the related
consolidated statements of projected cash flow, projected changes in financial
position and projected income) (collectively, the “Projections”), which
Projections shall in each case be accompanied by a certificate of a Responsible
Officer stating that such Projections are based upon good faith estimates and
assumptions believed by management of the Borrower to be reasonable at the time
made, it being recognized by the Lenders that such financial information as it
relates to future events is not to be viewed as fact and that actual results
during the period or periods covered by such financial information may differ
from the projected results set forth therein by a material amount;

 

(c)                                  within five days after the same are sent,
copies of all financial statements and reports which the Borrower sends to the
holders of any class of its debt securities or public equity securities and
within five days after the same are filed, copies of all financial statements
and reports which the Borrower may make to, or file with, the Securities and
Exchange Commission or any successor or analogous Governmental Authority;

 

(d)                                 promptly following their submission with the
FCC or any other Federal, state or local Governmental Authority, copies of any
and all periodic or special reports filed by the Borrower or any of its
Subsidiaries, if such reports are publicly available and indicate any material
adverse change in the business, operations or financial condition of the
Borrower and its consolidated Subsidiaries taken as a whole or if copies thereof
are requested by any Lender or the Administrative Agent (but only to the extent
such reports are publicly available);

 

(e)                                  promptly, such additional financial and
other information as any Lender may from time to time reasonably request; and

 

(f)                                    promptly following receipt thereof, the
Borrower will promptly furnish and will cause each Commonly Controlled Entity to
promptly furnish to the Administrative Agent copies of any documents described
in Sections 101(k) or 101(l) of ERISA that any Loan Party or any Commonly
Controlled Entity may request with respect to any Multiemployer Plan; provided,
that if the Loan Parties or any of their Commonly Controlled Entities have not
requested such documents or notices from the administrator or sponsor of the
applicable Multiemployer Plan, then, upon reasonable request of the
Administrative Agent, the Loan Parties and/or their Commonly Controlled Entities
shall promptly make a request for such documents or notices from such
administrator or sponsor and the Borrower shall provide copies of such documents
and notices to the Administrative Agent promptly after receipt thereof.

 

58

--------------------------------------------------------------------------------


 

Documents required to be delivered pursuant to subsection 6.1 or subsection
6.2(c) (to the extent any such documents are included in materials otherwise
filed with the SEC) may be delivered electronically and if so delivered, shall
be deemed to have been delivered on the date (i) on which the Borrower posts
such documents, or provides a link thereto on the Borrower’s website on the
Internet at the website address at http://www.linmedia.com; or (ii) on which
such documents are posted on the Borrower’s behalf on IntraLinks/IntraAgency or
another relevant website, if any, to which each Lender and the Administrative
Agent have access (whether a commercial, third-party website or whether
sponsored by the Administrative Agent).

 

6.3                                 Payment of Obligations.  Pay, discharge or
otherwise satisfy at or before maturity or before they become delinquent, as the
case may be, all its material obligations of whatever nature, that, if not paid,
could reasonably be expected to result in a Material Adverse Effect, except
where the amount or validity thereof is currently being contested in good faith
by appropriate proceedings and reserves in conformity with GAAP with respect
thereto have been provided on the books of the Borrower or its Subsidiaries, as
the case may be, provided that notwithstanding the foregoing, the Borrower and
each of its Subsidiaries shall have the right to pay any such obligation and in
good faith contest, by proper legal actions or proceedings, the validity or
amount of such claims.

 

6.4                                 Conduct of Business and Maintenance of
Existence, etc.  (a)  Except as contemplated by subsection 7.4, (i) continue to
engage in the broadcasting, media (including digital media) and entertainment
businesses (and businesses reasonably related thereto), (ii) preserve, renew and
keep in full force and effect its existence and (iii) take all reasonable action
to preserve and maintain all rights, privileges, licenses and franchises
necessary or desirable in the normal conduct of its business, except (other than
with respect to the Station Licenses), in the case of this clause (iii), to the
extent that failure to do so could not reasonably be expected to have a Material
Adverse Effect and except if (A) in the reasonable business judgment of the
Borrower or such Subsidiary Guarantor, as the case may be, it is in its best
economic interest not to preserve and maintain such privileges, rights or
franchises (other than the Station Licenses), and (B) such failure to preserve
and maintain such privileges, rights or franchises (other than the Station
Licenses) would not materially adversely affect the rights of the Lenders
hereunder or the value of the collateral security for the Loans; and (b) comply
with all Requirements of Law except to the extent that failure to comply
therewith could not, in the aggregate, reasonably be expected to have a Material
Adverse Effect.

 

6.5                                 Maintenance of Property; Insurance.  (a) 
Keep all Property material to the conduct of its business in good working order
and condition, ordinary wear and tear excepted, and maintain with financially
sound and reputable insurance companies insurance in at least such amounts and
against at least such risks (but including in any event public liability,
product liability and business interruption) as are usually insured against in
the same general area by companies engaged in the same or a similar business;
and furnish to the Administrative Agent, upon written request, information in
reasonable detail as to the insurance carried, except to the extent that the
failure to do any of the foregoing with respect to any such property could not
reasonably be expected to have a Material Adverse Effect.

 

(b)                                 All such insurance shall (i) provide that no
cancellation, material reduction in amount or material change in coverage
thereof shall be effective until at least (A) ten (10) days after receipt by the
Administrative Agent of written notice thereof in the case of cancellation due
to nonpayment of premium or (B) thirty (30) days after receipt by the
Administrative Agent of written notice thereof in all other cases, and (ii) name
the Administrative Agent as insured party or loss payee.

 

6.6                                 Inspection of Property; Books and Records;
Discussions.  (a)  Keep proper books of records and accounts in accordance with
sound business practices and (b) upon reasonable prior notice and at any
reasonable time, permit representatives of the Administrative Agent or any
Lender to visit and

 

59

--------------------------------------------------------------------------------


 

inspect any of its properties and examine and, if reasonably requested, make
copies of its books and records and to discuss the business, operations,
properties and financial and other condition of the Borrower and its
Subsidiaries with officers and employees of the Borrower and its Subsidiaries
and with its independent certified public accountants, provided that the
Administrative Agent or such Lender shall notify the Borrower prior to any
contact with such accountants and give the Borrower the opportunity to
participate in such discussions.

 

6.7                                 Notices.  Promptly, and in any event within
five Business Days, after a Senior Responsible Officer of the Borrower becomes
aware of the occurrence thereof, give notice to the Administrative Agent and
each Lender of the occurrence of any Default or Event of Default if such Default
or Event of Default, as applicable, is then continuing.  Each notice pursuant to
this subsection 6.7 shall be accompanied by a statement of a Responsible Officer
setting forth details of the occurrence referred to therein and stating what
action the Borrower or the relevant Subsidiary proposes to take with respect
thereto.

 

6.8                                 Environmental Laws.  (a)  Except as could
not reasonably be expected to have a Material Adverse Effect, comply with all
applicable Environmental Laws, and obtain and comply with and maintain any and
all licenses, approvals, notifications, registrations or permits required by
applicable Environmental Laws.

 

(b)                                 Conduct and complete (or cause to be
conducted and completed) in all material respects all investigations, studies,
sampling and testing, and all remedial, removal and other actions required under
Environmental Laws and in a timely fashion comply in all material respects with
all lawful orders and directives of all Governmental Authorities regarding
Environmental Laws, except to the extent that the failure to do so could not be
reasonably expected to have a Material Adverse Effect.

 

6.9                                 Additional Collateral, etc.  (a)  With
respect to any new Subsidiary created or acquired after the Closing Date by the
Borrower or any of its Subsidiaries, promptly (i) execute and deliver to the
Administrative Agent such amendments to the Guarantee and Collateral Agreement
as the Administrative Agent deems necessary or advisable in order to grant to
the Administrative Agent, for the benefit of the Lenders, a perfected first
priority security interest in the Capital Stock of such new Subsidiary which are
owned by the Borrower or any of its Subsidiaries and required to be pledged
pursuant to the Guarantee and Collateral Agreement, (ii) deliver to the
Administrative Agent the certificates representing such Capital Stock, together
with undated stock powers endorsed in blank executed and delivered by a
Responsible Officer of the Borrower or such Subsidiary, as the case may be,
(iii) cause such new Subsidiary (A) to become a party to the Guarantee and
Collateral Agreement to the extent required by this Agreement and the Guarantee
and Collateral Agreement and (B) to take such actions necessary or advisable to
grant to the Administrative Agent for the benefit of the Lenders a perfected
first priority security interest in the collateral described in the Guarantee
and Collateral Agreement with respect to such new Subsidiary to the extent
required, and as contemplated, by the Guarantee and Collateral Agreement,
including, without limitation, the filing of Uniform Commercial Code financing
statements in such jurisdictions as may be required by the Guarantee and
Collateral Agreement or as may be reasonably requested by the Administrative
Agent and (iv) if reasonably requested by the Administrative Agent, deliver to
the Administrative Agent legal opinions relating to the matters described above,
which opinion shall be in form and substance, and from counsel, reasonably
satisfactory to the Administrative Agent, provided that notwithstanding the
foregoing, (i) only 65% of the voting Capital Stock of any direct Foreign
Subsidiary of the Borrower or any Domestic Subsidiary need be pledged under this
clause (a), (ii) no voting Capital Stock of any Foreign Subsidiary other than a
direct Foreign Subsidiary of the Borrower or any Domestic Subsidiary need be
pledged under this clause (a), (iii) no Immaterial Subsidiary or any direct or
indirect Foreign Subsidiary shall become a Guarantor or shall be required to
pledge any of its assets hereunder or under any other Loan Document and (iv) no

 

60

--------------------------------------------------------------------------------


 

Subsidiary shall become a Guarantor or shall be required to pledge any of its
assets hereunder or under any other Loan Document if such Subsidiary is
prohibited from doing so by any Requirement of Law or by any contractual
obligation or if such Subsidiary would require a consent, approval, license or
authorization from a Governmental Authority to do so.

 

(b)                                 Promptly, but in any event not later than 45
Business Days after the Closing Date, or such longer period (not to exceed 90
Business Days after the Closing Date) as may be agreed by the Administrative
Agent in its reasonable discretion, in respect of each Mortgaged Property,
execute and deliver to the Administrative Agent a Mortgage reasonably
satisfactory to the Administrative Agent in respect of each Mortgaged Property,
except in connection with any Mortgaged Property as to which the Administrative
Agent shall determine in its reasonable discretion, after consultation with the
Borrower, that the costs and burden of obtaining a security interest are
excessive in relation to the value of the security afforded thereby, and provide
to the Administrative Agent in respect of each Mortgaged Property (i) a
mortgagee’s title insurance policy (or policies) or marked up unconditional
binder for such insurance, together with a current ALTA survey thereof and a
surveyor’s certificate, or, to the extent that the mortgagee’s title insurance
policy delivered in connection therewith meets the requirements set forth in
this subsection 6.9(b), an existing ALTA survey thereof (if acceptable to the
Administrative Agent in its reasonable discretion) or an “ExpressMap” thereof,
in each case in form reasonably satisfactory to the Administrative Agent,
provided that each such policy shall (A) be in an amount reasonably satisfactory
to the Administrative Agent with respect to each Mortgaged Property covered
thereby (but not in excess of the fair market value thereof); (B) insure that
the Mortgage insured thereby creates a valid first Lien on such Mortgaged
Property free and clear of all defects and encumbrances, except as disclosed
therein or otherwise permitted by subsection 7.3; (C) name the Administrative
Agent for the benefit of the Lenders as the insured thereunder; (D) be in form
reasonably satisfactory to the Administrative Agent; (E) contain such
endorsements, coinsurance, reinsurance and affirmative coverage as the
Administrative Agent may reasonably request to the extent available at
commercially reasonable rates; and (F) be issued by First American Title
Insurance Company or such other title companies reasonably satisfactory to the
Administrative Agent (including any such title companies acting as co-insurers
or reinsurers, at the option of the Administrative Agent), (ii) evidence
reasonably satisfactory to it that all premiums in respect of each such policy,
all charges for mortgage recording tax, and all related expenses, if any, have
been paid or duly provided for and (iii) if requested by the Administrative
Agent, legal opinions from local counsel and counsel in the jurisdictions where
the owners of the Mortgaged Properties are organized relating to the matters
described above, which opinions shall be in form and substance reasonably
satisfactory to the Administrative Agent.

 

(c)                                  Upon the request of the Administrative
Agent, to the extent permitted by applicable Requirements of Law at the time of
such request, grant or cause its Subsidiaries to grant, to the Administrative
Agent, a direct security interest in the Station Licenses within 30 days after
receipt of such request, provided that to the extent FCC consent shall be
required in connection with granting such security interest, such consent shall
be requested within 30 days after receipt of such request and upon receipt of
such FCC consent, such security interest shall be granted within 10 Business
Days thereof.

 

(d)                                 Upon the occurrence and during the
continuance of (i) any Event of Default with respect to paragraph (a) of
Section 8, (ii) any payment default with respect to any Subordinated
Indebtedness or Senior Unsecured Indebtedness, or (iii) any Event of Default
with respect to subsection 7.1, promptly, but in any event not more than 30
Business Days (subject to necessary approvals by the FCC), following the request
of the Administrative Agent, cause the assets relating to each Station held by
the Borrower to be transferred to a related License Subsidiary or, at the
election of the Administrative Agent or if there is no License Subsidiary
related to such Station, another Subsidiary that has no other assets or
liabilities.

 

61

--------------------------------------------------------------------------------


 

6.10                           After-Acquired Stations.  Unless the Borrower and
the Administrative Agent shall otherwise agree, cause the Station Licenses
relating to each after-acquired Station to be held in one or more License
Subsidiaries, provided that to the extent the Borrower shall not have received
FCC approval with respect to the foregoing at the scheduled closing of the
acquisition of such Station, the Borrower shall comply with the foregoing
requirement as soon as practicable following such acquisition (but in any event
within 60 days after such acquisition).

 

6.11                           Sale or Unwinding of LLC; Release of LIN TV. 
Notwithstanding any provision in any Loan Document to the contrary, at such time
as (a) (i) the LLC is, directly or indirectly, unwound, liquidated or dissolved
or (ii) any transaction permitted by subsection 7.5(i) occurs, (b) LIN TV is
released from the Joint Venture Loan Guarantee in connection therewith and
(c) LIN TV is, directly or indirectly, liquidated or dissolved (or merged or
consolidated into or with the Borrower, with the Borrower being the continuing
or surviving corporation), then, so long as such actions and events taken as a
whole shall not result in any material net tax liability to the Borrower or be
materially adverse to the interests of the Lenders, as reasonably determined by
the Administrative Agent, then the Borrower may request the Administrative Agent
to, and upon receipt of such request, the Administrative Agent shall acknowledge
that (i) any collateral pledged by LIN TV shall be automatically released from
the Liens created by the Stock Pledge Agreement, (ii) LIN TV shall be
automatically released from its guarantee obligations under the Parent Guarantee
and (iii) the Parent Guarantee and the Stock Pledge Agreement and all other
obligations (other than those, if any, expressly stated to survive such
termination) of LIN TV thereunder shall automatically terminate, all without any
requirement for the delivery of any instrument or performance of any act by any
Person.  Immediately upon the termination of the Parent Guarantee and the Stock
Pledge Agreement pursuant to this subsection 6.11, subsection 7.12, subsection
8(j)(ii), subsection 8(l) and each of the references to LIN TV in the
definitions of “Asset Sale”, “Recovery Event” and “Reinvestment Deferred Amount”
shall automatically cease to be of any further effect and shall be deemed to
have been deleted from this Agreement, all without any requirement for the
delivery of any instrument or performance of any act by any Person.  Each of the
Borrower and the Administrative Agent agrees that it shall enter into any
amendment to this Agreement or take any other actions reasonably requested by
the other as may be necessary or desirable to reflect or contemplate the actions
and events described above, including any such amendment modifying the
definition of Change of Control and related definitions.

 

SECTION 7.   NEGATIVE COVENANTS

 

The Borrower hereby agrees that, so long as the Commitments remain in effect,
any Letter of Credit remains outstanding or any Loan or other amount is owing to
any Lender or the Administrative Agent hereunder, the Borrower shall not, and
shall not permit (except with respect to subsection 7.1) any of its Subsidiaries
to, directly or indirectly:

 

7.1                                 Financial Condition Covenants.

 

(a)                                  Consolidated Leverage Ratio.  Permit the
Consolidated Leverage Ratio as of the last day of any Test Period set forth
below to exceed the ratio set forth below opposite such period:

 

Period Ending

 

Consolidated Leverage Ratio

 

 

 

December 31, 2011

 

6.25: 1:00

March 31, 2012

 

6.00: 1:00

June 30, 2012

 

6.00: 1:00

 

62

--------------------------------------------------------------------------------


 

September 30, 2012

 

6.00: 1:00

December 31, 2012

 

6.00: 1:00

March 31, 2013

 

6.00: 1:00

June 30, 2013

 

6.00: 1:00

September 30, 2013

 

6.00: 1:00

December 31, 2013 and thereafter

 

6.00: 1:00

 

(b)                                 Consolidated Interest Coverage Ratio. 
Permit the Consolidated Interest Coverage Ratio as of the last day of any Test
Period set forth below to be less than the ratio set forth below opposite such
period:

 

Period Ending

 

Consolidated Interest Coverage Ratio

 

 

 

December 31, 2011

 

2.00: 1:00

March 31, 2012

 

2.25: 1:00

June 30, 2012

 

2.25: 1:00

September 30, 2012

 

2.25: 1:00

December 31, 2012

 

2.25: 1:00

March 31, 2013

 

2.50: 1:00

June 30, 2013

 

2.50: 1:00

September 30, 2013

 

2.50: 1:00

December 31, 2013 and thereafter

 

2.50: 1:00

 

(c)                                  Consolidated Senior Secured Leverage
Ratio.  Permit the Consolidated Senior Secured Leverage Ratio as of the last day
of any Test Period set forth below to exceed the ratio set forth below opposite
such period:

 

Period Ending

 

Consolidated Senior Secured
Leverage Ratio

 

 

 

December 31, 2011

 

4.25: 1:00

March 31, 2012

 

4.00: 1:00

June 30, 2012

 

3.75: 1:00

September 30, 2012

 

3.25: 1:00

December 31, 2012

 

3.00: 1:00

March 31, 2013

 

3.00: 1:00

June 30, 2013

 

3.00: 1:00

September 30, 2013

 

3.00: 1:00

December 31, 2013 and thereafter

 

3.00: 1:00

 

63

--------------------------------------------------------------------------------


 

7.2                                 Limitation on Indebtedness.  Create, incur,
assume or suffer to exist (in each case, to “Incur”) any Indebtedness, except:

 

(a)                                  Indebtedness of any Loan Party pursuant to
any Loan Document;

 

(b)                                 Indebtedness owed to the Borrower or any
Subsidiary;

 

(c)                                  purchase money Indebtedness, provided that
the aggregate principal amount of Indebtedness incurred pursuant to this
subsection 7.2(c) shall not exceed $25,000,000 at any one time outstanding;

 

(d)                                 Capital Lease Obligations, provided that the
aggregate principal amount of Capital Lease Obligations incurred pursuant to
this subsection 7.2(d) shall not exceed $25,000,000 at any one time outstanding;

 

(e)                                  Indebtedness (other than any Subordinated
Indebtedness) outstanding on the Closing Date and listed on Schedule 7.2(e) and
any refinancings, refundings, renewals or extensions thereof (without any
increase in the principal amount thereof);

 

(f)                                    (i) Guarantee Obligations of the Borrower
or any of its Subsidiaries in respect of any Indebtedness permitted under this
subsection 7.2 (other than Indebtedness incurred under clause (g) of this
subsection 7.2, which shall be governed by such clause (g)), (ii) Guarantee
Obligations incurred in the ordinary course of business by the Borrower or any
of its Subsidiaries, provided that the Incurrence of such Guarantee Obligations
could not reasonably be expected, individually or in the aggregate, to have a
Material Adverse Effect, (iii) Guarantee Obligations permitted under subsection
7.8, and (iv) other Guarantee Obligations not to exceed $50,000,000 in aggregate
principal amount at any time outstanding;

 

(g)                                 (i) Subordinated Indebtedness of the
Borrower, (ii) Senior Unsecured Indebtedness of the Borrower and (iii) Guarantee
Obligations of any Subsidiary Guarantor in respect of Indebtedness referred to
in clause (i) or (ii) of this subsection 7.2(g), provided that, at the time of
Incurrence of such Indebtedness and Guarantee Obligations, the Consolidated
Leverage Ratio as of the last day of the Test Period ending immediately prior to
such Incurrence (adjusted on a pro forma basis to give effect to such
Incurrence) shall not be less than 0.25: 1.00 below the Consolidated Leverage
Ratio required under subsection 7.1(a) as of the last day of the Test Period
ending immediately prior to such Incurrence; provided further that (A) at the
time of incurrence of such Indebtedness and Guarantee Obligations, no Default or
Event of Default shall have occurred and be continuing and (B) a Subsidiary
Guarantor shall not guarantee any Subordinated Indebtedness unless such
guarantee of Subordinated Indebtedness is subordinated to the guarantee of such
Subsidiary Guarantor of the Obligations on terms no less favorable to the
Lenders than the subordination provisions of the Subordinated Indebtedness to
which such guarantee relates;

 

(h)                                 Indebtedness resulting from the endorsement
of negotiable instruments in the ordinary course of business or arising from the
honoring of a check, draft or similar instruments presented by the Borrower or a
Subsidiary in the ordinary course of business against insufficient funds;

 

(i)                                     Indebtedness in respect of any Interest
Rate Protection Agreements;

 

64

--------------------------------------------------------------------------------


 

(j)                                     Indebtedness (i) of the Borrower or any
of its Subsidiaries to the seller representing all or part of the purchase price
in a Permitted Acquisition or any Asset Swap Transaction or (ii) assumed in
connection with Permitted Acquisitions or Asset Swap Transactions, or any
Indebtedness of any Person existing at the time such Person is merged with or
into or consolidated with, or becomes, a Loan Party or a Subsidiary of a Loan
Party in connection with a Permitted Acquisition or Asset Swap Transaction,
provided that such Indebtedness is not incurred in connection with or in
contemplation of such other Person merging with or into, or becoming, a Loan
Party or a Subsidiary of a Loan Party, and any refinancings, refundings,
renewals or extensions of any Indebtedness referred to in this clause
(j) (without any increase in the principal amount thereof or overall collateral
therefor or any change in the status of any subordinated Indebtedness), in each
case in an aggregate principal amount not to exceed $75,000,000 at any time
outstanding.

 

(k)                                  [RESERVED];

 

(l)                                     Indebtedness secured by Liens permitted
under subsections 7.3(a), (b), (c), (d), (m) and (o); and

 

(m)                               additional Indebtedness of the Borrower or any
of its Subsidiaries in an aggregate principal amount (for the Borrower and all
Subsidiaries) not to exceed $25,000,000 at any one time outstanding, provided
that, at the time of incurrence of such Indebtedness, no Default or Event of
Default shall have occurred and be continuing.

 

7.3                                 Limitation on Liens.  Create, incur, assume
or suffer to exist any Lien upon any of its Property, whether now owned or
hereafter acquired, except for:

 

(a)                                  Liens imposed by any Governmental Authority
for taxes, assessments or charges not yet due or which are being contested in
good faith by appropriate proceedings, provided that adequate reserves are
maintained on the books of the Borrower or one of its Subsidiaries, as the case
may be, in conformity with GAAP;

 

(b)                                 carriers’, landlord’s, warehousemen’s,
mechanics’, materialmen’s, repairmen’s or other like Liens arising in the
ordinary course of business;

 

(c)                                  pledges or deposits in connection with
workers’ compensation, unemployment insurance and other social security
legislation;

 

(d)                                 deposits to secure the performance of bids,
trade contracts (other than for borrowed money), leases, statutory obligations,
insurance contracts, surety and appeal bonds, performance bonds and other
obligations of a like nature;

 

(e)                                  easements, rights-of-way, restrictions,
covenants, minor exceptions to title and other similar encumbrances
(i) previously or hereafter existing which, in the aggregate, are not material
in amount and which, in the case of such encumbrances on any of the Mortgaged
Properties, do not in the aggregate materially detract from the value of the
Property subject thereto or, in the case of such encumbrances on property,
materially interfere with the ordinary conduct of the business of the Borrower
and its Subsidiaries, taken as a whole, or (ii) which are set forth in title
insurance policies delivered to the Administrative Agent on or prior to the
Closing Date or after the Closing Date pursuant to subsection 6.9(b);

 

65

--------------------------------------------------------------------------------


 

(f)                                    Liens in existence on the Closing Date
listed on Schedule 7.3(f) securing Indebtedness permitted by subsection
7.2(e) (including refinancings, refundings, renewals and extensions of such
Indebtedness as permitted by subsection 7.2(e)) or other obligations
constituting current trade payables or accrued expenses incurred in the ordinary
course of business or obligations created through the use of purchase cards and
credit cards, permitted by this Agreement and not constituting Indebtedness,
provided that no such Lien is spread to cover any additional property (other
than after acquired title in or on such property and proceeds of the existing
collateral in accordance with the instrument creating such Lien) after the
Closing Date and that the principal amount of Indebtedness or other obligations
constituting current trade payables or accrued expenses incurred in the ordinary
course of business or obligations created through the use of purchase cards and
credit cards, permitted by this Agreement and not constituting Indebtedness
secured thereby is not increased except pursuant to the instrument creating such
Lien (without any modification thereof after the Closing Date);

 

(g)                                 (i) Liens securing Indebtedness of the
Borrower or any of its Subsidiaries permitted pursuant to subsections 7.2(c) and
7.2(d) (provided that (A) such Liens shall be created within 180 days of the
acquisition of such fixed or capital assets, and (B) such Liens do not at any
time encumber any property other than the property financed by such
Indebtedness), (ii) Liens securing Indebtedness existing on any property or
asset at the time of acquisition thereof by the Borrower or any Subsidiary or
existing on any property or asset of any Person that becomes a Subsidiary after
the Closing Date at the time such Person becomes a Subsidiary (provided that
(x) such Lien is not created in contemplation of or in connection with such
acquisition or such Person becoming a Subsidiary, as the case may be, (y) such
Lien shall not apply to any other property or assets of the Borrower or any of
its Subsidiaries and (z) such Lien shall secure only those obligations which it
secures on the date of such acquisition or the date such Person becomes a
Subsidiary, as the case may be) (including refinancings, refundings, renewals
and extensions of such Indebtedness as permitted by subsection 7.2), and
(iii) Liens securing Indebtedness of the Borrower or any of its Subsidiaries
assumed in connection with a Permitted Acquisition or an Asset Swap Transaction
in accordance with the terms of subsection 7.2(j);

 

(h)                                 Liens created pursuant to the Security
Documents;

 

(i)                                     any obligations or duties affecting any
of the Property of the Borrower or its Subsidiaries to any municipality or
public authority with respect to any franchise, grant, license or permit;

 

(j)                                     Liens imposed by operation of law with
respect to any judgments or orders not constituting an Event of Default;

 

(k)                                  Liens arising from precautionary Uniform
Commercial Code financing statement filings with respect to operating leases or
consignment arrangements entered into by the Borrower or any of its Subsidiaries
in the ordinary course of business or Liens on Property which is the subject of
a Sale permitted by subsection 7.5 relating to such Sale (it being understood
that such Liens may not be perfected prior to the completion of such Sale except
in the ordinary course of business);

 

(l)                                     Liens in favor of a banking institution
arising by operation of law or otherwise encumbering deposits (including the
right of set-off) held by such banking institution and which are within the
general parameters customary in the banking industry;

 

66

--------------------------------------------------------------------------------


 

(m)                               Liens on Property of the Borrower or any of
its Subsidiaries in favor of others securing licenses, subleases and leases
permitted hereunder and granted to others and not interfering in any material
respect in the business of the Borrower or any of its Subsidiaries;

 

(n)                                 Liens not otherwise permitted by this
subsection 7.3 so long as the aggregate outstanding principal amount of the
obligations secured thereby does not exceed $10,000,000 at any one time;

 

(o)                                 Liens granted by LIN Television of Texas, LP
with respect to its interest in the LLC to GECC in connection with the Joint
Venture Loan;

 

(p)                                 Liens securing the repayment or prepayment
of the 2013 Notes; and

 

(q)                                 Liens in the form of the seller’s right or
option to repurchase, or to cause the purchase or sale of, the Capital Stock of
Unrestricted Subsidiaries that are not Wholly Owned Subsidiaries of the Borrower
or any Subsidiary and that were acquired after the Closing Date.

 

7.4                                 Limitation on Fundamental Changes.  Enter
into any merger, consolidation or amalgamation, or liquidate, wind up or
dissolve itself (or suffer any liquidation or dissolution), or convey, sell,
lease, assign, transfer or otherwise dispose of, all or substantially all of its
property, business or assets, except:

 

(a)                                  any Subsidiary of the Borrower (other than,
except as set forth below, any License Subsidiary or, at any time after any of
the conditions set forth in subsection 6.9(d)(i), (ii) or (iii) shall have
occurred, any Subsidiary holding the assets and liabilities of any Station) may
be merged or consolidated with or into the Borrower (provided that the Borrower
shall be the continuing or surviving corporation) or with or into any Subsidiary
Guarantor (other than, except as set forth below, any License Subsidiary or, at
any time after any of the conditions set forth in subsection 6.9(d)(i), (ii) or
(iii) shall have occurred, any Subsidiary holding the assets and liabilities of
any Station) (provided that the Subsidiary Guarantor shall be the continuing or
surviving corporation) or with or into any Subsidiary (provided that neither
Subsidiary is a Subsidiary Guarantor); provided, however, that (i) a License
Subsidiary and any Subsidiary holding the assets and liabilities of any Station
may take any actions otherwise prohibited by this clause (a) to the extent such
merger or consolidation occurs in contemplation of, and immediately preceding, a
sale, transfer or other disposition (including an Asset Swap Transaction) of
such License Subsidiary or other Subsidiary and (ii) any Subsidiary may take any
actions otherwise prohibited by this clause (a) to the extent necessary to
comply with the requirements of subsection 6.9(d) or subsection 6.10;

 

(b)                                 any Subsidiary of the Borrower (other than,
except as set forth below, any License Subsidiary or, at any time after any of
the conditions set forth in subsection 6.9(d)(i), (ii) or (iii) shall have
occurred, any Subsidiary holding the assets and liabilities of any Station) may
sell, lease, transfer or otherwise dispose of any or all of its assets (upon
voluntary liquidation or otherwise) to the Borrower or any Subsidiary Guarantor
or, if such Subsidiary is not a Subsidiary Guarantor, to any other Subsidiary or
the Borrower; provided, however, that (i) a License Subsidiary and any
Subsidiary holding the assets and liabilities of any Station may take any
actions otherwise prohibited by this clause (b) to the extent any sale, transfer
or other disposition occurs in contemplation of, and immediately preceding, a
sale, transfer or other disposition (including an Asset Swap Transaction) of
such License Subsidiary or other Subsidiary, and (ii) any Subsidiary may take
any actions otherwise prohibited by this clause (b) to the extent necessary to
comply with the requirements of subsection 6.9(d) or subsection 6.10;

 

67

--------------------------------------------------------------------------------


 

(c)                                  the Borrower may be merged or consolidated,
directly or indirectly, with or into LIN TV in connection with the activities
contemplated by subsection 6.11, provided that the Borrower shall be the
continuing or surviving corporation; and

 

(d)                                 any Subsidiary of the Borrower may enter
into any merger, consolidation, amalgamation or sale transaction in connection
with, or in order to consummate, a transaction permitted by subsection 7.5 or
subsection 7.8.

 

7.5                                 Limitation on Sale of Assets.  Convey, sell,
lease, assign, transfer or otherwise dispose of (each a “Sale”) any of its
property, business or assets (including, without limitation, receivables,
leasehold interests and its interest in the LLC but excluding any sale and
leaseback of assets), whether now owned or hereafter acquired, except:

 

(a)                                  Sales of obsolete or worn out property in
the ordinary course of business or Property that is no longer useful in the
conduct of the Borrower’s business in the ordinary course of business;

 

(b)                                 Sales resulting from any casualty or
condemnation of Property or assets;

 

(c)                                  any Sale of any Property or assets,
provided that (i) the aggregate Net Cash Proceeds of Sales made pursuant to this
paragraph plus the fair market value (as reasonably determined by the Borrower)
of all real and personal property the subject of sale and leaseback arrangements
made pursuant to subsection 7.11(b) shall not exceed $350,000,000 in the
aggregate and (ii) at least 75% of the consideration received by the Borrower in
respect of each such Sale is in the form of cash and Cash Equivalents (it being
understood that any such Net Cash Proceeds received shall be applied toward the
prepayment of the Term Loans to the extent required in accordance with
subsection 2.9).

 

(d)                                 Sales of Investments made pursuant to
subsection 7.8(a), (b), (h), (i) or (j);

 

(e)                                  Sales to the Borrower or a Subsidiary (in
the case of a sale by a Subsidiary Guarantor, to the Borrower or to a Subsidiary
Guarantor and in the case of the Borrower, to a Subsidiary Guarantor);

 

(f)                                    the Sale or discount of overdue accounts
receivable arising in the ordinary course of business, but only in connection
with the compromise or collection thereof;

 

(g)                                 licenses or sublicenses of intellectual
property and general intangibles (other than any Station Licenses) and licenses,
leases or subleases of other Property (other than any Station Licenses), in each
case which do not materially interfere with the business of the Borrower and its
Subsidiaries;

 

(h)                                 transactions permitted by subsection 7.4;

 

(i)                                     any Sale of interests in the LLC or
assets of the LLC;

 

(j)                                     Asset Swap Transactions; and

 

(k)                                  transactions described in subsection 7.11.

 

68

--------------------------------------------------------------------------------


 

7.6                                 Limitation on Dividends.  Declare or pay any
dividend (other than dividends payable solely in Capital Stock) on, or make any
payment on account of, or set apart assets for a sinking or other analogous fund
for, the purchase, redemption, defeasance, retirement or other acquisition of,
any shares of any class of Capital Stock of the Borrower or any warrants or
options to purchase any such Capital Stock, whether now or hereafter
outstanding, or make any other distribution in respect thereof, either directly
or indirectly, whether in cash or property or in obligations of the Borrower or
any of its Subsidiaries (such declarations, payments, setting apart, purchases,
redemptions, defeasance, retirements, acquisitions and distributions being
herein called “Restricted Payments”), except that the Borrower may make the
following Restricted Payments, so long as no Event of Default has occurred and
is continuing or would be continuing after giving effect to such Restricted
Payment, provided that the Borrower shall be permitted to make the Restricted
Payments in clauses (a), (c) and (d) below notwithstanding any such Event of
Default:

 

(a)                                  any payments the proceeds of which shall be
used by LIN TV to pay administrative, legal and accounting costs and expenses
(including tax expenses) of LIN TV that are reasonable and customary and
incurred in the ordinary course of business, including franchise fees and
similar costs; provided, however, any such administrative expenses shall not
exceed an aggregate amount of $3,000,000 per fiscal year;

 

(b)                                 any payments the proceeds of which will be
used to repurchase the Capital Stock or other securities of LIN TV from outside
directors, employees or members of the management of LIN TV, the Borrower or any
other Subsidiary of LIN TV, at a price not in excess of fair market value, in an
aggregate net amount at the time of the making thereof not in excess of the
Available Amount;

 

(c)                                  any payments the proceeds of which will be
used to pay taxes of LIN TV, the Borrower and its Subsidiaries as part of a
consolidated, combined or unitary tax filing group;

 

(d)                                 any payments the proceeds of which are used
to fulfill the obligations of LIN TV, the Borrower or any other Subsidiary of
LIN TV under an employee stock purchase plan or similar plan covering employees
of LIN TV, the Borrower or any other Subsidiary of LIN TV as from time to time
in effect, in an aggregate net amount at the time of the making thereof not to
exceed the Available Amount;

 

(e)                                  any payments the proceeds of which will be
used to (i) purchase or acquire the Capital Stock of the Borrower or LIN TV (or
any warrants or options to purchase any such Capital Stock) or (ii) make one or
more payments to General Electric Company, GECC and/or NBCUniversal Media, LLC
(and/or any of their respective affiliates) in connection with a transaction
permitted by subsection 7.5(i), for an aggregate amount under clauses (i) and
(ii) of up to $150,000,000; provided that, in the case of purchases contemplated
by clause (i), the Borrower shall be in compliance with a Consolidated Senior
Secured Leverage Ratio as of the last day of the Test Period ending immediately
prior to such purchase of (i) 3.25: 1.00, in the case of the Test Periods ending
September 30, 2011, December 31, 2011, March 31, 2012 and June 30, 2012, and
(ii) 3.00: 1.00 in the case of Test Periods ending thereafter; and

 

(f)                                    any payments the proceeds of which will
be used to pay a dividend on the Capital Stock of the Borrower or LIN TV (and
any declaration thereof) in an aggregate amount at the time of the declaration
of the payment of such dividend not to exceed the Available Amount.

 

69

--------------------------------------------------------------------------------


 

7.7                                 [RESERVED].

 

7.8                                 Limitation on Investments, Loans and
Advances.  Make any advance, loan, extension of credit or capital contribution
to, or purchase any stock, bonds, notes, debentures or other securities of or
any assets constituting a business unit of, or make any other investment in, any
other Person (“Investments”), except:

 

(a)                                  extensions of trade credit in the ordinary
course of business;

 

(b)                                 Investments in Cash Equivalents;

 

(c)                                  guarantees permitted by subsection 7.2;

 

(d)                                 (i) Investments in the Borrower or any of
its Subsidiaries, and (ii) Investments in LIN TV, so long as a Restricted
Payment for the same purpose would then be permitted to be made under subsection
7.6 (it being understood that any such Investment made in reliance on this
clause (ii) shall reduce to an equivalent extent the Restricted Payments
permitted by subsection 7.6);

 

(e)                                  loans and advances by the Borrower or its
Subsidiaries to their respective directors, officers and employees in an
aggregate principal amount not exceeding $5,000,000 at any one time outstanding;

 

(f)                                    Investments in existence on the Closing
Date and listed on Schedule 7.8(f), and extensions, renewals, modifications or
restatements or replacements thereof, provided that no such extension, renewal,
modification or restatement shall (i) increase the amount of the original
Investment or (ii) adversely affect the interests of the Lenders with respect to
such original Investment or the interests of the Lenders under this Agreement or
any other Loan Document in any material respect;

 

(g)                                 Investments permitted by subsections 7.2(b),
(d), (f) and (l), subsections 7.4 and 7.6 and Investments constituting Capital
Expenditures;

 

(h)                                 Capital Stock, promissory notes and other
similar non-cash consideration received by the Borrower or any of its
Subsidiaries in connection with any Sale permitted by subsection 7.5 and Capital
Stock, promissory notes and other similar non-cash consideration received in
connection with Permitted Acquisitions or Asset Swap Transactions;

 

(i)                                     Investments in Interest Rate Protection
Agreements relating to the businesses and finances of the Borrower or any of its
Subsidiaries and not for purposes of speculation;

 

(j)                                     Investments (including debt obligations
and Capital Stock) received in connection with the bankruptcy or reorganization
of suppliers and customers and in settlement of delinquent obligations of, and
other disputes with, customers and suppliers arising in the ordinary course of
business;

 

(k)                                  in addition to Investments otherwise
expressly permitted by this subsection, Investments made after the Closing Date
by the Borrower and its Subsidiaries in an aggregate amount (in each case,
valued at cost, without regard to any write down or write up thereof) at any one
time outstanding not to exceed $10,000,000;

 

(l)                                     Investments after the Closing Date by
the Borrower and its Subsidiaries constituting Permitted Acquisitions or Asset
Swap Transactions;

 

70

--------------------------------------------------------------------------------


 

(m)                               Investments of Net Cash Proceeds not required
to be applied to the prepayment of Term Loans pursuant to subsection 2.9;

 

(n)                                 Investments in the LLC solely for the
purpose of curing any event of default or potential event of default under the
Joint Venture Loan, in a net amount not to exceed the Available Amount;

 

(o)                                 Investments not otherwise permitted by this
subsection 7.8 in a net amount not to exceed $10,000,000; and

 

(p)                                 Investments acquired in exchange for the
issuance of Capital Stock of LIN TV and which, to the extent initially acquired
by LIN TV, are contributed to the Borrower as equity.

 

7.9                                 Limitation on Optional Payments.  Make any
optional payment or prepayment on or optional redemption of or any payments in
optional redemption, defeasance or repurchase of (A) Subordinated Indebtedness
(other than the 2013 Notes), (B) the 2018 Notes or any other Senior Unsecured
Indebtedness incurred pursuant to subsection 7.2(g)(ii), or (C) Indebtedness
incurred pursuant to subsection 7.2(j), except in each case (i), for the
avoidance of doubt, mandatory payments of principal or interest, fees and
expenses required by the terms of the agreement governing or instrument
evidencing such Indebtedness, but only to the extent permitted under the
subordination provisions, if any, applicable thereto and (ii) other payments in
an aggregate amount not to exceed the Available Amount.

 

7.10                           Limitation on Transactions with Affiliates.  (a) 
Enter into any transaction, including, without limitation, any purchase, sale,
lease or exchange of Property or the rendering of any service, with any
Affiliate unless such transaction is (i) otherwise expressly permitted under
this Agreement, or (ii) upon fair and reasonable terms no less favorable to the
Borrower or such Subsidiary, as the case may be, than it would obtain in a
comparable arm’s length transaction with a Person which is not an Affiliate.

 

(b)                                 In addition, notwithstanding the foregoing,
the Borrower and its Subsidiaries shall be entitled to make the following
payments and/or to enter into the following transactions:

 

(i)                                     transactions between or among the
Borrower and its Subsidiaries;

 

(ii)                                  the payment of reasonable and customary
fees and reimbursement of expenses payable to directors of LIN TV and the
Borrower; and

 

(iii)                               employment arrangements with respect to the
procurement of services of directors, officers and employees in the ordinary
course of business and the payment of reasonable fees in connection therewith.

 

7.11                           Limitation on Sales and Leasebacks.  Enter into
any arrangement with any Person providing for the leasing by the Borrower or any
Subsidiary of real or personal, immovable or movable, property which has been or
is to be sold or transferred by the Borrower or such Subsidiary to such Person
or to any other Person to whom funds have been or are to be advanced by such
Person on the security of such property or rental obligations of the Borrower or
such Subsidiary, except: (a) any sale and leaseback resulting from the
incurrence of any lease in respect of any capital asset entered into within 180
days of the acquisition of such capital asset for the purpose of providing
permanent financing of such capital asset; and (b) any sale of office and/or
studio buildings or towers and the real property on which such towers are
located in connection with which the buyer of such property leases back tower
capacity or office and/or studio capacity to the seller so long as, in the case
of this clause (b), (i) no Event of Default

 

71

--------------------------------------------------------------------------------


 

has occurred or is continuing or would be continuing after giving effect
thereto, (ii) the fair market value of all such real and personal property the
subject of such arrangements (as reasonably determined by the Borrower) does not
exceed $75,000,000 in the aggregate and (iii) the fair market value of all such
real and personal property the subject of such arrangements (as reasonably
determined by the Borrower)  plus the aggregate Net Cash Proceeds of Sales
theretofore made pursuant to subsection 7.5(c) does not exceed $350,000,000 in
the aggregate (it being understood that any such Net Cash Proceeds received
shall be applied toward the prepayment of the Term Loans to the extent required
in accordance with subsection 2.9).

 

7.12                           Limitations on Change in Holding Company Status. 
Permit LIN TV to engage in any activities, make any Capital Expenditures, or
incur any Indebtedness or Guarantee Obligations other than (a) activities
customarily carried out or required of a publicly-owned company (including in
connection with share repurchases, any issuance of Capital Stock and the
appointment and employment of officers and employees), (b) performance of its
obligations pursuant to each of (i) the Joint Venture Loan Guarantee, (ii) the
Stock Pledge Agreement and (iii) the Parent Guarantee, (c) other activities
incidental to its ownership of the Capital Stock and obligations of the Borrower
and its Subsidiaries permitted hereunder and the management thereof (including
in connection with guarantees of obligations of the Borrower and its
Subsidiaries and reinvestments contemplated by Reinvestment Notices delivered
pursuant to subsection 2.9), (d) activities necessary to convert LIN TV into a
limited liability company, including by means of a merger or consolidation with
or into a newly formed limited liability company and (e) activities contemplated
by subsection 6.11, subsection 7.6 or subsection 7.8(o) or (p) and the ownership
and management of cash and Cash Equivalents and like assets and other assets
incidental to the conduct of its activities as a publicly owned company.

 

SECTION 8.   EVENTS OF DEFAULT

 

If any of the following events shall occur and be continuing:

 

(a)                                  The Borrower shall fail to pay any
principal of any Loan or Reimbursement Obligation when due in accordance with
the terms hereof; or the Borrower shall fail to pay any interest on any Loan or
Reimbursement Obligation, or any other amount payable hereunder or under any
other Loan Document, and such failure continues for a period of (i) in the case
of fees and interest payable under subsections 2.6, 2.12 and 3.3(a), five
Business Days after such fees or interest become due, and (ii) in the case of
any other fees, interest or other amounts, five Business Days after the day on
which written notice of such failure shall have been given to the Borrower by
the Administrative Agent or any Lender; or

 

(b)                                 Any representation or warranty made or
deemed made by any Loan Party herein or in any other Loan Document or which is
contained in any certificate delivered pursuant to subsection 6.2(a) or
contained in any amendment or waiver of any Loan Document or in any Incremental
Term Loan Activation Notice or Incremental Revolving Loan Activation Notice
shall prove to have been inaccurate in any material respect on or as of the date
made or deemed made; or

 

(c)                                  The Borrower shall default in the
observance or performance of any agreement contained in subsection
6.4(a)(ii) (as to the continued existence of the Borrower only) or subsection
6.7, subsection 6.9(b) or subsection 6.9(d) or Section 7 (other than subsection
7.12) of this Agreement; or

 

(d)                                 The Borrower, any of its Subsidiaries or LIN
TV shall default in the observance or performance of any other agreement
contained in this Agreement or any other Loan Document (other than as provided
in paragraphs (a) through (c) of this subsection), and such default shall
continue unremedied for a period of 30 days after written notice thereof from
the Administrative Agent to the Borrower; or

 

72

--------------------------------------------------------------------------------


 

(e)                                  The Borrower, any Subsidiary Guarantor or
LIN TV shall (i) default in making any payment of any principal of or interest
on any Indebtedness (other than pursuant to the Loan Documents) beyond the
period of grace, if any, provided in the instrument or agreement under which
such Indebtedness was created; or (ii) default in the observance or performance
of any other agreement or condition relating to any such Indebtedness or
contained in any instrument or agreement evidencing, securing or relating
thereto, or any other event shall occur or condition exist, the effect of which
default or other event or condition is to cause, or to permit the holder or
beneficiary of such Indebtedness (or a trustee or agent on behalf of such holder
or beneficiary) to cause such Indebtedness to become due prior to its stated
maturity, provided that a default, event or condition described in clause (i) or
(ii) of this paragraph (e) shall not at any time constitute an Event of Default
under this Agreement unless, at such time, one or more defaults, events or
conditions (without duplication as to the same item of Indebtedness) of the type
described in clauses (i) and (ii) of this paragraph (e) shall have occurred and
be continuing with respect to Indebtedness the outstanding principal amount of
which exceeds in the aggregate $25,000,000; or

 

(f)                                    (i) The Borrower, any Subsidiary
Guarantor or LIN TV shall commence any case, proceeding or other action
(A) under any existing or future law of any jurisdiction, domestic or foreign,
relating to bankruptcy, insolvency, reorganization or relief of debtors, seeking
to have an order for relief entered with respect to it, or seeking to adjudicate
it a bankrupt or insolvent, or seeking reorganization, winding up, liquidation,
dissolution, composition or other relief with respect to it or its debts, or
(B) seeking appointment of a receiver, trustee, custodian, conservator or other
similar official for it or for all or substantially all of its assets, or the
Borrower, any Subsidiary Guarantor or LIN TV shall make a general assignment for
the benefit of its creditors; or (ii) there shall be commenced against the
Borrower, any Subsidiary Guarantor or LIN TV any case, proceeding or other
action of a nature referred to in clause (i) above which (A) results in the
entry of an order for relief or any such adjudication or appointment or
(B) remains undismissed, undischarged or unbonded for a period of 90 days; or
(iii) there shall be commenced against the Borrower or any Subsidiary Guarantor
any case, proceeding or other action seeking issuance of a warrant of
attachment, execution, distraint or similar process against all or substantially
all of its assets which results in the entry of an order for any such relief
which shall not have been vacated, discharged, or stayed or bonded pending
appeal within 90 days from the entry thereof, or (iv) the Borrower, any
Subsidiary Guarantor or LIN TV shall take any corporate action in furtherance
of, or indicating its consent to, approval of, or acquiescence in, any of the
acts set forth in clause (i), (ii), or (iii) above; or (v) the Borrower or any
Subsidiary Guarantor shall not, or shall be unable to, or shall admit in writing
its inability to, generally pay its debts (other than intercompany debt) as they
become due; or

 

(g)                                 (i) The Borrower shall engage in any
“prohibited transaction” (as defined in Section 406 of ERISA or Section 4975 of
the Code) involving any Plan, (ii) any failure by any Single Employer Plan to
satisfy the minimum funding standards (within the meaning of Section 412 of the
Code or Section 302 of ERISA) applicable to such Single Employer Plan, whether
or not waived, shall exist with respect to any Plan or any Lien in favor of the
PBGC or a Plan shall arise on the assets of the Borrower or any Commonly
Controlled Entity, (iii) a Reportable Event shall occur with respect to, or
proceedings shall commence to have a trustee appointed (or a trustee shall be
appointed) to administer, or to terminate, any Single Employer Plan, which
Reportable Event or commencement of proceedings or appointment of a trustee is
likely to result in the termination of such Plan for purposes of Title IV of
ERISA, (iv) any Plan shall terminate for purposes of Title IV of ERISA, (v) the
Borrower shall incur any liability in connection with a withdrawal from, or the
Insolvency or Reorganization of, a Multiemployer Plan or receive a notice
concerning the imposition of liability by a Multiemployer Plan or a notice
concerning the determination that a Multiemployer Plan is or is expected to
be, Insolvent, in Reorganization, in “endangered” or “critical” status within
the meaning of Section 432 of the Code or Section 305 of ERISA, (vi) a
determination that any Plan is or is expected to be in “at risk” status (within
the meaning of Section 430 of the Code or Section 303 of ERISA), (vii) the
filing pursuant to Section 412

 

73

--------------------------------------------------------------------------------


 

of the Code or Section 302 of ERISA of an application for a waiver of the
minimum funding standard with respect to any Single Employer Plan, and
(viii) the failure by the Borrower or any Commonly Controlled Entity to pay when
due (after expiration of any applicable grace period) any installment payment
with respect to withdrawal liability under Section 4201 of ERISA; and in each
case in clauses (i) through (viii) above, such event or condition, together with
all other such events or conditions, if any, could reasonably be expected to
have a Material Adverse Effect; or

 

(h)                                 One or more judgments or decrees shall be
entered against the Borrower, any Subsidiary Guarantor or LIN TV involving in
the aggregate a liability (not paid or fully covered by insurance) of
$25,000,000 or more, and all such judgments or decrees shall not have been
vacated, discharged, stayed or bonded pending appeal within 60 days from the
entry thereof; or

 

(i)                                     Any Loan Document shall, at any time,
cease to be in full force and effect (unless released by the Administrative
Agent at the direction of the Required Lenders or all Lenders (to the extent
required by subsection 10.1) or as otherwise permitted under this Agreement or
the other Loan Documents) or shall be declared null and void (and, if such
invalidity is such so as to be amenable to cure without materially
disadvantaging the position of the Administrative Agent and the Lenders
thereunder, the relevant Loan Party shall have failed to cure such invalidity
within 30 days after notice from the Administrative Agent), or the validity or
enforceability thereof shall be contested by any Loan Party, or any of the Liens
intended to be created by any Security Document (including, without limitation,
any Mortgage filed) shall cease to be or shall not be a valid and perfected Lien
having the priority contemplated thereby (and, if such invalidity is such so as
to be amenable to cure without materially disadvantaging the position of the
Administrative Agent and the Lenders as secured parties thereunder, the relevant
Loan Party shall have failed to cure such invalidity within 30 days after notice
from the Administrative Agent); or

 

(j)                                     (i) A Change of Control shall occur or
(ii) LIN TV shall fail to own directly or indirectly, beneficially and of
record, 100% of the Capital Stock of the Borrower free and clear of all Liens
other than Liens in favor of the Lenders pursuant to the Loan Documents; or

 

(k)                                  The principal broadcasting licenses of any
Station, or any other material authorizations, licenses or permits issued by the
FCC, shall be revoked or canceled or expire by its terms and not be renewed, or
shall be modified, in each case in a manner which would have a Material Adverse
Effect; or

 

(l)                                     Any event of default shall have occurred
and be continuing under the Joint Venture Loan and the lender thereunder shall
have instituted proceedings against LIN TV with respect to the Joint Venture
Loan Guarantee, the outcome of which could reasonably be expected to have a
Material Adverse Effect;

 

then (A) if such event is an Event of Default specified in clause (i) or (ii) of
paragraph (f) above with respect to the Borrower, automatically the Commitments
shall immediately terminate and the Loans hereunder (with accrued interest
thereon) and all other amounts owing under this Agreement and the other Loan
Documents (including, without limitation, all amounts of L/C Obligations,
whether or not the beneficiaries of the then outstanding Letters of Credit shall
have presented the documents required thereunder) shall immediately become due
and payable, and (B) if such event is any other Event of Default, either or any
of the following actions may be taken: (i) with the consent of the Majority
Facility Lenders for the Revolving Credit Facility or any Incremental Revolving
Loan Facility, as applicable, the Administrative Agent may, or upon the request
of the Majority Facility Lenders for the Revolving Credit Facility or such
Incremental Revolving Loan Facility, as applicable, the Administrative Agent
shall, by notice to the Borrower declare the Revolving Credit Commitments or the
Incremental Revolving Loan

 

74

--------------------------------------------------------------------------------


 

Amount under such Incremental Revolving Loan Facility, as the case may be, to be
terminated forthwith, whereupon the Revolving Credit Commitments or such
Incremental Revolving Loan Amount shall immediately terminate and (ii) with the
consent of the Required Lenders, the Administrative Agent may, or upon the
request of the Required Lenders, the Administrative Agent shall, by notice to
the Borrower, declare the Loans hereunder (with accrued interest thereon) and
all other amounts owing under this Agreement and the other Loan Documents
(including, without limitation, all amounts of L/C Obligations, whether or not
the beneficiaries of the then outstanding Letters of Credit shall have presented
the documents required thereunder) to be due and payable forthwith, whereupon
the same shall immediately become due and payable. With respect to all Letters
of Credit with respect to which presentment for honor shall not have occurred at
the time of an acceleration pursuant to this paragraph, the Borrower shall at
such time deposit in a cash collateral account opened by the Administrative
Agent an amount equal to the aggregate then undrawn and unexpired amount of such
Letters of Credit. Amounts held in such cash collateral account shall be applied
by the Administrative Agent to the payment of drafts drawn under such Letters of
Credit, and the unused portion thereof after all such Letters of Credit shall
have expired or been fully drawn upon, if any, shall be applied to repay other
obligations of the Borrower hereunder and under the other Loan Documents. After
all such Letters of Credit shall have expired or been fully drawn upon, all
Reimbursement Obligations shall have been satisfied and all other obligations of
the Borrower hereunder and under the other Loan Documents shall have been paid
in full, the balance, if any, in such cash collateral account shall be returned
to the Borrower (or such other Person as may be lawfully entitled thereto).
Except as otherwise expressly provided above in this Section 8, the Borrower
waives presentment, demand, protest or other notice of any kind.

 

SECTION 9.   THE ADMINISTRATIVE AGENT

 

9.1                                 Appointment.  Each Lender hereby irrevocably
designates and appoints the Administrative Agent as the agent of such Lender
under this Agreement and the other Loan Documents, and each Lender irrevocably
authorizes the Administrative Agent, in such capacity, to take such action on
its behalf under the provisions of this Agreement and the other Loan Documents
and to exercise such powers and perform such duties as are expressly delegated
to the Administrative Agent by the terms of this Agreement and the other Loan
Documents, together with such other powers as are reasonably incidental thereto
to the extent permitted by applicable law. Notwithstanding any provision to the
contrary elsewhere in this Agreement, the Administrative Agent shall not have
any duties or responsibilities, except those expressly set forth herein, or any
fiduciary relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Loan Document or otherwise exist against the
Administrative Agent.

 

9.2                                 Delegation of Duties.  The Administrative
Agent may execute any of its duties under this Agreement and the other Loan
Documents by or through agents or attorneys-in-fact and shall be entitled to
advice of counsel concerning all matters pertaining to such duties. The
Administrative Agent shall not be responsible for the negligence or misconduct
of any agents or attorneys-in-fact selected by it with reasonable care.

 

9.3                                 Exculpatory Provisions.  Neither the
Administrative Agent nor any of its officers, directors, employees, agents,
attorneys-in-fact or affiliates shall be (a) liable for any action lawfully
taken or omitted to be taken by it or such Person under or in connection with
this Agreement or any other Loan Document (except to the extent that any of the
foregoing are found by a final and nonappealable decision of a court of
competent jurisdiction to have resulted from its or such Person’s own gross
negligence or willful misconduct) or (b) responsible in any manner to any of the
Lenders for any recitals, statements, representations or warranties made by any
Loan Party or any officer thereof contained in this Agreement or any other Loan
Document or in any certificate, report, statement or other document referred to
or provided for in, or received by the Administrative Agent under or in
connection with, this Agreement or

 

75

--------------------------------------------------------------------------------


 

any other Loan Document or for the value, validity, effectiveness, genuineness,
enforceability or sufficiency of this Agreement or any other Loan Document or
for any failure of any Loan Party a party thereto to perform its obligations
hereunder or thereunder. The Administrative Agent shall not be under any
obligation to any Lender to ascertain or to inquire as to the observance or
performance of any of the agreements contained in, or conditions of, this
Agreement or any other Loan Document, or to inspect the properties, books or
records of any Loan Party.

 

9.4                                 Reliance by Administrative Agent.  The
Administrative Agent shall be entitled to rely, and shall be fully protected in
relying, upon any instrument, writing, resolution, notice, consent, certificate,
affidavit, letter, telecopy, telex or teletype message, statement, order or
other document or conversation believed by it to be genuine and correct and to
have been signed, sent or made by the proper Person or Persons and upon advice
and statements of legal counsel (including, without limitation, counsel to the
Borrower), independent accountants and other experts selected by the
Administrative Agent. The Administrative Agent may deem and treat the payee of
any Note as the owner thereof for all purposes unless a written notice of
assignment, negotiation or transfer thereof shall have been filed with the
Administrative Agent. The Administrative Agent shall be fully justified in
failing or refusing to take any action under this Agreement or any other Loan
Document unless it shall first receive such advice or concurrence of the
Required Lenders (or, if so specified by this Agreement, all Lenders) as it
deems appropriate or it shall first be indemnified to its satisfaction by the
Lenders against any and all liability and expense which may be incurred by it by
reason of taking or continuing to take any such action. The Administrative Agent
shall in all cases be fully protected in acting, or in refraining from acting,
under this Agreement and the other Loan Documents in accordance with a request
of the Required Lenders (or, if so specified by this Agreement, all Lenders),
and such request and any action taken or failure to act pursuant thereto shall
be binding upon all the Lenders and all future holders of the Loans.

 

9.5                                 Notice of Default.  The Administrative Agent
shall not be deemed to have knowledge or notice of the occurrence of any Default
or Event of Default hereunder unless the Administrative Agent has received
notice from a Lender or the Borrower referring to this Agreement, describing
such Default or Event of Default and stating that such notice is a “notice of
default”. In the event that the Administrative Agent receives such a notice, the
Administrative Agent shall give notice thereof to the Lenders. The
Administrative Agent shall take such action with respect to such Default or
Event of Default as shall be reasonably directed by the Required Lenders (or, if
so specified by this Agreement, all Lenders), provided that unless and until the
Administrative Agent shall have received such directions, the Administrative
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such Default or Event of Default as it shall
deem advisable in the best interests of the Lenders.

 

9.6                                 Non-Reliance on the Administrative Agent and
Other Lenders.  Each Lender expressly acknowledges that neither the
Administrative Agent nor any of its respective officers, directors, employees,
agents, attorneys-in-fact or affiliates have made any representations or
warranties to it and that no act by the Administrative Agent hereafter taken,
including any review of the affairs of a Loan Party or any affiliate of a Loan
Party, shall be deemed to constitute any representation or warranty by the
Administrative Agent to any Lender. Each Lender represents to the Administrative
Agent that it has, independently and without reliance upon the Administrative
Agent or any other Lender, and based on such documents and information as it has
deemed appropriate, made its own appraisal of and investigation into the
business, operations, property, financial and other condition and
creditworthiness of the Loan Parties and their affiliates and made its own
decision to make its Loans hereunder and enter into this Agreement. Each Lender
also represents that it will, independently and without reliance upon the
Administrative Agent or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit analysis, appraisals and decisions in taking or not taking action under
this Agreement and the other Loan Documents, and to make such investigation as
it

 

76

--------------------------------------------------------------------------------


 

deems necessary to inform itself as to the business, operations, property,
financial and other condition and creditworthiness of the Loan Parties and their
affiliates. Except for notices, reports and other documents expressly required
to be furnished to the Lenders by the Administrative Agent hereunder, the
Administrative Agent shall not have any duty or responsibility to provide any
Lender with any credit or other information concerning the business, operations,
property, condition (financial or otherwise), prospects or creditworthiness of
any Loan Party or any affiliate of a Loan Party which may come into the
possession of the Administrative Agent or any of its officers, directors,
employees, agents, attorneys-in-fact or affiliates.

 

9.7                                 Indemnification.  The Lenders agree to
indemnify the Administrative Agent in its capacity as such (to the extent not
reimbursed by the Borrower and without limiting the obligation of the Borrower
to do so), ratably according to their pro rata share of the aggregate Revolving
Credit Exposure, Term Loans outstanding and unused Commitments in effect on the
date on which indemnification is sought under this subsection 9.7 (or, if
indemnification is sought after the date upon which the Commitments shall have
terminated and the Loans shall have been paid in full, ratably in accordance
with such share immediately prior to such date), from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind whatsoever which may at any time
(including, without limitation, at any time following the payment of the Loans)
be imposed on, incurred by or asserted against the Administrative Agent in any
way relating to or arising out of, the Commitments, this Agreement, any of the
other Loan Documents or any documents contemplated by or referred to herein or
therein or the transactions contemplated hereby or thereby or any action taken
or omitted by the Administrative Agent under or in connection with any of the
foregoing, provided that no Lender shall be liable for the payment of any
portion of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements which are found by a final
and nonappealable decision of a court of competent jurisdiction to have resulted
from the Administrative Agent’s gross negligence or willful misconduct.  The
agreements in this subsection 9.7 shall survive the payment of the Loans and all
other amounts payable hereunder.

 

9.8                                 Agent in Its Individual Capacity.  The
Administrative Agent and its affiliates may make loans to, accept deposits from
and generally engage in any kind of business with any Loan Party as though the
Administrative Agent were not an Agent. With respect to its Loans made or
renewed by it and with respect to any Letter of Credit issued or participated in
by it, the Administrative Agent shall have the same rights and powers under this
Agreement and the other Loan Documents as any Lender and may exercise the same
as though it were not an Agent, and the terms “Lender” and “Lenders” shall
include the Administrative Agent in its individual capacity.

 

9.9                                 Successor Administrative Agent.  The
Administrative Agent may resign as Administrative Agent upon 30 days’ notice to
the Lenders. If the Administrative Agent shall resign as Administrative Agent
under this Agreement and the other Loan Documents, then the Required Lenders
shall appoint from among the Lenders a successor agent for the Lenders, which
successor agent shall be approved by the Borrower (which approval shall not be
unreasonably withheld or delayed and which approval shall not be required if an
Event of Default under subsection 8(a) or (f) has occurred and is continuing),
whereupon such successor agent shall succeed to the rights, powers and duties of
the Administrative Agent, and the term “Administrative Agent” shall mean such
successor agent effective upon such appointment and approval, and the former
Administrative Agent’s rights, powers and duties as Administrative Agent shall
be terminated, without any other or further act or deed on the part of such
former Administrative Agent or any of the parties to this Agreement or any
holders of the Loans. After any retiring Administrative Agent’s resignation as
Administrative Agent, the provisions of this Section 9 shall inure to its
benefit as to any actions taken or omitted to be taken by it while it was
Administrative Agent under this Agreement and the other Loan Documents.

 

77

--------------------------------------------------------------------------------


 

9.10                           Co-Documentation Agents, Co-Syndication Agents
and Co-Lead Arrangers.  None of the Co-Documentation Agents, the Co-Syndication
Agents or the Co-Lead Arrangers shall have any duties or responsibilities
hereunder in their respective capacities as such.

 

SECTION 10.   MISCELLANEOUS

 

10.1                           Amendments and Waivers.  Neither this Agreement,
any other Loan Document, nor any terms hereof or thereof may be amended,
supplemented or modified except in accordance with the provisions of this
subsection 10.1. The Required Lenders and each Loan Party to the relevant Loan
Documents may, or, with the written consent of the Required Lenders, the
Administrative Agent and each Loan Party to the relevant Loan Document may, from
time to time, (a) enter into written amendments, supplements or modifications
hereto and to the other Loan Documents for the purpose of adding any provisions
to this Agreement or the other Loan Documents or changing in any manner the
rights of the Lenders or of the Loan Parties hereunder or thereunder or
(b) waive, on such terms and conditions as the Required Lenders or the
Administrative Agent, as the case may be, may specify in such instrument, any of
the requirements of this Agreement or the other Loan Documents or any Default or
Event of Default and its consequences; provided, however, that no such waiver
and no such amendment, supplement or modification shall (i) forgive the
principal amount or extend the final scheduled date of maturity of any Loan,
extend the scheduled date of any amortization payment in respect of any Tranche
A Term Loan or Incremental Term Loan, reduce the stated rate of any interest,
fee or letter of credit commission payable hereunder or extend the scheduled
date of any payment thereof, or increase the amount or extend the expiration
date of any Lender’s Revolving Credit Commitment or commitment to any
Incremental Revolving Loan Facility without the consent of each Lender directly
affected thereby; (ii) amend, modify or waive any provision of this paragraph or
reduce any percentage specified in the definition of Required Lenders, consent
to the assignment or transfer by the Borrower of any of its rights and
obligations under this Agreement and the other Loan Documents, release all or
substantially all of the collateral (it being understood that a release of the
Stock Pledge Agreement shall not constitute a release of all or substantially
all of the collateral) or release all or substantially all of the Subsidiary
Guarantors from their obligations under the Guarantee and Collateral Agreement
other than pursuant to a transaction permitted by this Agreement, in each case
without the written consent of all Lenders (other than Defaulting Lenders);
(iii) amend, modify or waive any condition precedent to any extension of credit
under the Revolving Credit Facility or any Incremental Revolving Loan Facility
set forth in subsection 5.2 without the written consent of the Majority Facility
Lenders for the Revolving Credit Facility or such Incremental Revolving Loan
Facility, as applicable; (iv) change the allocation of payments among the Term
Loan Facilities and the Incremental Term Loan Facilities, as applicable,
specified in subsection 2.15(b) or the allocation of payments between the
Facilities pursuant to subsection 2.9(g), in each case without the consent of
the Majority Facility Lenders in respect of each Facility adversely affected
thereby; (v) amend the definition of the term “Majority Facility Lenders” or
modify in any other manner the number, percentages or class of Lenders required
to make any determinations or waive any rights hereunder or to modify any
provision hereof without the consent of each Lender directly affected thereby;
(vi) amend, modify or waive any provision of Section 9 without the written
consent of the Administrative Agent; (vii) amend, modify or waive any provision
of Section 3 without the written consent of the Issuing Lenders; or
(viii) amend, modify or waive any provision of subsection 2.4(c) without the
written consent of the Swingline Lender. In furtherance of clause (iii) of this
paragraph, no amendment to or waiver of any representation or warranty or any
covenant contained in this Agreement or any other Loan Document, or of any
Default or Event of Default, shall be deemed to be effective for purposes of
determining whether the conditions precedent set forth in subsection 5.2 to the
making of any extension of credit after the Closing Date have been satisfied
unless the Majority Facility Lenders for the Revolving Credit Facility or any
Incremental Revolving Loan Facility, as the case may be, shall have consented to
such amendment or waiver. Any waiver and any amendment, supplement or
modification in accordance with this subsection 10.1 shall apply equally to each
of the Lenders and shall be binding upon the Loan Parties, the Lenders,

 

78

--------------------------------------------------------------------------------


 

the Administrative Agent and all future holders of the Loans. In the case of any
waiver, the Loan Parties, the Lenders and the Administrative Agent shall be
restored to their former position and rights hereunder and under the other Loan
Documents, and any Default or Event of Default waived shall be deemed to be
cured and not continuing; but no such waiver shall extend to any subsequent or
other Default or Event of Default, or impair any right consequent thereon.

 

Notwithstanding the foregoing, this Agreement may be amended (or amended and
restated) with the written consent of the Required Lenders, the Administrative
Agent and the Borrower (a) to add one or more additional credit facilities to
this Agreement and to permit the extensions of credit from time to time
outstanding thereunder and the accrued interest and fees in respect thereof to
share in the benefits of this Agreement and the other Loan Documents with, as
applicable, the Term Loans and Revolving Extensions of Credit and the accrued
interest and fees in respect thereof and (b) to include appropriately the
Lenders holding such credit facilities in any determination of the Required
Lenders and Majority Facility Lenders.

 

In addition, notwithstanding the foregoing, this Agreement may be amended
(x) with the written consent of the Administrative Agent, the Borrower and the
Lenders providing the relevant Replacement Term Loans (as defined below) to
permit the refinancing, replacement or modification of all outstanding Tranche A
Term Loans or the Term Loans under any Incremental Term Facility (“Replaced Term
Loans”) with a replacement term loan tranche hereunder (“Replacement Term
Loans”), provided that (a) the aggregate principal amount of such Replacement
Term Loans shall not exceed the aggregate principal amount of such Replaced Term
Loans, (b) the Applicable Margin for such Replacement Term Loans shall not be
higher than the Applicable Margin for such Replaced Term Loans, (c) the weighted
average life to maturity of such Replacement Term Loans shall not be shorter
than the weighted average life to maturity of such Replaced Term Loans at the
time of such refinancing and (d) all other terms applicable to such Replacement
Term Loans shall be substantially similar to, or less favorable, in the
aggregate, to the Lenders providing, such Replacement Term Loans than those
applicable to such Replaced Term Loans, except to the extent necessary to
provide for covenants and other terms applicable to any period after the latest
final maturity of any Loans in effect immediately prior to such refinancing and
(y) with the written consent of the Administrative Agent, the Borrower and the
Lenders providing the relevant Replacement Revolving Facility (as defined below)
to permit the refinancing, replacement or modification of the Revolving Credit
Facility or any Incremental Revolving Loan Facility (a “Replaced Revolving
Facility”) with a replacement revolving facility hereunder (a “Replacement
Revolving Facility”); provided that (a) the aggregate amount of such Replacement
Revolving Facility shall not exceed the aggregate amount of such Replaced
Revolving Facility, (b) the termination date of such Replacement Revolving
Facility shall be no earlier than the termination date of the Replaced Revolving
Facility and (c) the Replacement Revolving Facility shall be on terms and
pursuant to documentation to be determined by the Borrower, the Administrative
Agent and the Persons willing to provide such Replacement Revolving Facility,
provided that to the extent such terms and documentation are not substantially
consistent with such Replaced Term Loans or such Replaced Revolving Facility, as
the case may be (other than with respect to pricing and amortization or
termination) they shall be reasonably satisfactory to the Administrative Agent. 
It is understood and agreed that any Replacement Revolving Facility and any
Replacement Term Loans, as the case may be, shall be entitled to be secured
equally and ratably with any remaining (non-replaced) credit facilities
hereunder.

 

10.2                           Notices.  All notices, requests and demands to or
upon the respective parties hereto to be effective shall be in writing
(including by telecopy and, in the case of the Administrative Agent, by email in
a pdf attachment), and, unless otherwise expressly provided herein, shall be
deemed to have been duly given or made when delivered, or, in the case of
telecopy or email notice, when received, addressed as follows in the case of the
Borrower and the Administrative Agent, and as set forth on the signature
pages hereto, in an administrative questionnaire provided to the Administrative
Agent or in any

 

79

--------------------------------------------------------------------------------


 

Assignment and Assumption in the case of the Lenders, or to such other address
as may be hereafter notified by the respective parties hereto:

 

The Borrower:

 

c/o LIN Television Corporation

 

 

One West Exchange Street, Suite 5A

 

 

Providence, RI 02903

 

 

Attention: Richard Schmaeling

 

 

Telecopy: 401-454-0089

 

 

 

The Administrative

 

JPMorgan Chase Bank, N.A.

Agent:

 

1111 Fannin Street, 10th Floor

 

 

Houston, Texas 77002

 

 

Attention: Talitha Bernard, Account Manager

 

 

Telecopy: 713-750-2878

 

 

Email: talitha.bernard@jpmorgan.com

 

 

 

with a copy to:

 

JPMorgan Chase Bank, N.A.

 

 

383 Madison Avenue

 

 

New York, New York 10179

 

 

Attention: Tina Ruyter

 

 

Telecopy: 212-270-4676

 

 

Email: tina.ruyter@jpmorgan.com

 

10.3                           No Waiver; Cumulative Remedies.  No failure to
exercise and no delay in exercising, on the part of any party hereto, any right,
remedy, power or privilege hereunder or under the other Loan Documents shall
operate as a waiver thereof, nor shall any single or partial exercise of any
right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein provided are cumulative and
not exclusive of any rights, remedies, powers and privileges provided by law.

 

10.4                           Survival of Representations and Warranties.  All
representations and warranties made hereunder, in the other Loan Documents and
in any document, certificate or statement delivered pursuant hereto or in
connection herewith shall survive the execution and delivery of this Agreement
and the making of the Loans hereunder.

 

10.5                           Payment of Expenses and Taxes.  The Borrower
agrees (a) to pay or reimburse the Administrative Agent for all its reasonable
out-of-pocket costs and expenses incurred in connection with the development,
preparation and execution of, and any amendment, supplement or modification to,
this Agreement and the other Loan Documents and any other documents prepared in
connection herewith or therewith, and the consummation and administration of the
transactions contemplated hereby and thereby, including, without limitation, the
reasonable fees and disbursements of a single counsel to the Administrative
Agent and, if applicable, local counsel, (b) to pay or reimburse each Lender,
the Administrative Agent and each Co-Lead Arranger for all its reasonable costs
and expenses incurred in connection with the enforcement of any rights under
this Agreement, the other Loan Documents and any such other documents,
including, without limitation, the reasonable fees and disbursements of counsel
to the Administrative Agent and, at any time after and during the continuance of
an Event of Default, of one counsel of all the Lenders, (c) to pay, indemnify,
and hold harmless each Lender, the Administrative Agent and each Co-Lead
Arranger from and against any and all recording and filing fees and any and all
liabilities with respect to, or (without duplication of amounts otherwise
indemnified pursuant to subsection 2.17(a)) resulting from any delay in paying,
stamp, excise and other similar taxes, if any,

 

80

--------------------------------------------------------------------------------


 

which may be payable or determined to be payable in connection with the
execution and delivery of, or consummation or administration of any of the
transactions contemplated by, or any amendment, supplement or modification of,
or any waiver or consent under or in respect of, this Agreement, the other Loan
Documents and any such other documents, and (d) to pay, indemnify and hold
harmless each Lender, the Administrative Agent and each Co-Lead Arranger and
their respective officers, directors, trustees, professional advisors,
employees, affiliates, agents and controlling persons (each, an “indemnitee”)
from and against any and all other liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind or nature whatsoever with respect to the execution, delivery, enforcement,
performance and administration of this Agreement, the other Loan Documents and
any such other documents, including, without limitation, any of the foregoing
relating to the use of proceeds of the Loans or the violation of, noncompliance
with or liability under, any Environmental Law applicable to the operations of
the Borrower, any of its Subsidiaries or any of the facilities or properties
owned, leased or operated by the Borrower or any of its Subsidiaries (all the
foregoing in this clause (d), collectively, the “indemnified liabilities”),
provided that the Borrower shall have no obligation hereunder to any indemnitee
with respect to indemnified liabilities to the extent such indemnified
liabilities (i) are found by a final and nonappealable decision of a court of
competent jurisdiction to have resulted from the gross negligence or willful
misconduct of such indemnitee or, in the case of indemnified liabilities arising
under this Agreement, any Notes and the other documents, from material breach by
the indemnitee of this Agreement, any Notes or the other Loan Documents, as the
case may be, or (ii) arise from any settlement of any claim, litigation,
investigation, action or proceeding without the Borrower’s written consent
(which consent shall not be unreasonably withheld). The agreements in this
subsection 10.5 shall survive repayment of the Loans and all other amounts
payable hereunder.

 

10.6                           Successors and Assigns; Participations and
Assignments.

 

(a)                                  The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby (including any affiliate of any Issuing
Lender that issues any Letter of Credit), except that (i) the Borrower may not
assign or otherwise transfer any of its rights or obligations hereunder without
the prior written consent of each Lender (and any attempted assignment or
transfer by the Borrower without such consent shall be null and void) and
(ii) no Lender may assign or otherwise transfer its rights or obligations
hereunder except in accordance with this subsection.

 

(b)                                 (i)                                    
Subject to the conditions set forth in paragraph (b)(ii) below, any Lender may
assign to one or more assignees (other than to any natural persons, the Borrower
or any of its Affiliates or Subsidiaries) (each, an “Assignee”) all or a portion
of its rights and obligations under this Agreement (including all or a portion
of its Commitments and the Loans at the time owing to it) with the prior written
consent (such consent not to be unreasonably withheld) of:

 

(A)                              the Borrower, provided that no consent of the
Borrower shall be required for an assignment to a Lender, an affiliate of a
Lender, an Approved Fund (as defined below) or, if an Event of Default under
subsection 8(a) or (f) has occurred and is continuing, any other Person;
provided further, that the Borrower shall be deemed to have consented to any
such assignment unless the Borrower shall object thereto by written notice to
the Administrative Agent within five Business Days after having received notice
thereof;

 

(B)                                the Administrative Agent, provided that no
consent of the Administrative Agent shall be required for an assignment of
(x) any Revolving Credit Commitment or an Incremental Revolving Loan Amount to
an assignee that is a Lender with a Revolving Credit Commitment or an
Incremental Revolving Loan Amount, as the case may be, immediately prior to
giving effect to

 

81

--------------------------------------------------------------------------------


 

such assignment or (y) all or any portion of a Term Loan to a Lender, an
affiliate of a Lender or an Approved Fund; and

 

(C)                                the Issuing Lenders, provided that no consent
of the Issuing Lenders shall be required for an assignment of all or a portion
of a Term Loan or an Incremental Revolving Loan Amount, other than an
Incremental Revolving Loan Amount that has been incorporated into the Revolving
Credit Facility pursuant to the fourth to last sentence of subsection 2.4(d).

 

(ii)                                  Assignments shall be subject to the
following additional conditions:

 

(A)                              except in the case of an assignment to a
Lender, an affiliate of a Lender or an Approved Fund or an assignment of the
entire remaining amount of the assigning Lender’s Commitments or Loans under any
Facility, the amount of the Commitments or Loans of the assigning Lender subject
to each such assignment (determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent) shall
not be less than $5,000,000 (or, in the case of the Term Loan Facilities,
$1,000,000) unless each of the Borrower and the Administrative Agent otherwise
consent, provided that (1) no such consent of the Borrower shall be required if
an Event of Default under subsection 8(a) or (f) has occurred and is continuing
and (2) such amounts shall be aggregated in respect of each Lender and its
affiliates or Approved Funds, if any;

 

(B)                                assignments need not be ratable as among the
Facilities;

 

(C)                                the parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, together
with a processing and recordation fee of $3,500; and

 

(D)                               the Assignee, if it shall not be a Lender,
shall deliver to the Administrative Agent an administrative questionnaire.

 

For the purposes of this subsection 10.6, the terms “Approved Fund” has the
following meaning:

 

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.

 

(iii)                               Subject to acceptance and recording thereof
pursuant to paragraph (b)(iv) below, and subject to paragraph (b)(vi) below,
from and after the effective date specified in each Assignment and Assumption
the Assignee thereunder shall be a party hereto and, to the extent of the
interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of subsections
2.16, 2.17, 2.18 and 10.5).  Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this subsection 10.6
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (c) of
this subsection.

 

82

--------------------------------------------------------------------------------


 

(iv)                              The Administrative Agent, acting for this
purpose as a non-fiduciary agent of the Borrower, shall maintain at one of its
offices a copy of each Assignment and Assumption delivered to it and a register
for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amount (and stated interest) of the Loans and L/C
Obligations owing to, each Lender pursuant to the terms hereof from time to time
(the “Register”).  The entries in the Register shall be conclusive, and the
Borrower, the Administrative Agent, the Issuing Lender and the other Lenders
shall (absent manifest error) treat each Person whose name is recorded in the
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement, notwithstanding notice to the contrary.  The Register shall be
available for inspection by the Borrower, the Issuing Lender and any other
Lender, at any reasonable time and from time to time upon reasonable prior
notice.

 

(v)                                 Upon its receipt of a duly completed
Assignment and Assumption executed by an assigning Lender and an Assignee, the
Assignee’s completed administrative questionnaire (unless the Assignee shall
already be a Lender hereunder), the processing and recordation fee referred to
in paragraph (b) of this subsection and any written consent to such assignment
required by paragraph (b) of this subsection, the Administrative Agent shall
accept such Assignment and Assumption and record the information contained
therein in the Register.  No assignment shall be effective for purposes of this
Agreement unless it has been recorded in the Register as provided in this
paragraph.

 

(vi)                              Any Assignee that is a Non-U.S. Lender shall
not be entitled to the benefits of subsection 2.17 unless such Assignee complies
with subsection 2.17(b).  In no event shall an Assignee be entitled to receive
any greater payment under subsection 2.16, 2.17 or 2.18 than the applicable
Lender would have been entitled to receive as of the date of the assignment with
respect to the Loan, Commitment or L/C Obligation (or portion of any thereof)
sold to such Assignee (other than as a result of an adoption of or change in any
Requirement of Law occurring after the date of the assignment).

 

(c)                                  (i)                                     Any
Lender may, without the consent of the Borrower or the Administrative Agent,
sell participations to one or more banks or other entities (a “Participant”) in
all or a portion of such Lender’s rights and obligations under this Agreement
(including all or a portion of its Commitments and the Loans owing to it);
provided that (A) such Lender’s obligations under this Agreement shall remain
unchanged, (B) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (C) the Borrower, the
Administrative Agent, the Issuing Lenders and the other Lenders shall continue
to deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement.  Any agreement pursuant to which a
Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement may provide that such Lender will not, without the consent of the
Participant, agree to any amendment, modification or waiver that (1) requires
the consent of each Lender directly affected thereby pursuant to the proviso to
the second sentence of the first paragraph of subsection 10.1 and (2) directly
affects such Participant.  Subject to paragraph (c)(ii) of this subsection, the
Borrower agrees that each Participant shall be entitled to the benefits of
subsections 2.16, 2.17 and 2.18 to the same extent as if it were a Lender and
had acquired its interest by assignment pursuant to paragraph (b) of this
subsection.  To the extent permitted by law, each Participant also shall be
entitled to the benefits of subsection 10.7(b) as though it were a Lender,
provided such Participant shall be subject to subsection 10.7(a) as though it
were a Lender. Each Lender that sells a participation, acting solely for this
purpose as a non-fiduciary agent of the Borrower, shall maintain a register on
which it enters the name and address of each Participant and the principal
amounts (and stated interest) of each Participant’s interest in the Loans or
other obligations under this Agreement (the “Participant Register”); provided
that no Lender shall have any obligation to disclose all or any portion of the
Participant Register to any Person (including the identity of any Participant or
any information relating to a Participant’s interest in any Commitments, Loans
or its other obligations under any Loan Document) except to the extent that such

 

83

--------------------------------------------------------------------------------


 

disclosure is necessary to establish that such Commitment, Loan or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive, and such Lender, each Loan Party and the Administrative Agent shall
(absent manifest error) treat each Person whose name is recorded in the
Participant Register pursuant to the terms hereof as the owner of such
participation for all purposes of this Agreement, notwithstanding notice to the
contrary.

 

(ii)                                  Any Participant that is a Non-U.S. Lender
shall not be entitled to the benefits of subsection 2.17 unless such Participant
complies with subsection 2.17(b) as if it were a Lender.  In no event shall a
Participant be entitled to receive any greater payment under subsection 2.16,
2.17 or 2.18 than the applicable Lender would have been entitled to receive with
respect to the participation sold to such Participant.

 

(d)                                 Any Lender may at any time pledge or assign
a security interest in all or any portion of its rights under this Agreement to
secure obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this subsection shall not apply to
any such pledge or assignment of a security interest; provided that no such
pledge or assignment of a security interest shall release a Lender from any of
its obligations hereunder or substitute any such pledgee or Assignee for such
Lender as a party hereto.  Any Approved Fund may, without the consent of the
Borrower or Administrative Agent, pledge all or any portion of its rights under
this Agreement, including the Loans or any other instrument evidencing its
rights as a Lender under this Agreement, to any holder of, trustee for, or any
other representative of holders of, obligations owed or securities issued, by
such fund, as security for such obligations or securities; provided that any
foreclosure or similar action by such trustee or representative shall be subject
to the provisions of this subsection 10.6(b) concerning assignments.

 

(e)                                  The Borrower, upon receipt of written
notice from the relevant Lender and in order to facilitate transactions of the
type described in paragraph (d) above, agrees to execute and deliver to such
Lender a promissory note evidencing the Loans (including any Incremental
Revolving Loans or Incremental Term Loans) of such Lender under any Facility,
substantially in the form of Exhibit I-1, I-2 or I-3 (each, a “Note”).

 

(f)                                    The Borrower authorizes each Lender to
disclose to any Participant or Assignee (each, a “Transferee”) and any
prospective Transferee any and all financial information concerning the Loan
Parties and their respective affiliates which has been delivered to such Lender
by or on behalf of any Loan Party pursuant to this Agreement or any other Loan
Document or which has been delivered to such Lender by or on behalf of any Loan
Party in connection with such Lender’s credit evaluation of the Loan Parties and
their respective affiliates, under the condition that such Transferee or
prospective Transferee shall previously have agreed to be bound by the
provisions of subsection 10.15.

 

10.7                           Adjustments; Set-off.

 

(a)                                  Except to the extent that this Agreement
provides for payments to be allocated to the Lenders under a particular
Facility, if any Lender (a “Benefited Lender”) shall at any time receive any
payment of all or part of its Loans or the Reimbursement Obligations owing to
it, or interest thereon, or receive any collateral in respect thereof (whether
voluntarily or involuntarily, by set-off, pursuant to events or proceedings of
the nature referred to in subsection 8(f), or otherwise), in a greater
proportion than any such payment to or collateral received by any other Lender,
if any, in respect of such other Lender’s Loans or the Reimbursement Obligations
owing to such other Lender, or interest thereon, such Benefited Lender shall
purchase for cash from the other Lenders a participating interest in such
portion of each such other Lender’s Loans and/or of the Reimbursement
Obligations owing to each such other

 

84

--------------------------------------------------------------------------------


 

Lender, or shall provide such other Lenders with the benefits of any such
collateral, or the proceeds thereof, as shall be necessary to cause such
Benefited Lender to share the excess payment or benefits of such collateral or
proceeds ratably with each of the Lenders; provided, however, that if all or any
portion of such excess payment or benefits is thereafter recovered from such
Benefited Lender, such purchase shall be rescinded, and the purchase price and
benefits returned, to the extent of such recovery, but without interest.

 

(b)                                 In addition to any rights and remedies of
the Lenders provided by law, each Lender shall have the right, upon any amount
becoming due and payable by the Borrower hereunder (whether at the stated
maturity, by acceleration or otherwise) to set off and appropriate and apply
against such amount any and all deposits (general or special, time or demand,
provisional or final), in any currency, and any other credits, indebtedness or
claims, in any currency, in each case whether direct or indirect, absolute or
contingent, matured or unmatured at any time held or owing by such Lender or any
branch or agency thereof to or for the credit or the account of the Borrower.
Each Lender agrees promptly to notify the Borrower and the Administrative Agent
after any such setoff and application made by such Lender, provided that the
failure to give such notice shall not affect the validity of such setoff and
application.

 

10.8                           Counterparts.  This Agreement may be executed by
one or more of the parties to this Agreement on any number of separate
counterparts, and all of said counterparts taken together shall be deemed to
constitute one and the same instrument.  Delivery of an executed signature
page of this Agreement by electronic communication or telecopy transmission
shall be effective as delivery of a manually executed counterpart hereof.  The
effectiveness of this Agreement and any such signatures shall, subject to
applicable law, have the same force and effect as the manually executed
originals and shall be binding on all Loan Parties and Credit Parties.  A set of
the copies of this Agreement signed by all the parties shall be lodged with the
Borrower and the Administrative Agent.

 

10.9                           Severability.  Any provision of this Agreement
which is prohibited or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

 

10.10                     Integration.  This Agreement and the other Loan
Documents, together with any Incremental Revolving Loan Activation Notice or any
Incremental Term Loan Activation Notice, represent the entire agreement of the
Borrower, the Administrative Agent and the Lenders with respect to the subject
matter hereof and thereof, and there are no promises, undertakings,
representations or warranties by the Administrative Agent or any Lender relative
to the subject matter hereof or thereof not expressly set forth or referred to
herein or in the other Loan Documents.

 

10.11                     GOVERNING LAW.  THIS AGREEMENT AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

10.12                     Submission To Jurisdiction; Waivers.  Each party
hereto hereby irrevocably and unconditionally:

 

(a)                                  submits for itself and its property in any
legal action or proceeding relating to this Agreement and the other Loan
Documents to which it is a party, or for recognition and enforcement of any
judgment in respect thereof, to the exclusive jurisdiction of the Courts of the

 

85

--------------------------------------------------------------------------------


 

State of New York in the Borough of Manhattan, the courts of the United States
of America for the Southern District of New York, and appellate courts from any
thereof;

 

(b)                                 consents that any such action or proceeding
may be brought in such courts and waives any objection that it may now or
hereafter have to the venue of any such action or proceeding in any such court
or that such action or proceeding was brought in an inconvenient court and
agrees not to plead or claim the same;

 

(c)                                  agrees that service of process in any such
action or proceeding may be effected by mailing a copy thereof by registered or
certified mail (or any substantially similar form of mail), postage prepaid, to
such party, as applicable, at its address set forth in subsection 10.2 or at
such other address of which the Administrative Agent shall have been notified
pursuant thereto;

 

(d)                                 agrees that nothing herein shall affect the
right to effect service of process in any other manner permitted by law or shall
limit the right to sue in any other jurisdiction; and

 

(e)                                  waives, to the maximum extent not
prohibited by law, any right it may have to claim or recover in any legal action
or proceeding referred to in this subsection 10.12 any special, exemplary,
punitive or consequential damages.

 

10.13                     Acknowledgments.  Each party hereto hereby
acknowledges that:

 

(a)                                  it has been advised by counsel in the
negotiation, execution and delivery of this Agreement and the other Loan
Documents;

 

(b)                                 neither the Administrative Agent nor any
Lender has any fiduciary relationship with or duty to either the Borrower
arising out of or in connection with this Agreement or any of the other Loan
Documents, and the relationship between the Administrative Agent and Lenders, on
one hand, and the Borrower on the other hand, in connection herewith or
therewith is solely that of debtor and creditor; and

 

(c)                                  no joint venture is created hereby or by
the other Loan Documents or otherwise exists by virtue of the transactions
contemplated hereby among the Lenders or among the Borrower and the Lenders.

 

10.14                     WAIVERS OF JURY TRIAL.  THE BORROWER, THE
ADMINISTRATIVE AGENT AND THE LENDERS HEREBY IRREVOCABLY AND UNCONDITIONALLY
WAIVE TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.

 

10.15                     Confidentiality.  The Administrative Agent and each
Lender agrees to keep information obtained by it pursuant hereto and the other
Loan Documents confidential in accordance with such Lender’s customary practices
and agrees that it will only use such information in connection with the
transactions contemplated by this Agreement and not disclose any of such
information other than (a) to such Lender’s employees, representatives,
directors, attorneys, auditors, agents, professional advisors, trustees or
affiliates who are advised of the confidential nature of such information or to
any direct or indirect contractual counterparty in swap agreements or such
contractual counterparty’s professional advisor (so long as such contractual
counterparty or professional advisor to such contractual counterparty agrees to
be bound by the provision of this subsection 10.15), (b) to the extent such
information presently is or hereafter becomes available to such Lender on a
non-confidential basis from any source or such

 

86

--------------------------------------------------------------------------------


 

information is in the public domain at the time of disclosure, (c) to the extent
disclosure is required by law (including applicable securities laws),
regulation, subpoena or judicial order or process (provided that notice of such
requirement or order shall be promptly furnished to the Borrower unless such
notice is legally prohibited) or requested or required by bank, securities,
insurance or investment company regulations or auditors or any administrative
body or commission (including the National Association of Securities Dealers and
the Securities Valuation Office of the National Association of Insurance
Commissioners) to whose jurisdiction such Lender may be subject, (d) to any
rating agency to the extent required in connection with any rating to be
assigned to such Lender, (e) to Transferees or prospective Transferees who agree
to be bound by the provisions of this subsection 10.15, (f) to the extent
required in connection with any litigation between any Loan Party and any Lender
with respect to the Loans or this Agreement and the other Loan Documents or
(g) with the Borrower’s prior written consent. The agreements in this subsection
10.15 shall survive repayment of the Loans and all other amounts payable
hereunder for a period of 24 months thereafter.

 

10.16                     FCC Compliance.  Notwithstanding anything to the
contrary contained herein or in any other agreement, instrument or document
executed in connection herewith, no party hereto shall take any actions
hereunder that would constitute or result in a transfer or assignment of any
Station License, permit or authorization or a change of control over such
Station License, permit or authorization requiring the prior approval of the FCC
without first obtaining such prior approval of the FCC.

 

10.17                     USA Patriot Act.  Each Lender hereby notifies the
Borrower that pursuant to the requirements of the USA Patriot Act, it is
required to obtain, verify and record information that identifies the Borrower,
which information includes the name and address of the Borrower and other
information that will allow such Lender to identify the Borrower, in accordance
with the USA Patriot Act.

 

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

 

87

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

 

 

LIN TELEVISION CORPORATION

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

[LIN Credit Agreement — Signature Page]

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A., as Administrative Agent, Swingline Lender, Issuing
Lender, and as a Lender

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

[LIN Credit Agreement — Signature Page]

 

--------------------------------------------------------------------------------


 

 

DEUTSCHE BANK SECURITIES INC., as Co-Syndication
Agent

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

DEUTSCHE BANK TRUST COMPANY AMERICAS., as a Lender

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

[LIN Credit Agreement — Signature Page]

 

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, N.A., as Co-Syndication Agent and as
a Lender

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

[LIN Credit Agreement — Signature Page]

 

--------------------------------------------------------------------------------


 

 

SUNTRUST BANK, as Co-Documentation Agent and as a
Lender

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

[LIN Credit Agreement — Signature Page]

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A., as Co-Documentation Agent and as a Lender

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title

 

[LIN Credit Agreement — Signature Page]

 

--------------------------------------------------------------------------------


 

 

U.S. BANK, N.A., as Co-Documentation Agent and as a Lender

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title

 

[LIN Credit Agreement — Signature Page]

--------------------------------------------------------------------------------